--------------------------------------------------------------------------------

Execution Copy

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND AMONG

ENERGY FUELS INC.,
AN ONTARIO CORPORATION,

ENERGY FUELS HOLDINGS CORP.,
A DELAWARE CORPORATION,

MESTEÑA, LLC,
A TEXAS LIMITED LIABILITY COMPANY,

JONES RANCH MINERALS UNPROVEN, LTD.,
A TEXAS LIMITED PARTNERSHIP,

&

MESTEÑA UNPROVEN, LTD.,
A TEXAS LIMITED PARTNERSHIP,

        DATED AS OF MARCH 4, 2016        


--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       ARTICLE I. DEFINITIONS AND INTERPRETATION 2      
         Section 1.01 Defined Terms 2          Section 1.02 References and Rules
of Construction 2       ARTICLE II. PURCHASE AND SALE OF MEMBERSHIP INTERESTS 3
               Section 2.01 Agreement to Purchase and Sell Membership Interests
3          Section 2.02 Purchase Consideration 3          Section 2.03
Individual and Collective Benefit from Consideration 4       ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS 4                Section 3.01
Organization and Qualification of the Sellers 4          Section 3.02
Organization and Qualification of Acquired Companies 4          Section 3.03
Authorization and Enforceability 4          Section 3.04 Powers of Attorney 4
         Section 3.05 No Conflict 5          Section 3.06 Capitalization 5
         Section 3.07 Books and Records. 5          Section 3.08 Financial
Information; Accounts Receivable. 6          Section 3.09 Absence of Certain
Changes. 6          Section 3.10 Absence of Undisclosed Indebtedness. 7
         Section 3.11 Litigation 7          Section 3.12 Compliance with Laws;
Permits. 7          Section 3.13 Mesteña Contracts. 8          Section 3.14
Mesteña Real Property 9          Section 3.15 Mesteña Personal Property 9
         Section 3.16 Bank Accounts. 10          Section 3.17 Taxes and
Assessments. 10          Section 3.18 Environmental Matters 10          Section
3.19 Bankruptcy; Solvency 12          Section 3.20 Consents, Approvals or
Waivers 12          Section 3.21 Governmental Authorization. 12          Section
3.22 Royalty Obligations 12          Section 3.23 Employment and Benefit
Matters. 12          Section 3.24 Expropriation. 14          Section 3.25
Insurance 14          Section 3.26 Energy Fuels Shares, Securities Matters. 14
         Section 3.27 Accurate Information Disclosed. 17          Section 3.28
Brokers 17       ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE EFI PARTIES
17                Section 4.01 Existence and Qualification 17          Section
4.02 Power 17          Section 4.03 Authorization and Enforceability 18

- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page                Section 4.04 No Conflicts 18          Section 4.05
Litigation 18          Section 4.06 Consents and Preferential Purchase Rights 18
         Section 4.07 Consents, Approvals or Waivers 18          Section 4.08
EFI Securities Matters 18          Section 4.09 EFI Public Filings 18      
ARTICLE V. COVENANTS OF THE PARTIES 19                Section 5.01 Access to
Records 19          Section 5.02 Government Reviews 19          Section 5.03
Public Announcements; Confidentiality 20          Section 5.04 Operation of
Business; Pre-Closing Holding Costs; Insurance Premium Loans 20          Section
5.05 Bonds, Letters of Credit and Guaranties 23          Section 5.06 Financial
Statements 23          Section 5.07 Non-Solicitation and Acquisition Proposals.
23          Section 5.08 Sales of Energy Fuels Shares 25          Section 5.09
Further Assurances 25          Section 5.10 The Mesteña Name 25          Section
5.11 Post-Closing Payment for Slurry 25       ARTICLE VI. CONDITIONS TO CLOSING
26                Section 6.01 EFI Parties’ Conditions to Closing 26
         Section 6.02 Sellers’ Conditions to Closing 28          Section 6.03
Frustration of Closing Conditions 29       ARTICLE VII. CLOSING 29      
         Section 7.01 Time and Place of the Closing 29          Section 7.02
Obligations of the EFI Parties at the Closing 29          Section 7.03
Obligations of the Sellers at the Closing 30       ARTICLE VIII. TERMINATION 31
               Section 8.01 Termination 31          Section 8.02 Effect of
Termination 32       ARTICLE IX. INDEMNIFICATION 32                Section 9.01
Indemnification by the Sellers 32          Section 9.02 Indemnification by the
EFI Parties 32          Section 9.03 Indemnification Actions 33          Section
9.04 Survivability; Limitation on Actions 35       ARTICLE X. TAX MATTERS 37

- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page       Section 10.01 Tax Filings 37 Section 10.02 Current Tax Period
Taxes 37       ARTICLE XI. MISCELLANEOUS 38     Section 11.01 Counterparts 38
Section 11.02 Notice 38 Section 11.03 Tax, Recording Fees, Similar Taxes & Fees
39 Section 11.04 Governing Law; Jurisdiction 39 Section 11.05 Waivers 40 Section
11.06 Assignment 40 Section 11.07 Entire Agreement 40 Section 11.08 Amendment 40
Section 11.09 No Third-Party Beneficiaries 40 Section 11.10 Construction 40
Section 11.11 Conspicuous 41 Section 11.12 Severability 41       APPENDIX A A-1
    EXHIBIT 1 1-1     EXHIBIT 2 2-1     EXHIBIT 3 3-1     EXHIBIT 4 4-1    
SCHEDULE 3.10 5     SCHEDULE 3.12 5     SCHEDULE 3.13 5     SCHEDULE 3.14 5    
SCHEDULE 3.15 5     SCHEDULE 3.16 5     SCHEDULE 3.18 5     SCHEDULE 3.20 5    
SCHEDULE 3.23 5     SCHEDULE 3.25 5

- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page     SCHEDULE 3.28 5     SCHEDULE 4.07 5

- iv -

--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (as may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is dated
as of March 4, 2016 (the “Execution Date”), by and among:

ENERGY FUELS INC., an Ontario, Canada corporation (“EFI”), and ENERGY FUELS
HOLDINGS CORP., a Delaware corporation (the “Purchaser”),

and

MESTEÑA, LLC, a Texas limited liability company (“Mesteña”), JONES RANCH
MINERALS UNPROVEN, LTD., a Texas limited partnership (“Jones Unproven”), and
MESTEÑA UNPROVEN, LTD., a Texas limited partnership (“Mesteña Unproven”).

EFI and the Purchaser may be referred to herein collectively as the “EFI
Parties” and individually as an “EFI Party.” Mesteña, Jones Unproven and Mesteña
Unproven may be referred to herein collectively as the “Sellers” and
individually as a “Seller.” EFI, the Purchaser, Mesteña, Jones Unproven and
Mesteña Unproven may be referred to herein collectively as the “Parties” and
individually as a “Party.”

RECITALS

WHEREAS, the Sellers together own all of the limited liability company
membership interests (“Membership Interests”) in each of three Texas limited
liability companies: Mesteña Uranium, L.L.C., Leoncito Plant, L.L.C., and
Leoncito Project, L.L.C. (each an “Acquired Company” and together the “Acquired
Companies”);

WHEREAS, the Acquired Companies together own and control the Mesteña Assets, as
defined and described more particularly in Appendix A of this Agreement; and

WHEREAS, on the terms and conditions set forth herein, the Purchaser wishes to
purchase the Membership Interests from the Sellers, and the Sellers wish to sell
the Membership Interests to the Purchaser.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, conditions, agreements and promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

--------------------------------------------------------------------------------

ARTICLE I.
DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. In addition to the terms defined throughout this
Agreement, the capitalized terms used herein that are not otherwise defined
shall have the meanings set forth in Appendix A.

Section 1.02 References and Rules of Construction.

(a)     All references in this Agreement to Exhibits, Schedules, Appendices,
Articles, Sections, subsections and clauses refer to the corresponding Exhibits,
Schedules, Appendices, Articles, Sections, subsections and clauses of or to this
Agreement unless expressly provided otherwise. The Exhibits, Schedules and
Appendices referred to herein are attached to and by this reference incorporated
herein for all purposes.

(b)     Titles appearing at the beginning of any Exhibits, Schedules,
Appendices, Articles, Sections, subsections and clauses of this Agreement are
for convenience only, do not constitute any part of this Agreement and shall be
disregarded in construing the language hereof.

(c)     The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or clause unless expressly so
limited. The words “this Article,” “this Section,” “this subsection,” “this
clause,” and words of similar import, refer only to the Article, Section,
subsection and clause hereof in which such words occur. The word “including” (in
its various forms) shall be deemed to include the terms “including, without
limitation,” and “including, but not limited to.” Unless expressly provided to
the contrary, the word “or” is not exclusive. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires.

(d)     Any representation or warranty qualified to the “knowledge of the
Mesteña Entities” or “the Mesteña Entities’ knowledge” or with any similar
knowledge qualification is limited to matters actually known by the respective
managers and officers of each of the Sellers and the Acquired Companies.

(e)     All references to “$” shall be deemed references to U.S. Dollars.

(f)     If any payment is required to be made or other action (including the
giving of notice) is required to be taken pursuant to this Agreement on a day
which is not a Business Day, then such payment or action shall be considered to
have been made or taken in compliance with this Agreement if made or taken on
the next succeeding Business Day.

-2-

--------------------------------------------------------------------------------

ARTICLE II.
PURCHASE AND SALE OF MEMBERSHIP INTERESTS

Section 2.01 Agreement to Purchase and Sell Membership Interests. Subject to the
terms and conditions set forth herein, at the Closing, the Sellers shall sell
and the Purchaser shall purchase the Membership Interests in each of the
Acquired Companies for the consideration specified in Section 2.02. The Sellers
shall transfer the Membership Interests in each of the Acquired Companies to the
Purchaser through the execution and delivery of assignments in the form attached
hereto as Exhibit 1.

Section 2.02 Purchase Consideration. At the Closing, the Purchaser shall pay or
cause to be paid to the Sellers the following consideration (the “Purchase
Consideration”) in exchange for the Sellers’ sale and transfer of the Membership
Interests to the Purchaser under Section 2.01:

(a)     The Purchaser shall cause EFI to issue to or to the direction of the
Sellers a total of 4,551,284 common shares of EFI (the “Energy Fuels Shares”),
inclusive of any Energy Fuels Shares issued under paragraph (b) below, which
have a value of $11 million based on the Volume Weighted Average Price of EFI’s
common shares on the NYSE MKT for the 10 trading days ending on the last trading
day prior to the Execution Date (subject to the caveat that, notwithstanding the
Volume Weighted Average Price described herein, the total number of Energy Fuels
Shares to be issued to the Sellers shall not be fewer than 3.85 million shares
or more than 5.0 million shares), to be allocated as follows:

  (i)

2,887,304 Energy Fuels Shares to or to the direction of Mesteña;

        (ii)

212,359 Energy Fuels Shares to or to the direction of Jones Unproven; and

        (iii)

1,203,369 Energy Fuels Shares to or to the direction of Mesteña Unproven.

(b)     Subject to Section 6.01(l) and Section 7.03(d), at the direction of the
Sellers, the Purchaser shall cause EFI to issue to Juneau Uranium Exploration,
L.L.C. a total of 248,252 Energy Fuels Shares (from among the total number of
Energy Fuels Shares issued pursuant to paragraph (a) above) which have a value
of $600,000 based on the Volume Weighted Average Price of EFI’s common shares on
the NYSE MKT for the 10 trading days ending on the last trading day prior to the
Execution Date.

(c)     Subject to the Sellers’ compliance with the requirements of Section
6.01(f) regarding amendments to the Uranium Lease and the Uranium Option (each
as defined in Section 3.13(a) below), the Purchaser shall pay to Jones Unproven,
Mesteña Unproven, Jones Ranch Minerals Proven, Ltd., a Texas limited partnership
(“Jones Proven”) and Mesteña Proven, Ltd., a Texas limited partnership (“Mesteña
Proven,” and together with Jones Unproven, Mesteña Unproven and Jones Proven,
the “Royalty Holders”) a royalty (the “Uranium Royalty”) on uranium oxide (U3O8)
produced and sold from the Mesteña Assets pursuant to the terms and conditions
set forth in the forms of amended Uranium Lease and amended Uranium Option set
out in Exhibit 2 and Exhibit 3, respectively.

-3-

--------------------------------------------------------------------------------

Section 2.03 Individual and Collective Benefit from Consideration. For purposes
hereof: (a) EFI, as the parent corporation of the Purchaser, has and shall be
deemed to have benefited from the consideration received by the Purchaser
hereunder, and the Purchaser, as a subsidiary corporation of EFI, has and shall
be deemed to have benefitted from the consideration received by EFI hereunder;
and (b) each Seller, as an affiliate of the other two Sellers, has and shall be
deemed to have benefited from the consideration received by either or both of
the other two Sellers, and each Seller has and shall be deemed to have
benefitted from any portion of the consideration received hereunder by any of
its Affiliates, including Jones Proven and Mesteña Proven.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers, jointly and severally, represent and warrant the following to the
EFI Parties, acknowledging that the EFI Parties are relying upon such
representations and warranties in connection with their execution, delivery and
performance of this Agreement: Section

3.01 Organization and Qualification of the Sellers. Mesteña is a corporation,
duly organized, validly existing and in good standing under the Laws of the
State of Texas. Each of Jones Unproven and Mesteña Unproven is a limited
partnership, duly organized, validly existing and in good standing under the
Laws of the State of Texas. Each of the Sellers has all necessary organizational
power and authority to carry on its business as it is now being conducted and is
qualified to do business under the Laws of each jurisdiction in which it carries
on its business. Section

3.02 Organization and Qualification of Acquired Companies. Each of the Acquired
Companies is a limited liability company, duly organized, validly existing and
in good standing under the Laws of the State of Texas and has all necessary
organizational power and authority to carry on its business as it is now being
conducted and is qualified to do business under the Laws of each jurisdiction in
which it carries on its business.

Section 3.03 Authorization and Enforceability. Each of the Sellers has the
requisite power and authority to execute and deliver this Agreement and the
contracts, agreements, documents and instruments executed and delivered in
connection with this Agreement (the “Ancillary Documents”) and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each Ancillary Document, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary organizational action on the part of each Seller. This Agreement has
been duly executed and delivered, and all Ancillary Documents will be duly
executed and delivered as required hereunder. This Agreement constitutes, and
each of the Ancillary Documents will constitute, a valid and binding obligation
of each Seller, enforceable in accordance with its terms.

Section 3.04 Powers of Attorney. No Person has any power of attorney to act on
behalf of any Acquired Company in connection with its business or any of the
Mesteña Assets that it holds other than such powers to so act as normally
pertain to the managers or officers of such Acquired Company.

-4-

--------------------------------------------------------------------------------

Section 3.05 No Conflict. The execution, delivery and performance of this
Agreement and the Ancillary Documents by each of the Sellers will not (a)
violate any provision of the organizational documents of any Seller or Acquired
Company; (b) conflict with, result in any breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, acceleration or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which any Seller or Acquired Company is a
party or which affects in any material respect any of the Mesteña Assets; or (c)
conflict with or violate in any material respect any Law or Governmental Order
applicable to any Seller or Acquired Company or any of the Mesteña Assets.

Section 3.06 Capitalization. The Membership Interests in each Acquired Company
constitute all of the issued and outstanding equity interests of such Acquired
Company and are owned of record and beneficially by the Sellers, free and clear
of all Encumbrances, in the following percentages:

  Mesteña Uranium, L.L.C.                              Jones Unproven: 85%      
                     Mesteña Unproven: 15%         Leoncito Plant, L.L.C.      
                       Mesteña: 100%         Leoncito Project, L.L.C.          
                   Mesteña: 100%

Other than the Membership Interests, no other classes, groups or categories of
limited liability company ownership interests have been established or exist for
any Acquired Company. There are no options, warrants, conversion privileges or
other rights, member rights plans, agreements, arrangements or commitments
(pre-emptive, contingent or otherwise) of any character requiring or which may
require the sale or transfer of any membership interest, or any other equity
interest in, any of Acquired Company. All Membership Interests have been duly
authorized and validly issued, and are fully paid and non-assessable. All
Membership Interests have been issued in compliance with all applicable Laws.
There are no outstanding contractual or other obligations of any Acquired
Company to repurchase, redeem or otherwise acquire all or any portion of the
Membership Interests. Other than the Company Agreements, there are no limited
liability company, operating, ownership, voting or similar agreements with
respect to any of the Acquired Companies to which any of the Sellers is a party.
None of the Acquired Companies has any subsidiaries.

Section 3.07 Books and Records. The books of account and other records of the
Acquired Companies are complete and correct and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. True and complete copies of all such books
and records have been made available to the EFI Parties and, at the Closing, the
originals of all such books and records will be in the possession of the
Acquired Companies.

-5-

--------------------------------------------------------------------------------

Section 3.08 Financial Information; Accounts Receivable.

(a)     True and complete copies of (i) the unaudited financial statements of
the Acquired Companies as of December 31, 2013 and 2014 (collectively, the
“Financial Statements”), and (ii) the unaudited financial statement of the
Acquired Companies as of December 31, 2015 (the “Interim Financial Statement”)
have been delivered to the EFI Parties.

(b)     The Financial Statements and Interim Financial Statement (i) were
prepared in accordance with the books of account and other records of the
Acquired Companies (except as may be indicated in the notes thereto), (ii)
present fairly in all material respects the financial condition and results of
operations of the Acquired Companies as of the dates thereof or for the periods
covered thereby, and (iii) were prepared in a manner and on a basis consistent
with the past practices of the Acquired Companies except as expressly disclosed
therein.

(c)     All accounts receivable of the Acquired Companies arose only from bona
fide transactions in the ordinary course of business.

Section 3.09 Absence of Certain Changes. Since the date of the Acquired
Companies’ most recent balance sheets, the Acquired Companies have conducted
their operations in the ordinary course of business in all material respects,
and except as otherwise contemplated by this Agreement, there has not been:

(a)     any change in any method of accounting or accounting practice by any of
the Acquired Companies;

(b)     any (i) employment, deferred compensation, severance, retirement or
other similar agreement entered into, modified or terminated between any of the
Acquired Companies on the one hand, and any manager, officer or employee of any
of the Acquired Companies (or any amendment to any such existing agreement) on
the other, (ii) grant of any severance or termination pay to any manager,
officer or employee of any of the Acquired Companies for which any of the
Acquired Companies is liable after the Closing Date, (iii) change (other than in
connection with hiring or firing managers, officers or employees) in
compensation or other benefits payable by any of the Acquired Companies to any
manager, officer or employee of any of the Acquired Companies other than any
changes in the ordinary course of business, or (iv) hiring or firing any
employee other than in the ordinary course of business, except in each case for
changes made with respect to all employees under any employee Benefit Plan;

(c)     any sale, assignment, conveyance, license, sublease or other disposition
of any Mesteña Assets or imposition of any Encumbrance (other than Permitted
Encumbrances) on any of the foregoing except in the ordinary course of business
or as contemplated in this Agreement;

-6-

--------------------------------------------------------------------------------

(d)     any delay or postponement of the payment of accounts payable and other
liabilities outside the ordinary course of business; 

(e)     any cancellation, compromise, waiver or release of any right or claim
(or series of related rights and claims) either involving more than $10,000 or
outside the ordinary course of business;

(f)     any write-down or write-off of the value of any material asset, except
for write-downs or write-offs of accounts receivable or inventories in the
ordinary course of business or otherwise that would be required for the
preparation of audited balance sheets or obsolete or surplus property not needed
for operation of the Project;

(g)     any other transaction or commitment made, or any contracts entered into,
by any of the Acquired Companies relating to their assets or business or the
Project, other than transactions, commitments and contracts in the ordinary
course of business and those contemplated by this Agreement;

(h)     any action taken by the Sellers, any of their Affiliates or any of the
Acquired Companies or, to the knowledge of the Mesteña Entities, by another
Person on behalf of the Sellers, any of their Affiliates or any of the Acquired
Companies that will or may reasonably be expected to cause or constitute a
breach of any provision of this Agreement in any material respect;

(i)     or any agreement, whether or not in writing, to do any of the foregoing
by any of the Sellers, any of their Affiliates or any of the Acquired Companies.

Section 3.10 Absence of Undisclosed Indebtedness. The Acquired Companies have no
outstanding Indebtedness (whether absolute, accrued, contingent or otherwise)
and are not party to or bound by any suretyship, guarantee, indemnification or
assumption agreement, or endorsement of, or any other similar commitment with
respect to the Indebtedness of any Person (whether absolute, accrued, contingent
or otherwise) other than Indebtedness (a) reflected or reserved against on the
balance sheet included in the Interim Financial Statement, (b) disclosed in
Schedule 3.10, or (c) incurred since the date of the Interim Financial Statement
in the ordinary course of business of the Acquired Companies and not material to
any of the Acquired Companies.

Section 3.11 Litigation. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the Mesteña Entities’ knowledge,
threatened against any of the Sellers or their Affiliates or the Acquired
Companies which, if determined adversely, may result in a Material Adverse
Effect.

Section 3.12 Compliance with Laws; Permits.

(a)     Each Acquired Company has complied and continues to comply in all
material respects with all applicable Laws, and, to the Mesteña Entities’
knowledge, there are no existing, pending or threatened conditions or
circumstances that might constitute or cause any violation of any applicable
Laws by any Acquired Company.

-7-

--------------------------------------------------------------------------------

(b)     The Acquired Companies possess all Permits necessary to enable them to
conduct their business, own the Mesteña Assets and operate the Project. All such
Permits are disclosed on Schedule 3.12. All such Permits are in full force and
effect, and no action, claim or proceeding exists or is pending or, to the
knowledge of the Mesteña Entities, threatened to suspend, revoke, terminate or
prevent the exercise of rights under, or renewal of, any such Permit or to
declare any such Permit invalid. Each Acquired Company is in compliance in all
material respects with all such Permits, and, to the Mesteña Entities’
knowledge, there are no violations of any such Permit that would (or could with
notice or lapse of time) result in the termination of such Permit. The
transactions contemplated by this Agreement and the Ancillary Documents will not
materially adversely affect the validity of any such Permit or cause a
cancellation of or otherwise materially adversely affect such Permit, and, to
the Mesteña Entities’ knowledge, no other Permits are required in order to
conduct the Acquired Companies’ business, own the Mesteña Assets or operate the
Project. There are no Permits held by any of the Sellers or (other than the
Acquired Companies) any of their respective Affiliates relating to any of the
Mesteña Assets or the Project.

Section 3.13 Mesteña Contracts.

(a)     All of the contracts, leases, mortgages, deeds, licenses, instruments,
notes, commitments, undertakings, indentures and other agreements included among
the Mesteña Assets, to which any of the Acquired Companies is a party or that
materially impact or involve any of the Acquired Companies or the Mesteña Assets
or the operation of the Project (the “Mesteña Contracts”) are described on
Schedule 3.13, including but not limited to the following agreements:

  • Uranium Solution Mining Lease, dated June 1, 2004, by and between Mesteña
Unproven, Ltd., Jones Ranch Minerals Unproven, Ltd., and Mesteña Proven Ltd. (as
Lessors) and Leoncito Project, Ltd. (as Lessee) (referred to herein as the
“Uranium Lease”)         • Uranium Testing Permit and Lease Option Agreement,
dated August 1, 2006, by and between Mesteña Unproven, Ltd., Jones Ranch
Minerals Unproven, Ltd., and Mesteña Proven Ltd. (together as Grantor) and
Leoncito Project, Ltd. (as Grantee), as amended by that certain First Extension
of Uranium Testing Permit and Lease Option Agreement, dated March 10, 2014, by
and among the same parties as Grantor and Grantee (referred to herein as the
“Uranium Option”)         • Nine separate Surface Use Agreements by and between
the Acquired Companies and certain surface estate owners concerning lands
subject to mineral exploration and development activities under the Uranium
Lease and the Uranium Option, listed more particularly on Schedule 3.13
(referred to herein as the “Surface Use Agreements”)         • Six separate
conveyance documents granting to Mesteña Unproven, Ltd. and Jones Ranch Minerals
Unproven, Ltd. for a term of years all rights, titles and interests in and to
all Minerals and oil and gas in, on and under all of the lands subject to
mineral exploration and development activities under the Uranium Lease and the
Uranium Option, listed more particularly on Schedule 3.13 (referred to herein as
the “Term Conveyances”)

-8-

--------------------------------------------------------------------------------

(b)     As of the Closing Date, the Sellers have made available to the EFI
Parties true and complete copies of each Mesteña Contract and all amendments or
modifications thereto.

(c)     All of the Mesteña Contracts are in full force and effect and, subject
to Section 6.01(f) and Section 6.01(l), will remain in full force and effect at
Closing. No action, claim or proceeding exists or is pending or, to the
knowledge of the Mesteña Entities, threatened to terminate or prevent the
enjoyment or exercise of the Acquired Companies’ rights under any Mesteña
Contract or to declare any Mesteña Contract invalid or unenforceable. Each
Acquired Company is in compliance in all material respects with all Mesteña
Contracts, and, to the Mesteña Entities’ knowledge, there are no circumstances
or events which, with notice or lapse of time or both, would result in or
constitute a breach or default under any Mesteña Contract. The transactions
contemplated by this Agreement and the Ancillary Documents will not materially
adversely affect the validity of any Mesteña Contracts or cause a breach or
default under or otherwise materially adversely affect any Mesteña Contracts.

(d)     Except as expressly disclosed on Schedule 3.13, none of the Mesteña
Assets or Acquired Companies is subject to or burdened by any contract that can
be reasonably expected to result in payments to or receipts of revenue by the
Sellers or any of the Sellers’ Affiliates (other than the Acquired Companies) or
any Third Party during the current or any subsequent calendar year, including
(i) any operating agreement, transportation agreement, exploration agreement,
joint development agreement, participation agreement and processing or similar
contract or sales, purchase or exchange contract or call on production or (ii)
any indenture, mortgage, loan, deed of trust, note purchase agreement, credit or
sale-leaseback, guaranty, bond, letter of credit or similar contract that will
not be terminated with respect to the Mesteña Assets on or before Closing.

Section 3.14 Mesteña Real Property. Schedule 3.14 sets forth a complete list of
all real property included among the Mesteña Assets (the “Mesteña Real
Property”) and the ownership thereof, which real property will remain the real
property of the Acquired Companies through Closing. Each Acquired Company owns
Defensible Title to the Mesteña Real Property that such Acquired Company is
listed as owning on Schedule 3.14, free and clear of all Encumbrances, except
for the Permitted Encumbrances.

Section 3.15 Mesteña Personal Property. Schedule 3.15 sets forth a complete list
of all personal property included among the Mesteña Assets (the “Mesteña
Personal Property”) and the ownership thereof, which personal property will
remain the personal property of the Acquired Companies through Closing. Each
Acquired Company owns Defensible Title to the Mesteña Personal Property that
such Acquired Company is listed as owning on Schedule 3.15, free and clear of
all Encumbrances, except for the Permitted Encumbrances.

-9-

--------------------------------------------------------------------------------

Section 3.16 Bank Accounts. Schedule 3.16 sets forth a true, correct and
complete list and description of all bank accounts owned and/or used by the
Acquired Companies (including the name of each Person with signing authority or
access thereunder), which accounts will remain the accounts of the Acquired
Companies following the Closing.

Section 3.17 Taxes and Assessments.

(a)     All Taxes related to the Acquired Companies or Mesteña Assets that have
become due and payable have been properly paid.

(b)     All Tax Returns with respect to Taxes that are required to be filed by
any of the Acquired Companies in respect of the Mesteña Assets or otherwise have
been filed, and all such Tax Returns are true, correct and complete in all
material respects.

(c)     No action, suit, Governmental Authority proceeding or audit is now in
progress or pending with respect to any of the Acquired Companies or the Mesteña
Assets, and none of the Sellers or Acquired Companies has received notice of any
pending claim against it from any applicable Governmental Authority for
assessment of Taxes and no such claim has been threatened.

(d)     No audit, litigation or other proceeding with respect to Taxes related
to any of the Acquired Companies or the Mesteña Assets has been commenced or is
presently pending. None of the Sellers or Acquired Companies has been granted an
extension or waiver of the statute of limitations applicable to any Tax related
to any of the Acquired Companies or the Mesteña Assets, which period has not yet
expired.

(e)    None of the Sellers or Acquired Companies is a party to or bound by any
Tax allocation or Tax sharing or indemnification agreement with respect to any
of the Acquired Companies or the Mesteña Assets.

(f)     None of the Acquired Companies or Mesteña Assets is subject to tax
partnership reporting for federal or state income tax purposes.

(g)     None of the Mesteña Assets is “tax-exempt use property” within the
meaning of Section 168(h) of the Code or “tax-exempt bond financed property”
within the meaning of Section 168(g)(5) of the Code.

(h)     All of the Mesteña Assets that are subject to property Taxes have been
properly listed and described on the property tax rolls of the appropriate
Governmental Authority for all assessment dates prior to Closing.

(i)     The Sellers and the Acquired Companies, as applicable, have complied
with all escheat or unclaimed property Laws with respect to funds or property
received in connection with owning or operating the Mesteña Assets.

Section 3.18 Environmental Matters.

(a)     Except as set forth on Schedule 3.18:

-10-

--------------------------------------------------------------------------------


  (i)

with respect to the Mesteña Assets, the Acquired Companies are, and, to the
knowledge of the Mesteña Entities, the Acquired Companies have been, operating
in full compliance with all Environmental Laws;

        (ii)

the Acquired Companies hold, and at the Closing will hold, all Permits (as set
forth on Schedule 3.12) necessary to conduct the Project, and all such Permits
are, and at the Closing will be, valid and in full force and effect;

        (iii)

none of the Sellers or Acquired Companies or their Affiliates has entered into,
nor is any of the Sellers or Acquired Companies or their Affiliates subject to
any Governmental Order that relates to the present or future use of any of the
Mesteña Assets or requires any material change in the present Environmental
Condition of any of the Mesteña Assets;

        (iv)

no Governmental Order or other action is pending, and, to the Mesteña Entities’
knowledge, no Governmental Order or other action has been threatened, by any
Governmental Authority or Third Party concerning any alleged violation of or
Environmental Liability under any Environmental Law;

        (v)

none of the Sellers or Acquired Companies or their Affiliates has received
written notice from any Governmental Authority or Third Party alleging any
current or past violation or potential violation of any Environmental Law in
respect of any of the Mesteña Assets;

        (vi)

no Hazardous Substance has been used, generated, manufactured, refined, treated,
transported, stored, handled, disposed of, transferred, produced or processed
at, on, under or from any of the Mesteña Assets except in compliance with all
Environmental Laws; and

        (vii)

no Hazardous Substance has been discharged, dumped, pumped, deposited, spilled,
leaked, emitted or released by any Person (or, to the knowledge of the Mesteña
Entities, is otherwise present) at, on, under or from any of the Mesteña Assets
in such manner or quantity that exceeds applicable limitations, criteria or
standards under any Environmental Law or that would require investigation and/or
remediation under any Environmental Law.

(b)     The Acquired Companies currently satisfy all financial assurance
obligations relating to the Project through (i) cash collateral totaling
approximately $4.4 million and (ii) an irrevocable standby letter of credit
totaling approximately $6.5 million. At the Closing, the Acquired Companies
shall retain the cash collateral but not the irrevocable standby letter of
credit, which shall be replaced as provided in Section 5.05.

-11-

--------------------------------------------------------------------------------

Section 3.19 Bankruptcy; Solvency. There are no bankruptcy, insolvency,
reorganization, receivership or similar proceedings pending against, being
contemplated by, or, to the knowledge of the Mesteña Entities, threatened
against any Seller, Acquired Company or any Affiliate thereof. No Seller is
entering into this Agreement with actual intent to hinder, delay or defraud any
creditor. Each of the Sellers and Acquired Companies and their Affiliates is
currently solvent and will be solvent immediately after the Closing after giving
effect to (i) the transactions contemplated in this Agreement and the Ancillary
Documents and (ii) any other transactions contemplated by the Sellers or any of
their respective Representatives on or after the Closing, which would be taken
into account in determining whether any of the transactions contemplated hereby
were invalid or illegal under, in violation of, or can be set aside or give rise
to, any award or damages, sanctions or other Liability against the EFI Parties
or any of their respective Affiliates or Representatives under applicable
bankruptcy, fraudulent conveyance, fraudulent transfer or other similar Laws.

Section 3.20 Consents, Approvals or Waivers. Schedule 3.20 sets forth any and
all consents, approvals and waivers of any nature that any of the Sellers or the
Acquired Companies or any of their respective Affiliates or Representatives must
obtain from any Person, including any Governmental Authority, in order to
consummate the transactions contemplated under this Agreement (and under any
Ancillary Document required to be executed and delivered by the Sellers
hereunder) (collectively, “Required Consents”). Except as set forth on Schedule
3.20, each Seller’s execution, delivery and performance of this Agreement (and
any Ancillary Document required to be executed and delivered by the Sellers
hereunder) is not and will not be subject to any Required Consents. Schedule
3.20 describes, for each Required Consent, (i) the Governmental Authority or
other Person from which each Required Consent must be obtained, and (ii) the
agency contact information for the Governmental Authority from which each
Required Consent must be obtained.

Section 3.21 Governmental Authorization. Provided that each of the Required
Consents set forth on Schedule 3.20 is obtained at or before the Closing, the
execution, delivery and performance by each Seller of this Agreement and the
Ancillary Documents to which each Seller will become a party, including the
sale, transfer and conveyance of the Acquired Companies and any related or
resulting changes in control of any of the Mesteña Assets, will not (i) violate
or conflict with any Law, including any Environmental Law, or any Governmental
Order, or (ii) require the approval of any Governmental Authority, except where
the violation, conflict or failure to obtain the approval would not have a
Material Adverse Effect.

Section 3.22 Royalty Obligations. Except as set forth in the Uranium Lease and
Uranium Option, no Person is currently entitled to any royalty, net profits
interest, carried interest or any other interests based on the production and/or
sale of Minerals from the Mesteña Assets, including any advance royalties.
Following the Closing, no such interest shall exist other than as set forth in
the amended Uranium Lease and the amended Uranium Option as provided under
Section 6.01(f).

Section 3.23 Employment and Benefit Matters.

(a)     Other than as disclosed in Schedule 3.23 and except as required by Laws,
the Acquired Companies are not party to or bound by any oral or written contract
or commitment providing for (i) severance, notice of termination or pay in lieu
of notice of termination or termination, severance, retention or similar
payments or (ii) cash or other compensation or benefits to any employees (which,
for purposes of this Section, includes managers and officers), consultants or
agents of the Acquired Companies upon or as a result of the execution of this
Agreement or the consummation of the transactions contemplated by this
Agreement.

-12-

--------------------------------------------------------------------------------

(b)     The Acquired Companies have not made any agreement with, or commitment
to, any labor union, employee association or other similar entity or made
commitments to or conducted negotiations with any labor union or employee
association or similar entity with respect to any future agreements. No trade
union, employee association or other similar entity has any bargaining rights
acquired by either certification or voluntary recognition with respect to the
employees of the Acquired Companies.

(c)     There has been no and, to the knowledge of the Mesteña Entities, there
is no threat of any (A) strike, lock-out, work stoppage, work slowdown or labor
dispute in the past three years, or (B) material outstanding labor or employment
proceedings or processes of any kind (including unfair labor practice
complaints, grievances, arbitrations, worker’s compensation claims or
applications for declaration of related or successor employer) in respect of any
current or former employees of the Acquired Companies.

(d)     Schedule 3.23 contains a complete and accurate list of all Benefit
Plans. To the extent required, all of the Benefit Plans have been approved by
the appropriate authorities. All obligations of the Acquired Companies required
to be performed in connection with the Benefit Plans and funding media
established therefor, including the making or payment of contributions or
premiums, have been performed, and there are no outstanding defaults or
violations by the Acquired Companies. There are no outstanding liabilities under
any Tax Laws with respect to the Benefit Plans. Other than as disclosed in
Schedule 3.23, no Benefit Plan provides benefits to retirees or to employees of
the Acquired Companies after termination of employment or provides for
retroactive charges or premium increases. There are no participants or other
individuals entitled to participate in any Benefit Plan other than current or
former employees of the Acquired Companies.

(e)      Schedule 3.23 contains a complete and accurate list of (i) the name,
position and 2014 and 2015 monthly gross rate of pay of all employees of the
Acquired Companies, and (ii) all presently outstanding loans and advances (other
than routine travel advances) made by the Acquired Companies to any employee and
the current status thereof. The Acquired Companies are in compliance in all
material respects with all applicable Laws with respect to its employees,
including, salaries, wages, bonuses, dividends, profit distribution, pay
increases, payment of sales commissions, and the corresponding payment of any
labor charges and social security and other payments under any applicable Laws.
As of the Closing Date, any and all employee compensation (e.g., salaries,
wages, bonuses, dividends, profit distribution or sharing, pay increases,
payment of sales commissions, Benefit Plans and the corresponding payment of any
labor charges and social security and other payments under any applicable Laws)
that is owed to any employees of the Acquired Companies in respect of any period
of time prior to the Closing Date has been fully paid to such employees.

-13-

--------------------------------------------------------------------------------

(f)     The Acquired Companies do not have any labor-related liability (whether
absolute, accrued, contingent or otherwise) to former or retired employees
(being only those no longer employed on the date hereof), including without
limitation, liabilities for accrued bonuses, vacations and/or sales commissions,
all of which have been paid prior to the date hereof.

(g)     The Acquired Companies are not subject to any determination under
applicable Laws to the effect that any individuals currently directly or
indirectly performing services for the Acquired Companies are entitled to
benefits granted to employees under applicable Laws or should otherwise be
treated as employees for tax purposes or otherwise. The Acquired Companies have
not any accrued liabilities with regard to their consultants or other service
providers or outsourced contractors or subcontractors other than in the ordinary
course of business.

Section 3.24 Expropriation. No part of the Mesteña Assets has been taken,
condemned or expropriated by any Governmental Authority nor has any written
notice or proceeding in respect thereof been given or commenced nor do the
Sellers or the Acquired Companies know of any intent or proposal to give such
notice or commence any such proceedings.

Section 3.25 Insurance. Schedule 3.25 sets forth a complete and accurate list of
each insurance policy under which the Acquired Companies has been an insured, a
named insured or otherwise the principal beneficiary of coverage at any time or
relating to any of the Mesteña Assets during the past three years. The Sellers
have made available or will make available prior to the Closing Date to the
Purchaser a true and complete copy of each such policy that is in effect as of
the date of this Agreement. With respect to each such policy, none of the
Acquired Companies, nor, to the Sellers’ knowledge, any other party to the
policy is in material breach or default thereunder (including with respect to
the payment of premiums or the giving of notices), and the Sellers do not know
of any occurrence or any event which (with notice or the lapse of time or both)
would constitute such a breach or default or allow termination, modification or
acceleration under the policy. None of the Acquired Companies or Sellers has
received any notice that any of such policies cannot be renewed in the ordinary
course of business, and has no knowledge of any reasonable basis for any such
non-renewal. All appropriate insurers under such insurance policies have been
notified of all potentially insurable losses and pending litigation and legal
matters, and no such insurer has informed any of the Acquired Companies or
Sellers of any denial of coverage or reservation of rights thereto. Schedule
3.25 also describes any self-insurance arrangements affecting any of the
Acquired Companies or Mesteña Assets.

Section 3.26 Energy Fuels Shares, Securities Matters. In connection with the
delivery of the Energy Fuels Shares to the Sellers:

(a)     The Sellers have had the opportunity to ask questions of and receive
answers from EFI regarding the acquisition of the Energy Fuels Shares, and have
received all the information regarding EFI that they have requested;

-14-

--------------------------------------------------------------------------------

(b)     The Sellers acknowledge that the Energy Fuels Shares are highly
speculative in nature and the Sellers have such sophistication and experience in
business and financial matters as to be capable of evaluating the merits and
risks of the investment. In connection with the delivery of the Energy Fuels
Shares, the Sellers have not relied upon EFI for investment, legal or tax
advice, or other professional advice, and have in all cases sought or elected
not to seek the advice of their own personal investment advisers, legal counsel
and tax advisers. The Sellers are able, without impairing the financial
condition of any of them, to bear the economic risk of, and withstand a complete
loss of the investment and they can otherwise be reasonably assumed to have the
capacity to protect their own interests in connection with their investment in
the Energy Fuels Shares.

(c)     The Sellers acknowledge that EFI may be required to file a report of
trade with applicable Canadian securities regulators containing personal
information about the Sellers and that EFI may also be required pursuant to
applicable securities laws to file this Agreement on SEDAR and EDGAR. By
executing this Agreement, the Sellers authorize the indirect collection of the
information described in this Section by all applicable securities regulators
and consents to the disclosure of such information to the public through (i) the
filing of a report of trade with all applicable securities regulators and (ii)
the filing of this Agreement on SEDAR and EDGAR; and

(d)     The Sellers acknowledge that the Energy Fuels Shares will be issued to
the Sellers on a “private placement” basis in Canada and that (i) no securities
commission or similar regulatory authority has reviewed or passed on the merits
of the Energy Fuels Shares, (ii) it has not been provided with an offering
memorandum (as defined in any applicable Canadian securities laws) or any
similar document in connection with the issuance of the Energy Fuels Shares, and
(iii) it is purchasing the Energy Fuels Shares for investment only, and not with
a view to resale or distribution.

(e)     The Sellers acknowledge that the Energy Fuels Shares have not been and
will not be registered under the Securities Act), or applicable state securities
laws, and the Energy Fuels Shares are being offered and sold to the Sellers in
reliance upon Rule 506(b) of Regulation D and/or Section 4(a)(2) under the
Securities Act.

(f)     Each Seller is an Accredited Investor as defined in Rule 501(a) of
Regulation D under the Securities Act.

(g)     The Sellers acknowledge that they are not acquiring the Energy Fuels
Shares as a result of “general solicitation” or “general advertising” (as such
terms are used in Regulation D under the Securities Act), including without
limitation, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar media or on the internet, or broadcast
over radio or television or on the internet, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

(h)     The Sellers acknowledge that the Energy Fuels Shares are “restricted
securities”, as such term is defined under Rule 144 of the Securities Act, and
may not be offered, sold, pledged, or otherwise transferred, directly or
indirectly, without prior registration under the Securities Act and applicable
state securities laws, and each Seller agrees that if it decides to offer, sell,
pledge or otherwise transfer, directly or indirectly, any of the Energy Fuels
Shares absent such registration, it will not offer, sell, pledge or otherwise
transfer, directly or indirectly, any of the Energy Fuels Shares, except;

-15-

--------------------------------------------------------------------------------

(i)     to EFI; or

(ii)     outside the United States in an “offshore transaction” in compliance
with the requirements of Rule 904 of Regulation S under the 1933 Act, if
available, and in compliance with applicable local laws and regulations; or

(iii)     in compliance with an exemption from registration under the 1933 Act
provided by (a) Rule 144 or (b) Rule 144A thereunder, if available, and in
accordance with any applicable state securities or “Blue Sky” laws; or

(iv)     in a transaction that does not require registration under the
Securities Act or any applicable state securities laws;

(v)     and, in the case of subparagraph (iii)(a) or (iv), it has furnished to
EFI an opinion of counsel of recognized standing in form and substance
satisfactory to EFI to such effect.

(i)     The Sellers acknowledge that the certificates representing the Energy
Fuels Shares shall bear a legend in the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO ENERGY FUELS INC., (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO ENERGY FUELS INC. AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
ENERGY FUELS INC. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”

 

-16-

--------------------------------------------------------------------------------

  And if the certificates representing the Energy Fuels Shares have been held
for a period of at least six months and if Rule 144 under the Securities Act is
applicable (there being no representations by the EFI Parties that Rule 144 is
applicable), and subject to the restrictions set forth the Section 5.08 hereof,
the Sellers may make sales of the Energy Fuels Shares only under the terms and
conditions prescribed by Rule 144 of the Securities Act or other exemptions
therefrom, and if requested by the Sellers, EFI shall use its commercially
reasonable efforts to cause its transfer agent to remove the restrictive legend
set forth above and provide the Sellers with one or more certificates for the
Energy Fuels Shares as instructed by the Sellers free from any restrictive
legends.

Section 3.27 Accurate Information Disclosed. To the Sellers’ knowledge, all
information disclosed to the EFI Parties by or on behalf of the Sellers
regarding the Acquired Companies, the Mesteña Assets and the Project, is true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

Section 3.28 Brokers. Except as set forth on Schedule 3.28, no broker, finder,
investment banker or other agent is entitled to any brokerage, finder’s or other
fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of any of the Sellers or
the Acquired Companies. The Sellers shall be solely responsible for payment of
any such fee or commission, and the EFI Parties shall have no direct or indirect
responsibility or liability for any such fee or commission.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE EFI PARTIES

Except to the extent one or more of the following representations and warranties
are expressly limited to one of the EFI Parties, the EFI Parties, jointly and
severally, represent and warrant to the Sellers the following: Section

4.01 Existence and Qualification. EFI is a corporation, validly existing and in
good standing under the laws of the Province of Ontario, Canada. The Purchaser
is a corporation, validly existing and in good standing under the Laws of the
State of Delaware and is duly qualified to do business in the State of Texas.

Section 4.02 Power. Each EFI Party has the requisite power and authority to
execute and deliver this Agreement and the Ancillary Documents and to consummate
the transactions contemplated hereby and thereby, and the execution and delivery
of this Agreement and the Ancillary Documents by each EFI Party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized.

-17-

--------------------------------------------------------------------------------

Section 4.03 Authorization and Enforceability. The execution, delivery and
performance of this Agreement and each Ancillary Document required to be
executed and delivered by each EFI Party at Closing, and the performance of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of each EFI Party. This
Agreement has been duly executed and delivered by each EFI Party (and all
Ancillary Documents required hereunder to be executed and delivered by each
applicable EFI Party at Closing will be duly executed and delivered by each
applicable EFI Party) and this Agreement constitutes, and at the Closing such
Ancillary Documents will constitute, the valid and binding obligations of each
EFI Party, enforceable in accordance with their terms.

Section 4.04 No Conflicts. The execution, delivery and performance of this
Agreement and each Ancillary Document required to be executed and delivered by
each EFI Party at Closing, and the performance of the transactions contemplated
hereby and thereby, will not (a) violate any provision of the organizational
documents of either EFI Party, (b) result in default (with due notice or lapse
of time or both) or the creation of any Encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
either EFI Party is a party or which affects the Energy Fuels Shares, or (c)
violate any judgment, order, ruling or regulation applicable to any EFI Party as
a party in interest.

Section 4.05 Litigation. There are no actions, claims, suits, demands or
proceedings pending, or, to the knowledge of the EFI Parties, being contemplated
or threatened in writing by a Person, before any Governmental Authority,
arbitrator or mediator to which either EFI Party is a party which would impair
the EFI Parties’ ability to perform their obligations under this Agreement or
any Ancillary Document required to be executed and delivered by one or more of
the EFI Parties at Closing.

Section 4.06 Consents and Preferential Purchase Rights. None of the Energy Fuels
Shares is subject to any preferential right to purchase or requires the consent
of a Third Party or an Affiliate which may be applicable to the transactions
contemplated by this Agreement.

Section 4.07 Consents, Approvals or Waivers. Except as set forth on Schedule
4.07, each EFI Party’s execution, delivery and performance of this Agreement
(and any Ancillary Document required to be executed and delivered by the EFI
Parties at Closing) is not and will not be subject to any consent, approval or
waiver from any Governmental Authority or Person.

Section 4.08 EFI Securities Matters. As of the Closing, the Energy Fuels Shares
will be validly issued, fully paid and outstanding.

Section 4.09 EFI Public Filings. As of the Closing,

(a)     EFI has timely filed with or furnished to the U.S. Securities Exchange
Commission (“SEC”), and has heretofore made available to Sellers true and
complete copies of, each form, registration statement, report, schedule, proxy
or information statement and other document (including exhibits and amendments
thereto), required to be filed, furnished or submitted by it with the SEC or
mailed to its shareholders pursuant to the Securities Act, the Exchange Act or
rules promulgated thereunder since January 1, 2014 (collectively, the “EFI SEC
Reports”). As of their respective dates (or, if any EFI SEC Reports were
amended, as of the date such amendment was filed with the SEC), each EFI SEC
Report, including any financial statements or schedules included therein and as
amended, if amended, (i) complied in all material respects with all applicable
requirements of the Securities Act and the Exchange Act, as the case may be, and
the applicable rules promulgated thereunder and (ii) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

-18-

--------------------------------------------------------------------------------

(b)     Copies of EFI’s prospectuses, financial statements, management
discussion & analysis, annual information forms, management information
circulars, material change reports and other public disclosure documents
(including exhibits and amendments thereto, and documents incorporated by
reference therein) filed with or furnished to the securities regulatory
authorities in the Provinces of Canada in which EFI is a “reporting issuer” or
equivalent (“Canadian Securities Regulatory Authorities”) since January 1, 2014
(collectively, the “EFI SEDAR Reports”) are available online through SEDAR. EFI
has timely filed each of the EFI SEDAR Reports required to be filed or submitted
by it or mailed to its shareholders pursuant to the applicable securities
legislation (including any rules and regulation promulgated thereunder) of each
of the Provinces of Canada in which EFI is a “reporting issuer” or equivalent.
As of their respective dates (or, if any EFI SEDAR Reports were amended, as of
the date such amendment was filed on SEDAR), each EFI SEDAR Report, including
any financial statements or schedules included therein, (i) complied in all
material respects with all applicable requirements of such applicable securities
legislation and (ii) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading

ARTICLE V.
COVENANTS OF THE PARTIES

Section 5.01 Access to Records. Between the Execution Date and the Closing Date,
the Sellers and their Affiliates shall give the EFI Parties and their
Representatives reasonable access to the Records pertaining to the Acquired
Companies and the Mesteña Assets and the right to copy, at the EFI Parties’ sole
cost and expense, such Records, for the purpose of conducting a confirmatory
review of the Acquired Companies and the Mesteña Assets. The Sellers and their
Affiliates shall cooperate with the EFI Parties and their Representatives in
their efforts to obtain such additional information relating to the Acquired
Companies and the Mesteña Assets as the EFI Parties or their Representatives may
reasonably request.

Section 5.02 Government Reviews. In a timely manner, the Sellers, the Acquired
Companies and the EFI Parties shall (a) make all required filings, prepare all
required applications and conduct negotiations with each Governmental Authority
as to which such filings, applications or negotiations are necessary or
appropriate for the consummation of the transactions contemplated hereby and (b)
provide such information as each Party may reasonably request to make such
filings, prepare such applications and conduct such negotiations. To the extent
necessary, each Party shall reasonably cooperate with and assist the other
Parties in pursuing such filings, applications and negotiations. Each Party
shall be responsible for and shall make any governmental filings required to be
made by such Party to consummate the transactions contemplated by this Agreement
and the Ancillary Documents.

-19-

--------------------------------------------------------------------------------

Section 5.03 Public Announcements; Confidentiality.

(a)     The Sellers understand and agree that EFI will make a public
announcement concerning the execution of this Agreement and the transactions
contemplated hereunder immediately following the Execution Date, and the Sellers
shall not object to such announcement being made; provided, however, EFI shall
consult with the Sellers regarding the contents of such public announcement
prior to its issuance. Otherwise, no Party shall make any other public
announcement regarding the existence of this Agreement, the contents hereof or
the transactions contemplated hereby without the prior written consent of the
other Party, except that the foregoing shall not restrict disclosures to the
extent (i) necessary for a Party to perform this Agreement (including
disclosures to Governmental Authorities or Third Parties holding preferential
rights to purchase, rights of consent or other rights that may be applicable to
the transactions contemplated by this Agreement, as reasonably necessary to
provide notices, seek waivers, amendments or termination of such rights, or seek
such consents) or (ii) required by applicable securities or other Laws or
regulations or the applicable rules of any stock exchange having jurisdiction
over any of the Parties or their respective Affiliates; provided, that, in each
case, each Party shall consult with the other Party regarding the contents of
any disclosure regarding the execution of this Agreement or the Closing of the
transactions contemplated hereby prior to making such disclosure, and that each
Party shall use its reasonable efforts to consult with the other Parties
regarding the contents of any other disclosure.

(b)     Except as required by Law or the applicable rules of any stock exchange
having jurisdiction over any of the Parties or their respective Affiliates, the
Parties shall be bound by the terms, conditions and obligations set forth in the
Confidentiality Agreement, the terms of which shall be deemed to be incorporated
by reference into this Agreement. Each Party hereto hereby agrees to be bound by
the terms and provisions of the Confidentiality Agreement as though it were a
“Party” to the Confidentiality Agreement.

Section 5.04 Operation of Business; Pre-Closing Holding Costs; Insurance Premium
Loans.

(a) From the Execution Date until the Closing Date, the Sellers and the Acquired
Companies shall:

(i)     conduct any business related to the Acquired Companies and the Mesteña
Assets in the ordinary course consistent with their recent activities and
prudent industry practice and in compliance with all Laws and shall use
commercially reasonable efforts to preserve intact the Acquired Companies’
business organizations and goodwill, including, keeping available the services
of the Acquired Companies’ officers, employees and consultants and maintaining
reasonably satisfactory relationships with vendors, customers and others having
business relationships with the Acquired Companies, subject to the terms of this
Agreement;

-20-

--------------------------------------------------------------------------------

(ii)     not commit to any new operation on or involving the Mesteña Assets, or
incur any contractual obligation or Liability in respect of the Acquired
Companies or the Mesteña Assets, requiring future capital expenditures in excess
of $10,000;

(iii)    maintain insurance coverage for the Acquired Companies and on the
Mesteña Assets in the amounts and of the types presently in force;

(iv)    maintain all Permits, approvals, bonds and guaranties affecting the
Mesteña Assets, and make all filings that the Acquired Companies or their
Affiliates are required to make under applicable Law with respect to such
Mesteña Assets;

(v)     not transfer, sell, hypothecate, encumber or otherwise dispose of any
interest in the Acquired Companies or portion of the Mesteña Assets;

(vi)    not create any lien, security interest or other Encumbrance with respect
to the Acquired Companies or the Mesteña Assets, nor (i) enter into any
agreement for the sale, disposition or encumbrance of any interest in the
Acquired Companies or portion of the Mesteña Assets, nor (ii) dedicate, sell,
encumber or dispose of any Minerals produced from the Mesteña Assets, if any;

(vii)    not issue any equity or equity-like securities, or securities
convertible into or exchangeable or exercisable for equity or equity-like
securities, or grant any preferential right or other right to purchase or agree
to require the consent of any Person not otherwise required to consent to the
transfer and conveyance of the Acquired Companies to the Purchaser;

(viii)    not voluntarily abandon any of the Mesteña Assets other than as
required pursuant to applicable Law;

(ix)     not (1) incur or assume any Indebtedness except Indebtedness incurred
in the ordinary course of business and consistent with past practice and in no
event exceeding $10,000 in the aggregate, (2) modify the terms of any
Indebtedness, (3) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person, except in the ordinary course of business and consistent with
past practice and in no event exceeding $10,000 in the aggregate, or (4) make
any loans, advances or capital contributions to, or investments in, any other
Person (other than short-term investments of cash in the ordinary course of
business);

-21-

--------------------------------------------------------------------------------

(x)     not increase the compensation payable or to become payable or the
benefits provided to the Acquired Companies’ directors, managers, officers or
employees;

(xi)     not grant, or change, any severance or termination pay, other than with
respect to employment agreements entered into with new employees in the ordinary
course of business and consistent with past practice;

(xii)     not take any action that would result in the breach of any
representation and warranty of Sellers hereunder (except for representations and
warranties made as of a specific date) such that the EFI Parties would have the
right to terminate this Agreement; and

(xiii)    not enter into any agreement with respect to any of the foregoing.

Any requests for approval of any action restricted by this Section 5.04(a) shall
be delivered to the EFI Parties in accordance with the notice provisions of
Section 11.02. The EFI Parties’ approval of any action restricted by this
Section 5.04(a) shall be considered granted within ten (10) days (unless a
shorter time is reasonably required by the circumstances and such shorter time
is specified in the notice to the EFI Parties) after the notice to the EFI
Parties requesting such consent unless the EFI Parties provide notice to the
contrary during that period. In the event of an emergency, the Sellers and
Acquired Companies may take such action as a reasonably prudent Person would
take and shall notify the EFI Parties of such action promptly thereafter.

(b)     Upon completion of the Closing hereunder, the EFI Parties agree to
reimburse the Sellers for all necessary and reasonable costs that the Sellers
incur to hold and maintain the Mesteña Assets and the business operations of the
Acquired Companies in accordance with the limitations and requirements of
Section 5.04(a) for the period of time between the Effective Date and the
Closing Date. However, the Sellers shall retain full responsibility for any
costs incurred by the Sellers or the Acquired Companies on or before the Closing
Date in violation of any limitations or requirements of Section 5.04(a). In
addition, the reimbursement under this section shall not apply to any costs for
which the Sellers are otherwise expressly responsible under this Agreement,
including but not limited to costs under Section 6.01(k) and Section 11.03.
Within thirty (30) days after the Closing Date, the Sellers shall deliver to the
EFI Parties an itemized invoice of costs eligible for reimbursement under this
section. The invoice shall include copies of timesheets, billing statements,
vendor invoices, receipts and other documentation necessary to substantiate each
cost item. The EFI Parties shall pay the Sellers’ invoice within thirty (30)
days of receipt by wire transfer to an account designated by the Sellers. If the
EFI Parties object to all or any portion of the Sellers’ invoice, they shall as
soon as reasonably possible notify the Sellers of the objection. In such case,
the EFI Parties shall be entitled to withhold payment of any amounts in dispute
pending resolution of the matter between the Parties, but shall effect payment
of any amounts not in dispute.

(c)     To the extent that any portion of the outstanding balance on the
Effective Date hereof under First Insurance Funding Quote No. 5326947 and First
Insurance Funding Quote No. 5983010, each identified in Schedule 3.10, relates
to insurance coverage provided prior to the Effective Date hereof, such portion
will be for the account of the Sellers. To the extent that such outstanding
balance relates to insurance coverage provided after the Effective Date hereof,
such amount will be for the account of the EFI Parties. Any amounts payable by
the Sellers under this Section 5.04(c) may be applied to the total costs
invoiced by the Sellers under Section 5.04(b) or may be settled under a
statement of adjustments at the Closing.

-22-

--------------------------------------------------------------------------------

Section 5.05 Bonds, Letters of Credit and Guaranties. The Acquired Companies
currently satisfy all financial assurance obligations relating to the Project
through (i) cash collateral totaling approximately $4.4 million and (ii) an
irrevocable standby letter of credit totaling approximately $6.5 million. At the
Closing, the Acquired Companies shall retain the cash collateral but not the
irrevocable standby letter of credit. On or before the Closing, the Purchaser
shall obtain, or cause to be obtained in the name of the Acquired Companies, a
replacement for the irrevocable standby letter of credit to the extent such
replacement is necessary to permit the cancellation of the irrevocable standby
letter of credit.

Section 5.06 Financial Statements. Each Party acknowledges that the other Party
or its Affiliates may be required to include (either directly or through
incorporation by reference, or both) statements of revenues and direct operating
expenses and other financial information relating to the transactions
contemplated by this Agreement in a prospectus, a prospectus supplement or
registration statement, as applicable, and that such financial statements may be
required to be audited.

Section 5.07 Non-Solicitation and Acquisition Proposals.

(a)     Each of the Sellers agrees that neither it nor any of the Acquired
Companies nor any of the Sellers’ or Acquired Companies’ respective Affiliates
or Representatives shall, and the Sellers shall cause the Acquired Companies and
the Sellers’ and Acquired Companies’ respective Affiliates and Representatives
not to:

(i)     solicit, assist, initiate, knowingly encourage or facilitate (including
by way of discussion (other than to state they are not permitted to have
discussions)), negotiate, furnish information, permit any visit to any
facilities or properties of the Acquired Companies, or enter into any form of
written or oral agreement, arrangement or understanding with respect to any
inquiries, proposals or offers regarding, or that may reasonably be expected to
lead to, any Acquisition Proposal;

(ii)     engage or participate in any discussions (other than to state they are
not permitted to have discussions) or negotiations regarding, or provide any
information with respect to or otherwise cooperate in any way with any person
(other than the EFI Parties and their Representatives) regarding any Acquisition
Proposal or Potential Acquisition Proposal (defined below);

-23-

--------------------------------------------------------------------------------

(iii)     accept or enter into, or publicly propose to accept or enter into, any
letter of intent, agreement in principle, agreement, arrangement or undertaking
related to any Acquisition Proposal; or

(iv)     release any person from or waive or otherwise forebear in the
enforcement of any confidentiality or standstill agreement or any other
agreement with such person that would facilitate the making or implementation of
any Acquisition Proposal.

(b)     The Sellers shall, and shall cause the Acquired Companies and the
Sellers’ and Acquired Companies’ respective Affiliates and Representatives to,
immediately cease and cause to be terminated any existing solicitation,
discussion, negotiation, encouragement or activity with any Person (other than
the EFI Parties or any of their Representatives) by Sellers, the Acquired
Companies or any of their respective Affiliates or Representatives with respect
to any Acquisition Proposal or any Potential Acquisition Proposal. Sellers and
the Acquired Companies and their respective Affiliates and Seller
Representatives shall immediately cease providing any Person (other than the EFI
Parties or any of their Representatives) with access to information concerning
the Acquired Companies or the Mesteña Assets in respect of any Acquisition
Proposal or any Potential Acquisition Proposal, and request the return or
destruction of all confidential information provided to any Person (other than
the EFI Parties or any of their Representatives) that has entered into a
confidentiality agreement with any of the Sellers or Acquired Companies relating
to any Acquisition Proposal or Potential Acquisition Proposal to the extent
provided for in such confidentiality agreement and shall use all commercially
reasonable efforts to ensure that such requests are honored.

(c)     The Sellers shall ensure that the Acquired Companies and the Sellers’
and Acquired Companies’ respective Affiliates and Representatives are aware of
the prohibitions in this Section 5.07 and shall be responsible for any breach of
this Section 5.07 by any such Persons.

(d)    The Sellers shall, and shall cause the Acquired Companies to, promptly
(and in any event within 24 hours) notify the EFI Parties, at first orally and
then in writing, of any proposal, inquiry, offer or request received by any of
the Sellers or Acquired Companies or their respective Affiliates or
Representatives: (i) relating to an Acquisition Proposal or a potential
Acquisition Proposal or inquiry that could reasonably lead or be expected to
lead to an Acquisition Proposal (a “Potential Acquisition Proposal”); (ii) for
discussions or negotiations in respect of an Acquisition Proposal or Potential
Acquisition Proposal; or (iii) for non-public information relating to the
Acquired Companies or any of their respective Affiliates or the Mesteña Assets,
or access to properties, books and records or a list of shareholders or members
of any of the Acquired Companies. Such notice shall include the identity of the
person making such proposal, inquiry, offer or request and a description of the
terms and conditions thereof, and the Sellers and the Acquired Companies shall
provide a copy of any Acquisition Proposal and all written communications with
such person and such details of the proposal, inquiry, offer or request that the
EFI Parties may reasonably request. The Sellers and the Acquired Companies shall
keep the EFI Parties promptly and fully informed of the status, including any
change to the material terms, of such proposal, inquiry, offer or request and
shall respond promptly to all inquiries by the EFI Parties with respect thereto.

-24-

--------------------------------------------------------------------------------

Section 5.08 Sales of Energy Fuels Shares.

(a)     The Sellers agree that, subject to Rule 144 being available, any sales
of Energy Fuels Shares by the Sellers after Closing shall be restricted to the
following schedule:

  (i)

25% of the Energy Fuels Shares will be available for sale 180 days after
issuance;

        (ii)

an additional 25% of the Energy Fuels Shares will be available for sale 270 days
after issuance;

        (iii)

an additional 25% of the Energy Fuels Shares will be available for sale 360 days
after issuance; and

        (iv)

an additional 25% of the Energy Fuels Shares will be available for sale 450 days
after issuance;

(b)     The total number of Energy Fuels Shares sold by the Sellers during any
one trading day shall not exceed 50,000; and

(c)     At the Sellers’ written request, EFI may, in its sole discretion, taking
into consideration market conditions at the time, permit the Sellers to sell
Energy Fuels Shares from time to time on a more expedited schedule than the
schedule set out in paragraphs (a)(ii) – (iv) and (b) above.

Section 5.09 Further Assurances. After the Closing, the Parties agree to take
such further actions and to execute, acknowledge and deliver all such further
documents as are reasonably requested by the other Party for carrying out the
purposes of this Agreement or of any Ancillary Document delivered pursuant to
this Agreement.

Section 5.10 The Mesteña Name. The EFI Parties agree that all rights to the
“Mesteña” company name shall be retained by the Sellers. To that end, the EFI
Parties shall cause Mesteña Uranium, L.L.C. to change its name promptly after
the Closing. The Sellers agree that the EFI Parties may use or include the name
“Alta Mesa” or “Leoncito” in any new name selected for Mesteña Uranium, L.L.C.
or any other Affiliate of Mesteña Uranium, L.L.C. after the Closing.

Section 5.11 Post-Closing Payment for Slurry. The Mesteña Assets include an
inventory of yellowcake slurry stored at the Leoncito Plant processing facility.
On the basis that the slurry contains at least 6,500 dry lbs. of uranium oxide
(U3O8) (as the Sellers have indicated), the EFI Parties agree to pay the Sellers
$177,000.00 for the slurry inventory; provided, however, if and to the extent
the slurry contains less than 6,500 dry lbs. of uranium oxide, the EFI Parties
agree to pay a proportionately reduced sum for the slurry inventory based on the
actual number of dry lbs. of U3O8 contained in the slurry. Any such payment
shall be paid to an account designated by the Sellers within 30 days after the
slurry has been processed and its mineral content measured.

-25-

--------------------------------------------------------------------------------

ARTICLE VI.
CONDITIONS TO CLOSING

Section 6.01      EFI Parties’ Conditions to Closing.      The obligations of
the EFI Parties to consummate the transactions contemplated by this Agreement
are subject to the satisfaction (or waiver by the EFI Parties) of each of the
following conditions precedent on or before the Closing:

(a)      Representations and Warranties. The representations and warranties of
each Seller set forth in Article III that are qualified as to materiality or
words of similar import shall be true and correct in all respects, and those not
so qualified shall be true and correct in all material respects, in each case,
as of the Execution Date and as of the Closing Date as though made on and as of
the Closing Date, except for those representations and warranties that are made
only as of a specific date, which representations and warranties shall have been
true and correct in all material respects or true and correct in all respects,
as the case may be, as of such specified date;

(b)      Performance. Each Seller shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement on or before the Closing Date;

(c)      No Action. No injunction, order or award restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or any Ancillary Document, or awarding damages in connection
therewith, shall have been issued and remain in force, and no suit, action or
other proceeding by any Person seeking to restrain, enjoin or otherwise prohibit
the consummation of the transactions contemplated by this Agreement or any
Ancillary Document, or seeking damages in connection therewith, shall be pending
before any Governmental Authority or arbitrator;

(d)      Governmental Consents. All consents and approvals of any Governmental
Authority and stock exchange required for the issuance of the Energy Fuels
Shares to the Sellers as contemplated by this Agreement shall have been granted.
Further, all consents and approvals of any Governmental Authority required for
the transfer of the Acquired Companies from the Sellers to the Purchaser and any
related or resulting changes of control of any of the Mesteña Assets as
contemplated by this Agreement, including the consents and approvals listed on
Schedule 3.20, except consents and approvals by Governmental Authorities that
are customarily obtained after closing, shall have been granted, or the
necessary waiting period shall have expired, or early termination of the waiting
period shall have been granted by the applicable Governmental Authority;

(e)      Third-Party Consents. The Sellers shall have obtained all Required
Consents and shall have delivered or caused to be delivered to the EFI Parties
satisfactory documentation or other evidence thereof;

-26-

--------------------------------------------------------------------------------

(f)      Amendments to Uranium Lease, Uranium Option, Surface Use Agreements,
and Term Conveyances. The Sellers shall have obtained the fully executed and
delivered amended Uranium Lease, amended Uranium Option and amended Surface Use
Agreements, substantially in the forms set out in Exhibits 2, 3 and 4,
respectively; further, the Sellers shall have obtained fully executed and
delivered amended Term Conveyances, amended in form and substance acceptable to
the EFI Parties in their sole discretion, providing for the continuation of all
rights, titles and interests of Mesteña Unproven, Ltd. and Jones Ranch Minerals
Unproven, Ltd. in and to all Minerals in, on and under all of the lands subject
to mineral exploration and development activities under the Uranium Lease and
the Uranium Option for so long as the Grantee under the amended Uranium Option
has the right to acquire a Uranium Mining Lease covering all or any portion of
the optioned lands;

(g)      CFIUS Approval. CFIUS approval shall have been obtained;

(h)      Sellers’ Closing Deliveries. The Sellers shall have delivered, or
caused to be delivered, to the EFI Parties the documents listed in Section 7.03;

(i)      Cash Collateral and Zero Working Capital Balance. As at the time of
Closing:

  (i)

the Acquired Companies shall have an amount equal to approximately $4.4 million
in deposit or trust as cash collateral for the reclamation obligations relating
to the Mesteña Assets as described under Section 3.18(b); and

        (ii)

the Acquired Companies shall have a zero working capital balance; and

(j)      EFI Board Approval. This Agreement and the transactions contemplated
hereby shall have been duly approved by the Board of Directors of EFI.

(k)      Title Due Diligence. The EFI Parties shall have completed due diligence
to their satisfaction regarding title to all “Leased Substances” and “Leased
Premises” under the Uranium Lease, all “Subject Minerals” and “Premises” under
the Uranium Option, and all “Property” under the Surface Use Agreements and
shall have found no material defects or deficiencies relating to title (other
than defects or deficiencies which the Sellers agree to resolve or cure, at
their own cost, in a manner and within a timeframe reasonably acceptable to the
EFI Parties).

(l)      Termination of JUX Agreement. The Sellers shall have caused Leoncito
Project, L.L.C. to terminate that certain Uranium Exploration, Development and
Processing Agreement by and between Juneau Uranium Exploration, L.L.C. and
Leoncito Project, L.L.C. dated June 8, 2012 (as partially released down to PAA-7
on January 9, 2013) and any other related agreements (collectively the “JUX
Agreement”), and shall have obtained from Juneau Uranium Exploration, L.L.C. (i)
a full release and waiver by Juneau Uranium Exploration, L.L.C. of any and all
further or remaining rights, interests and claims under the JUX Agreement; and
(ii) a duly executed agreement by Juneau Uranium Exploration, L.L.C. containing
representations, acknowledgments and covenants substantively equivalent to those
of the Sellers under Section 3.26 and Section 5.08 hereof in respect of the
issuance of Energy Fuels Shares to Juneau Uranium Exploration, L.L.C. under
Section 2.02(b).

-27-

--------------------------------------------------------------------------------

Section 6.02      Sellers’ Conditions to Closing.      The obligations of the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or waiver by the Sellers) of each of the following
conditions precedent on or before the Closing:

(a)      Representations and Warranties. The representations and warranties of
each EFI Party set forth in Article IV that are qualified as to materiality or
words of similar import shall be true and correct in all respects, and those not
so qualified shall be true and correct in all material respects, in each case,
as of the Execution Date and as of the Closing Date as though made on and as of
the Closing Date, except for those representations and warranties that are made
only as of a specific date, which representations and warranties shall have been
true and correct in all material respects or true and correct in all respects,
as the case may be, as of such specified date;

(b)      Performance. Each EFI Party shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement on or before the Closing Date;

(c)      No Action. No injunction, order or award restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated by this
Agreement or any Ancillary Document, or awarding damages in connection
therewith, shall have been issued and remain in force, and no suit, action or
other proceeding by any Person seeking to restrain, enjoin or otherwise prohibit
the consummation of the transactions contemplated by this Agreement or any
Ancillary Document, or seeking damages in connection therewith, shall be pending
before any Governmental Authority or arbitrator;

(d)      Governmental Consents. All consents and approvals of any Governmental
Authority or stock exchange required for the issuance of the Energy Fuels Shares
to the Sellers as contemplated by this Agreement shall have been granted;

(e)      Third Party Consents. The EFI Parties shall have obtained the approval
of any Person whose consent is required in order to complete the transactions
contemplated hereby, and the EFI Parties shall have delivered or caused to be
delivered to the Sellers satisfactory documentation or other evidence of the
approvals required under this paragraph;

(f)      Replacement of Irrevocable Standby Letter of Credit. The Purchaser
shall have arranged for a replacement for the irrevocable standby letter of
credit that partially secures the reclamation obligations of the Acquired
Companies relating to the Mesteña Assets (as described under Section 3.18(b))
and shall have arranged for the existing irrevocable standby letter of credit to
be returned to the Sellers for cancellation at the time of Closing;

-28-

--------------------------------------------------------------------------------

(g)      Listing of Energy Fuels Shares. The Energy Fuels Shares to be issued at
the Closing pursuant to Section 2.02(a) and Section 2.02(b) shall have been
approved (or conditionally approved, as applicable) for listing on the NYSE MKT
and the TSX, subject to official notice of issuance or customary conditions;

(h)      EFI Parties Closing Deliveries. The EFI Parties shall have delivered,
or caused to be delivered, to the Sellers the documents listed in Section 7.02
hereof; and

(i)      Sellers’ Director/Manager Approval. This Agreement and the transactions
contemplated hereby shall have been duly approved by the Boards of Directors
and/or Managing Partners (or equivalent governing bodies, as applicable) of the
Sellers.

Section 6.03      Frustration of Closing Conditions.      No Party may rely,
either as a basis for not consummating the transactions contemplated by this
Agreement or for terminating this Agreement and abandoning the transactions
contemplated hereby, on the failure of any condition set forth in Section 6.01
or Section 6.02, as the case may be, to be satisfied if such failure was caused
by such Party’s breach of any provision of this Agreement.

ARTICLE VII.
CLOSING

Section 7.01      Time and Place of the Closing.      Consummation of the
purchase and sale transaction as contemplated by this Agreement (the “Closing”)
shall, unless otherwise agreed to in writing by the Parties, take place by
conference call and electronic transfer of signature pages and deliverables on
or before May 4, 2016, or if all conditions in Article VI to be satisfied on or
before the Closing have not yet been satisfied or waived as of such time, then
within five (5) Business Days of such conditions having been satisfied or
waived, subject, in each case, to the rights of the Parties under Article VIII.
As used herein, the “Closing Date” shall mean the date on which the Closing
actually occurs.

Section 7.02      Obligations of the EFI Parties at the Closing.      At the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by the Sellers of their obligations
pursuant to Section 7.03, the EFI Parties shall deliver or cause to be delivered
to the Sellers the following:

(a)      certificate(s) issued in the name of the Sellers (as specified in
Section 2.02(a)(i), (ii) and (iii)) representing in the aggregate the Energy
Fuels Shares to be issued to the Sellers pursuant to Section 2.02(a), and
certificate(s) issued in the name of Juneau Uranium Exploration, L.L.C.
representing in the aggregate the Energy Fuels Shares to be issued to Juneau
Uranium Exploration, L.L.C. pursuant to Section 2.02(b);

(b)      certificates executed by an authorized officer of each EFI Party, dated
as of the Closing Date, certifying on behalf of each EFI Party that the
conditions set forth in Section 6.02(a), Section 6.02(b) and Section 6.02(c)
have been fulfilled;

(c)      an executed statement conforming to the reasonable satisfaction of the
Sellers, meeting each of the requirements described in Treasury Regulation §
1.1445 -2(b)(2), certifying that the Purchaser is not a foreign person within
the meaning of the Code;

-29-

--------------------------------------------------------------------------------

(d)      where consents or approvals are received by the EFI Parties pursuant to
Section 6.02(d), Section 6.02(e) or Section 6.02(i), copies of those approvals
or releases;

(e)      evidence satisfactory to the Sellers, acting reasonably, that the
Purchaser has arranged for a replacement for the irrevocable standby letter of
credit (as described under Section 3.18(b)) and that the existing irrevocable
standby letter of credit will be returned for cancellation within 30 days after
Closing; and

(f)      all other instruments, documents and other items necessary to
effectuate the terms of this Agreement.

Section 7.03      Obligations of the Sellers at the Closing.      At the
Closing, upon the terms and subject to the conditions of this Agreement, and
subject to the simultaneous performance by the EFI Parties of their obligations
pursuant to Section 7.02, the Sellers shall deliver or cause to be delivered to
the EFI Parties the following:

(a)      a duly executed assignment of the Membership Interests in each of the
Acquired Companies in the form attached hereto as Exhibit 1;

(b)      pursuant to Section 6.01(f), (i) duly executed and delivered amended
Uranium Lease, Uranium Option and Surface Use Agreements substantially in the
forms attached hereto as Exhibit 2, Exhibit 3 and Exhibit 4, respectively, and
(ii) duly executed and delivered amended Term Conveyances amended in form and
substance acceptable to the EFI Parties in their sole discretion as described in
Section 6.01(f);

(c)      evidence satisfactory to the EFI Parties that, as at the time of
Closing:

  (i)

the Acquired Companies have an amount equal to approximately $4.4 million in
deposit or trust as cash collateral for the reclamation obligations relating to
the Mesteña Assets; and

        (ii)

the Acquired Companies have a positive working capital balance;

(d)      duly executed agreements by Juneau Uranium Exploration, L.L.C. as
required under Section 6.01(l);

(e)      the written resignation or other evidence of termination of each
manager, director and officer of the Acquired Companies (except as otherwise
designated in writing by the Purchaser) and a release of all claims against the
Acquired Companies by each such manager, director and officer, each in form and
substance satisfactory to the Purchaser, acting reasonably;

(f)      certificates executed by an authorized officer of each Seller, dated as
of the Closing Date, certifying on behalf of each Seller that the conditions set
forth in Section 6.01(a), Section 6.01(b) and Section 6.01(c) have been
fulfilled;

-30-

--------------------------------------------------------------------------------

(g)      where consents, approvals or releases are received by the Sellers
pursuant to Section 6.01(d), Section 6.01(e), Section 6.01(g) or Section
6.01(j), copies of those approvals or releases;

(h)      copies of any books and records, minute books, Mesteña Contracts,
Permits, Records and other documents and files of the Acquired Companies that
were not previously provided to the EFI Parties; and

(i)      all other instruments, documents and other items necessary to
effectuate the terms of this Agreement.

ARTICLE VIII.
TERMINATION

Section 8.01      Termination.      This Agreement, and the transactions
contemplated hereby, may be terminated at any time prior to the Closing by:

(a)      the mutual written consent of the Parties;

(b)      either the EFI Parties or the Sellers, by written notice delivered to
the other, if the Closing shall not have occurred by September 30, 2016, and the
failure to close shall not be due to the inaction, unreasonableness or bad faith
of the Party seeking termination;

(c)      by either the EFI Parties or the Sellers, by written notice delivered
to the other, if any Governmental Authority shall have issued an order or taken
any other action permanently enjoining, restraining or otherwise prohibiting the
transactions contemplated by this Agreement, and such order or other action
shall have become final and non-appealable; provided, however, the Party seeking
to terminate this Agreement pursuant to this Section 8.01(c) shall not have
initiated such proceeding or taken any action in support of such proceeding;

(d)      by the EFI Parties, by written notice to the Sellers, if (i) there has
been a breach of any representation, warranty, covenant or agreement contained
in this Agreement by a Seller, that would, individually or in the aggregate,
result in a failure of a condition set forth in Section 6.01(a) or Section
6.01(b) on any date prior to the Closing Date (it being understood that, for
purposes of this Section 8.01(d), such date prior to the Closing Date shall be
substituted for the Closing Date in determining whether the conditions contained
in Section 6.01(a) or Section 6.01(b) have been satisfied) and (ii) such breach
has not been cured within fifteen (15) days after written notice is provided to
the Sellers of such breach; provided, however, that no such cure period shall be
available or applicable to any such breach which by its nature cannot be cured;

(e)      by the Sellers, by written notice to the EFI Parties, if (i) there has
been a breach of any representation, warranty, covenant or agreement contained
in this Agreement by an EFI Party that would, individually or in the aggregate,
result in a failure of a condition set forth in Section 6.02(a) or Section
6.02(b) on any date prior to the Closing Date (it being understood that, for
purposes of this Section 8.01(e), such date prior to the Closing Date shall be
substituted for the Closing Date in determining whether the conditions contained
in Section 6.02(a) or Section 6.02(b) have been satisfied) and (ii) such breach
has not been cured within fifteen (15) days after written notice is provided to
the EFI Parties of such breach; provided, however, that no such cure period
shall be available or applicable to any such breach which by its nature cannot
be cured;

-31-

--------------------------------------------------------------------------------

(f)      by the EFI Parties, if any of the conditions set forth in Section 6.01
have not have been satisfied (or waived by the EFI Parties) by September 30,
2016, unless such failure is due to the failure of the EFI Parties to perform or
comply with any of the covenants, agreements or conditions hereof to be
performed or complied with by them prior to the Closing;

(g)      by the Sellers, if any of the conditions set forth in Section 6.02 have
not have been satisfied (or waived by the Sellers) by September 30, 2016, unless
such failure is due to the failure of the Sellers to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by them prior to the Closing;

(h)      by the Sellers, upon immediate, nonrefundable payment to EFI of a cash
break fee of $1.0 million.

Section 8.02      Effect of Termination.      If this Agreement is terminated
pursuant to Section 8.01, this Agreement shall become void and of no further
force or effect, except for the provisions of Section 1.02, Section 3.28,
Section 5.03, Article VIII, Article XI (other than Section 11.01 and Section
11.03), and Appendix A, which shall survive the termination of this Agreement
and continue in full force and effect.

ARTICLE IX.
INDEMNIFICATION

Section 9.01      Indemnification by the Sellers.      The Sellers covenant and
agree to indemnify and hold harmless the EFI Parties and their Affiliates and
their respective shareholders, partners, directors, officers, employees, agents,
representatives, successors and assigns (the “Purchaser Indemnified Parties”)
from and against any Damages which any of the Purchaser Indemnified Parties may
suffer or incur as a result of, or arising out of, or in respect of, without
duplication:

(a)      any Taxes payable, including for greater certainty any amount required
to be paid, withheld or remitted, by the Acquired Companies in respect of
taxable periods (or portions of taxable periods) ending on or before the Closing
Date;

(b)      any material non-performance or material breach of any covenant or
agreement on the part of the Sellers contained in this Agreement; or

(c)      any material inaccuracy in or material breach of any representation or
warranty of the Sellers contained in this Agreement.

Section 9.02      Indemnification by the EFI Parties. The EFI Parties covenant
and agree to indemnify and hold harmless the Sellers and their members,
directors, officers, employees, agents, representatives, successors and assigns
(the “Seller Indemnified Parties”) from and against any Damages which any of the
Seller Indemnified Parties may suffer or incur as a result of, or arising out
of, or in respect of:

-32-

--------------------------------------------------------------------------------

(a)      any material non-performance or material breach of any covenant or
agreement on the part of the EFI Parties contained in this Agreement; or

(b)      any material inaccuracy in or material breach of any representation or
warranty of the EFI Parties contained in this Agreement.

Section 9.03      Indemnification Actions.      All claims for indemnification
under this Article IX shall be asserted and resolved as follows:

(a)      Third Party Claims.

  (i)

Promptly after receipt by a Person entitled to indemnity under Section 9.01 or
Section 9.02 (an “Indemnified Party”) of notice of the assertion or commencement
of an action, suit, claim or other legal proceeding made or brought against it
by a Third Party (a “Third Party Claim”), such Indemnified Party shall promptly
give written notice to the Person obligated to indemnify against such Third
Party Claim (an “Indemnifying Party”) of the assertion or commencement of such
Third Party Claim; provided, that the failure to timely notify the Indemnifying
Party will not relieve the Indemnifying Party of any Liability that it may have
to any Indemnified Party, except to the extent of actual prejudice arising from
such failure.

        (ii)

If an Indemnified Party gives notice to the Indemnifying Party pursuant to
Section 9.03(a)(i) of the assertion of a Third Party Claim, then the
Indemnifying Party shall be entitled to assume the defense of such Third Party
Claim with counsel of its choosing that is reasonably acceptable to the
Indemnified Party (it being agreed that the Indemnifying Party’s counsel as of
the date hereof shall be reasonably acceptable to the Indemnified Party);
provided, however, (i) the Indemnifying Party shall not be entitled to assume
defense of a Third Party Claim if the Indemnified Party has one (1) or more
defenses that cannot be asserted by the Indemnifying Party and such inability
would actually prejudice the Indemnified Party, (ii) the Indemnifying Party
shall not be entitled to assume defense of a Third Party Claim if such claim is
being brought by a Governmental Authority or seeks an injunction or provisional
relief, and (iii) as a condition to assuming the defense of such Third Party
Claim, the Indemnifying Party must acknowledge and agree in writing that each
Indemnified Party will be indemnified and held harmless hereunder with respect
to the full amount of any and all Damages the Indemnified Party may suffer or
incur arising out of or relating to the Third Party Claim. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such Third Party Claim, the Indemnifying Party shall not be liable to
the Indemnified Party under this Article IX for any fees of other counsel or any
other expenses with respect to the defense of such Third Party Claim. If the
Indemnifying Party assumes the defense of a Third Party Claim, then no
compromise or settlement of such Third Party Claims may be effected by the
Indemnifying Party without the Indemnified Party’s express written consent
unless (i) there is no finding or admission of any wrongdoing by the Indemnified
Party, (ii) the sole relief provided is monetary Damages that is paid in full by
the Indemnifying Party, and (iii) the claim does not relate to Taxes. If notice
is given to an Indemnifying Party of the assertion of any Third Party Claim and
the Indemnifying Party does not, within fifteen (15) Business Days after the
Indemnified Party’s notice is given, give notice to the Indemnified Party of the
Indemnifying Party’s election to assume the defense of such Third Party Claim,
then the Indemnifying Party shall be bound by any determination made in such
Third Party Claim or any compromise or settlement reasonably effected by the
Indemnified Party.

-33-

--------------------------------------------------------------------------------


  (iii)

With respect to any Third Party Claim subject to indemnification under this
Article IX: (i) both the Indemnified Party and the Indemnifying Party, as the
case may be, shall keep the other fully informed of the status of such Third
Party Claim and any related legal actions at all stages thereof where such other
person is not represented by its own counsel, and (ii) each Party agrees (at its
own expense) to render to each other such assistance as a Party may reasonably
require of another and to cooperate in good faith with each other in order to
ensure the proper and adequate defense of any Third Party Claim.

        (iv)

With respect to any Third Party Claim subject to indemnification under this
Article IX, the Parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney- client and work-product privileges of the other
Party. In connection therewith, each Party agrees that: (i) it will use its
reasonable efforts, in respect of any Third Party Claim in which it has assumed
or participated in the defense, to avoid production of Confidential Information
(consistent with applicable Law and rules of procedure); and (ii) all
communications between any Party and counsel responsible for or participating in
the defense of any Third Party Claim shall, to the extent possible, be made so
as to preserve any applicable attorney-client or work-product privilege.

-34-

--------------------------------------------------------------------------------

(b)      Direct Claims. In order for an Indemnified Party to be entitled to
indemnification under this Article IX for a claim which has not arisen in
respect of a Third Party Claim (a “Direct Claim”), the Indemnified Party shall
give the Indemnifying Party prompt written notice thereof; provided, however,
the failure to give such prompt written notice shall not relieve the
Indemnifying Party of its indemnification obligations hereunder, except and only
to the extent that the Indemnifying Party forfeits rights or defenses by reason
of such failure or is otherwise materially prejudiced as a result of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of Damages
that have been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have 60 days after its receipt of such notice to respond in writing
to such Direct Claim. During such 60-day period, the Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance alleged to give rise to the Direct Claim and whether and
to what extent any amount is payable in respect of the Direct Claim, and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 60-day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

Section 9.04      Survivability; Limitation on Actions.

(a)      The representations and warranties of the EFI Parties contained in this
Agreement shall survive the Closing for the benefit of the Sellers as follows:

  (i)

as to the representations and warranties contained in Section 4.01, Section
4.02, Section 4.03, and Section 4.04, indefinitely; and

        (ii)

as to all other representations and warranties not listed in Section 9.04(a)(i),
until 24 months following the Closing Date, in each case unless a notice of a
bona fide Third Party Claim shall have been given in writing before the expiry
of that period, in which case the representation and warranty to which such
notice applies shall survive in respect of that Third Party Claim until the
final determination or settlement of that Third Party Claim.

(b)      The covenants and agreements of the EFI Parties contained in this
Agreement shall survive the Closing for the benefit of the Sellers until the
last date on which any such covenants and agreements are performed or satisfied.

(c)      The representations and warranties of the Sellers contained in this
Agreement shall survive the Closing for the benefit of the Purchaser as follows:

-35-

--------------------------------------------------------------------------------


  (i)

as to the representations and warranties contained in Section 3.01, Section
3.02, Section 3.03, Section 3.04, Section 3.05, Section 3.06 and Section 3.28,
indefinitely; and

        (ii)

as to all other representations and warranties not listed in Section 9.04(c)(i),
until 24 months following the Closing Date, in each case unless a notice of a
bona fide Third Party Claim shall have been given in writing before the expiry
of that period, in which case the representation and warranty to which such
notice applies shall survive in respect of that Third Party Claim until the
final determination or settlement of that Third Party Claim.

(d)      The covenants and agreements of the Sellers contained in this Agreement
shall survive the Closing for the benefit of the EFI Parties until the last date
on which any such covenants and agreements are performed or satisfied.

(e)      The limitations on survivability of representations and warranties
under Section 9.04(a)(ii) and Section 9.04(c)(ii) and of covenants and
agreements under Section 9.04(b) and Section 9.04(d) shall not be applicable to
the extent that a Party to which the limitation applies has committed fraud or
made an intentional misrepresentation or omission in connection with this
Agreement or the transactions contemplated herein.

(f)      In no event shall any Indemnified Party be entitled to duplicate
compensation with respect to the same Damage or Liability under more than one
provision of this Agreement and the Ancillary Documents.

(g)      The Indemnified Party shall take, and cause its Affiliates and
Representatives to take, all reasonable steps to mitigate any Damages for which
the Indemnifying Party may be liable under this Article IX upon becoming aware
of any event or circumstance that would be reasonably expected to, or does, give
rise thereto.

(h)      Payments by the Indemnifying Party in respect of any Damages shall be
limited to the amount of any liability or damage that remains after deducting
therefrom any insurance proceeds and any indemnity, contribution or other
similar payment received or reasonably expected to be received by the
Indemnified Party in respect of any such Damages. Further, Payments by the
Indemnifying Party in respect of any Damages shall be reduced by an amount equal
to any Tax benefit realized or reasonably expected to be realized as a result of
such Damages by the Indemnified Party.

(i)      The Sellers shall not be required to indemnify the Purchaser
Indemnified Parties under Section 9.01(c) until the aggregate amount of all
Damages in respect of indemnification under Section 9.01(c) exceeds $25,000. The
aggregate amount of all Damages for which the Sellers as a group shall be liable
to the Purchaser Indemnified Parties pursuant to Section 9.01 shall not exceed
the sum of $11,000,000.

-36-

--------------------------------------------------------------------------------

ARTICLE X.
TAX MATTERS

Section 10.01 Tax Filings.      The Sellers shall be responsible for filing with
the appropriate Governmental Authority the applicable Tax Returns for Taxes
which are required to be filed on or before the Closing Date and paying the
Taxes reflected on such Tax Returns as due and owing. The Purchaser shall be
responsible for filing with the appropriate taxing authorities the applicable
Tax Returns for all Taxes that are required to be filed after the Closing Date
and paying the Taxes reflected on such Tax Returns as due and owing; provided,
however, that in the event that the Sellers are required by applicable Law to
file a Tax Return with respect to such Taxes after the Closing Date which
includes all or a portion of a tax period for which the Purchaser is liable for
such Taxes, following the Sellers’ request, the Purchaser shall promptly pay to
the Sellers all such Taxes allocable to the period or portion thereof beginning
at or after the Closing Date (but only to the extent that such amounts have not
already been accounted for under Section 10.02), whether such Taxes arise out of
the filing of an original return or a subsequent audit or assessment of Taxes.
The Sellers shall be entitled to all Tax credits and Tax refunds which relate to
any such Taxes allocable to any tax period, or portion thereof, ending before
the Closing Date. The Purchaser shall be entitled to all Tax Credits and Tax
refunds which related to any such Taxes allocable to any tax period, or portion
thereof, ending on or after the Closing Date.

Section 10.02 Current Tax Period Taxes.      Taxes assessed with respect to the
Tax period in which the Closing occurs (the “Current Tax Period”), but excluding
ad valorem, property, severance production or similar Taxes which are based on
quantity of or the value of production of Minerals, shall be apportioned between
the Purchaser and the Sellers as of the Closing Date with (a) the Sellers being
obligated to pay a proportionate share of the actual amount of such Taxes for
the Current Tax Period determined by multiplying such actual Taxes by a
fraction, the numerator of which is the number of days in the Current Tax Period
prior to the Closing Date and the denominator of which is the total number of
days in the Current Tax Period and (b) the Purchaser being obligated to pay a
proportionate share of the actual amount of such Taxes for the Current Tax
Period determined by multiplying such actual Taxes by a fraction, the numerator
of which is the number of days in the Current Tax Period on and after the
Closing Date and the denominator of which is the total number of days in the
Current Tax Period. Any Taxes which are based on quantity of or the value of
production of Minerals shall be apportioned between the Sellers and the
Purchaser based on the number of units or value of production actually produced
and sold, as applicable, before the Closing, and on or after the Closing Date,
and all other Taxes which are imposed on the sale, purchase or transfer of
tangible property shall be apportioned between the Sellers and the Purchaser
based on the applicable date of sale, purchase or transfer. In the event that
the Sellers or the Purchaser shall have made any payment for which it is
entitled to reimbursement under this Article X, the applicable Party shall make
such reimbursement promptly but in no event later than thirty (30) days after
the presentation of a statement setting forth the amount of reimbursement to
which the presenting Party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of the reimbursement.

-37-

--------------------------------------------------------------------------------

ARTICLE XI.
MISCELLANEOUS

Section 11.01 Counterparts.      This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Each Party’s delivery of an
executed counterpart signature page by facsimile (or email) is as effective as
executing and delivering this Agreement in the presence of the other Parties. No
Party shall be bound by the terms and provisions of this Agreement until such
time as all of the Parties have executed counterparts of this Agreement.

Section 11.02 Notice.      All notices and other communications which are
required or may be given pursuant to this Agreement must be given in writing,
and delivered personally, by courier, or by facsimile followed by delivery by
courier, as follows:

  If to any EFI Party:             Energy Fuels Inc.     225 Union Blvd., Suite
600     Lakewood, Colorado 80228     Attention: David Frydenlund     Facsimile:
(303) 389-4125           With a copy to (which shall not constitute notice):    
        Haynes and Boone, LLP     1801 Broadway, Suite 800     Denver, Colorado
80202     Attention: John D. Fognani; Michael T. Hegarty     Facsimile: (303)
382-6210           If to any Seller:             [Applicable Seller’s Name]    
500 N. Shoreline, Ste. 700     Corpus Christi, Texas 78401     Attention: Ben
Eshleman     Facsimile: 361-882-5004           With a copy to (which shall not
constitute notice):             Davis, Hutchinson & Wilkerson, L.L.P.     802 N.
Carancahua St., Ste. 1500     Corpus Christi, Texas 78401     Attention:
Marshall Wilkerson     Facsimile: 361-882-1191

-38-

--------------------------------------------------------------------------------

Any Party may change its address for notice by notice to the other Parties in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed if
received prior to 5:00 p.m. local time on a Business Day or on the following
Business Day if received after 5:00 p.m. local time or on a non-Business Day.

Section 11.03 Tax, Recording Fees, Similar Taxes & Fees.      The Sellers shall
pay and be liable for any sales, use, excise, real property transfer, goods and
services, registration, documentary, stamp or transfer Taxes, recording fees and
similar Taxes and fees incurred and imposed upon, or with respect to, the sale
and transfer of the Acquired Companies hereunder and any other “change of
control” payments arising from the transactions hereunder. Except as otherwise
provided herein, all costs and expenses (including legal and financial advisory
fees and expenses) incurred in connection with, or in anticipation of, this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

Section 11.04 Governing Law; Jurisdiction.

(a)      THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b)      THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN DENVER, COLORADO
(OR, IF REQUIREMENTS FOR FEDERAL JURISDICTION ARE NOT MET, STATE COURTS LOCATED
IN DENVER COUNTY, COLORADO) AND APPROPRIATE APPELLATE COURTS THEREFROM FOR THE
RESOLUTION OF ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR IN RELATION
TO THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH DISPUTE, CONTROVERSY OR CLAIM MAY BE HEARD AND DETERMINED IN
SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH DISPUTE, CONTROVERSY OR CLAIM BROUGHT IN ANY
SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH
DISPUTE, CONTROVERSY OR CLAIM. EACH PARTY AGREES THAT A JUDGMENT IN ANY SUCH
DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY APPLICABLE LAW.

(c)      TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH
PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES THAT THIS
SECTION 11.04(c) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH SUCH PARTY IS
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT, THE ANCILLARY DOCUMENTS,
AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY OR THEREBY.

-39-

--------------------------------------------------------------------------------

Section 11.05 Waivers.      Any failure by a Party to comply with any of its
obligations, agreements or conditions herein contained may only be waived by the
Party to whom such compliance is owed by a written instrument signed by such
Party and expressly identified as a waiver, but not in any other manner. No
waiver of, consent to a change in, or any delay in timely exercising any rights
arising from, any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of, or consent to a change in, other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

Section 11.06 Assignment.      Prior to the Closing Date, no Party shall assign
all or any part of this Agreement, nor shall any Party assign or delegate any of
its rights or duties hereunder, without the prior written consent of the other
Parties (which consent may not be unreasonably withheld) and any assignment or
delegation made without such written consent shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

Section 11.07 Entire Agreement.      This Agreement (including, for purposes of
certainty, the Appendix, Exhibits and Schedules attached hereto), the Ancillary
Documents to be executed hereunder, and the Confidentiality Agreement, as
amended hereby, constitute the entire agreement among the Parties pertaining to
the subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof.

Section 11.08 Amendment.      This Agreement may be amended or modified only by
an agreement in writing executed by all Parties, their respective successors or
permitted assigns and expressly identified as an amendment or modification
hereto.

Section 11.09 No Third-Party Beneficiaries.      Nothing in this Agreement shall
entitle any Person, other than the Parties, to any claim, cause of action,
remedy or right of any kind.

Section 11.10 Construction.      The Parties acknowledge that (a) each Party has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (b) this
Agreement is the result of arm’s-length negotiations from equal bargaining
positions, and (c) the Parties and their respective legal counsel equally
participated in the preparation and negotiation of this Agreement. Any rule of
construction that a contract be construed against the drafter shall not apply to
the interpretation or construction of this Agreement.

-40-

--------------------------------------------------------------------------------

Section 11.11 Conspicuous.      THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED
BY APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN THIS
AGREEMENT IN BOLD-TYPE FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY APPLICABLE
LAW.

Section 11.12 Severability.      Should any provision of this Agreement be held
by a court of law to be illegal, invalid or unenforceable, such provision shall
be replaced by such provision as most closely reflects the intent of the invalid
provision, and the legality, validity and enforceability of the remaining
provisions of this Agreement will not be affected or impaired thereby.

[signature pages follow]

-41-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative as of the Execution Date.

EFI:   ENERGY FUELS INC.         By: /s/ Stephen P. Antony Name: Stephen P.
Antony Title: President & CEO   March 4, 2016     PURCHASER:     ENERGY FUELS
HOLDINGS CORP.         By: /s/ Stephen P. Antony Name: Stephen P. Antony Title:
President & CEO   March 4, 2016       MESTEÑA:       MESTEÑA, LLC         By:
/s/ Benjamin E. Eshleman III Name: Benjamin E. Eshleman III Title: President  
March 4, 2016     JONES UNPROVEN:     JONES RANCH MINERALS UNPROVEN, LTD. By:
Mesteña, LLC, its Managing General Partner     By: /s/ Benjamin E. Eshleman III
Name: Benjamin E. Eshleman III Title: President   March 4, 2016

[Signature Page to Membership Interest Purchase Agreement]

--------------------------------------------------------------------------------


MESTEÑA UNPROVEN:     MESTEÑA UNPROVEN, LTD. By: Mesteña, LLC, its Managing
General Partner     By: /s/ Benjamin E. Eshleman III Name: Benjamin E. Eshleman
III Title: President   March 4, 2016

[Signature Page to Membership Interest Purchase Agreement]

--------------------------------------------------------------------------------

APPENDIX A

ATTACHED TO AND MADE A PART OF THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED MARCH 4, 2016, BY AND AMONG ENERGY FUELS INC., ENERGY FUELS
HOLDINGS CORP., MESTEÑA, LLC, JONES RANCH MINERALS UNPROVEN, LTD., and MESTEÑA
UNPROVEN, LTD.

DEFINITIONS

“Acquired Company” and “Acquired Companies” have the meanings set forth in the
Recitals to this Agreement.

“Acquisition Proposal” means, with respect to any of the Acquired Companies or
Mesteña Assets, any proposal or offer, or public announcement of an intention to
make a proposal or offer, to any of the Sellers or Acquired Companies or any of
their security holders, members, shareholders, partners or Representatives, from
any Person or group of Persons "acting jointly or in concert" (within the
meaning of Canadian Multilateral Instrument 62-104 – Take-Over Bids and Issuer
Bids) which constitutes, or may be reasonably expected to lead to (in either
case whether in one transaction or a series of transactions):

(i)      any take-over bid, issuer bid, amalgamation, plan of arrangement,
business combination, merger, tender offer, exchange offer, consolidation,
recapitalization or reorganization resulting in any Person or group of Persons
owning any of the issued and outstanding membership, equity or voting interests
of any of the Acquired Companies;

(ii)      any sale of any Mesteña Assets (or any lease, long-term supply
arrangement, license or other arrangement having the same economic effect as a
sale);

(iii)      any sale or issuance of membership interests, shares or other equity
interests (or securities convertible into or exercisable for such membership
interests, shares or other interests) in any of the Acquired Companies; and

(iv)      any arrangement whereby effective operating control of an Acquired
Company is granted to another party or Person.

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person.

“Agreement” has the meaning set forth in Preamble of this Agreement.

“Ancillary Documents” has the meaning set forth in Section 3.03.

“Benefit Plan” means any plan, agreement, program or policy, whether funded or
unfunded, registered or unregistered, under which any of the Acquired Companies
has any liability or contingent liability to any current or former employees
relating to retirement savings, pensions or benefits, including any defined
benefit pension plan, defined contribution pension plan, group registered
retirement savings plan or supplemental pension or retirement plan, or any
bonus, deferred profit-sharing, profit-sharing, stock option, share purchase,
stock appreciation, deferred compensation, incentive compensation, supplemental
unemployment benefits, hospitalization, health, dental, disability, life
insurance, death or survivor’s benefit, employment insurance, vacation pay,
severance or termination pay or other benefit plan with respect to any current
or former employees of any of the Acquired Companies or any eligible dependents
of such employees.

Appendix A-1

--------------------------------------------------------------------------------

“Business Day” means each calendar day except Saturdays, Sundays, and federal
holidays in the United States.

“Canadian Securities Regulatory Authorities” has the meaning set forth in
Section 4.09(b).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et-seq., as amended.

“CFIUS” means the Committee on Foreign Investment in the United States.

“CFIUS Approval” means (i) the Acquired Companies and the EFI Parties shall have
received a written notification from CFIUS that it has determined that (A) the
acquisition of the Acquired Companies by the EFI Parties is not a covered
transaction under Section 721 of the Defense Production Act of 1950, as amended
(“Section 721”); or (B) it has concluded its review under Section 721 and has
determined that there are no unresolved national security concerns with respect
to the acquisition of the Acquired Companies by the EFI Parties; or (ii) if
CFIUS undertakes an investigation of the acquisition of the Acquired Companies
by the EFI Parties, the Acquired Companies and the EFI Parties shall have
received notification from CFIUS that it has concluded all action under Section
721 and has determined that there are no unresolved national security concerns
with respect to the acquisition of the Acquired Companies by the EFI Parties and
no Material Mitigation Measure has been imposed on either the Acquired Companies
or the EFI Parties by the U.S. Government as a condition to proceeding with the
acquisition of the Acquired Companies by the EFI Parties.

“Closing” has the meaning set forth in Section 7.01.

“Closing Date” has the meaning set forth in Section 7.01.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Agreements” means (1) those certain Regulations (n/k/a a company
agreement) of Mesteña Uranium, L.L.C., dated February 19, 1999, as amended; (2)
those certain Regulations (n/k/a a company agreement) of Leoncito Plant, L.L.C.,
dated June 22, 2009, as amended; and (3) those certain Regulations (n/k/a a
company agreement) of Leoncito Project, L.L.C. dated June 22, 2009, as amended.

“Confidential Information” has the meaning set forth in the Confidentiality
Agreement.

“Confidentiality Agreement” means that certain Confidentiality Agreement between
EFI’s subsidiary Uranerz Energy Corporation and Mesteña Uranium, LLC, dated July
2, 2014, as amended on December 2, 2014, and extended as of November 17, 2015.

Appendix A-2

--------------------------------------------------------------------------------

“Control” means the ability to direct the management and policies of a Person
through ownership of voting shares or other equity rights, pursuant to a written
agreement, or otherwise. The terms “Controls” and “Controlled by” and other
derivatives shall be construed accordingly.

“Current Tax Period” has the meaning set forth in Section 10.02.

“Damages” means the amount of any actual Liability, loss, cost, expense, claim,
award or judgment incurred or suffered by any Person (to be indemnified under
this Agreement) arising out of or resulting from the indemnified matter, whether
attributable to personal injury or death, property damage, contract claims
(including contractual indemnity claims), torts, or otherwise, including
reasonable fees and expenses of attorneys, consultants, accountants or other
agents and experts reasonably incident to matters indemnified against, and the
reasonable costs of investigation and/or monitoring of such matters, and the
reasonable costs of enforcement of the indemnity; provided, however, that the
term “Damages” shall not include (i) loss of profits or other consequential
damages suffered by the Party claiming indemnification, or any punitive damages
(except as otherwise provided herein), or (ii) any Liability, loss, cost,
expense, claim, award or judgment to the extent resulting from or to the extent
increased by the actions or omissions of any indemnified Party after the Closing
Date.

“Defensible Title” means title that is:

  (i)

free from such reasonable doubt that a prudent Person engaged in the business of
ownership, development and operation of producing uranium mining properties with
knowledge of all of the facts and their legal bearing would be willing to accept
the same; and

        (ii)

free and clear of any and all Encumbrances, obligations, and defects, other than
Permitted Encumbrances.

“Direct Claim” has the meaning set forth in Section 9.03(b).

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system for
automated collection, validation, indexing, acceptance, and forwarding of
submissions by companies and others who are required by law to file forms with
the U.S. Securities and Exchange Commission.

“EF Holdings” has the meaning set forth in the Preamble of this Agreement.

“EFI” has the meaning set forth in the Preamble of this Agreement.

“EFI Party” or “EFI Parties” has the meaning set forth in the Preamble of this
Agreement.

“EFI SEC Reports” has the meaning set forth in Section 4.09(a).

“EFI SEDAR Reports” has the meaning set forth in Section 4.09(b).

Appendix A-3

--------------------------------------------------------------------------------

“Encumbrance” means a mortgage, pledge, hypothecation, lien, easement,
right-of-way, encroachment, covenant, condition, right of re-entry, lease,
license, assignment, option, claim, royalty or other encumbrance or charge,
whether or not registered or registrable, but does not include a Permitted
Encumbrance.

“Energy Fuels Shares” has the meaning set forth in Section 2.02(a).

“Environmental Condition” means: (i) any event or condition with respect to air,
land, soil, surface, subsurface strata, surface water, ground water, or sediment
that causes, or could reasonably be expected to cause, any Mesteña Asset to
become subject to, or its owner or operator to incur any Liability or be
potentially liable for, any removal, remediation, or response action under, or
not be in compliance with, any Permits or Environmental Law; or (ii) any event
or condition described in the preceding clause (i) that results, or could
reasonably be expected to result, in any Liability to any Governmental Authority
for any removal, remediation, or response action, or to any other Person for
injury to or death of any Person, Persons, or other living thing, or damage,
loss, or destruction of property located on such Mesteña Asset.

“Environmental Laws” means CERCLA, the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et-seq.; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et-seq.; the Clean Air Act, 42 U.S.C. § 7401 et-seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 1471 et-seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et-seq.; the Endangered Species Act, 16 U.S.C. §§ 1531 to 1544; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et-seq.;
the Atomic Energy Act of 1954, as amended, 42 U.S.C. § 2011 et-seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws of
any Governmental Authority having jurisdiction over the property in question
addressing pollution or protection of the environment, human health, natural
resources or threatened, endangered or protected species, and all regulations
implementing the foregoing that are applicable to the operation and maintenance
of the Mesteña Assets.

“Environmental Liabilities” means any and all environmental response costs
(including costs of removal and remediation), reclamation costs, corrective
action costs, damages, natural resource damages, settlements, consulting fees,
expenses, penalties, fines, orphan share, prejudgment and post-judgment
interest, court costs, attorneys’ fees and other Liabilities incurred or imposed
(i) pursuant to any Governmental Order to the extent arising out of any
violation of, or obligation under, any Environmental Law which are attributable
to the ownership or operation of the Mesteña Assets or any other assets
previously owned or operated by any of the Acquired Companies or (ii) pursuant
to any claim or cause of action by any Governmental Authority or any Person for
personal injury, property damage, damage to natural resources, remediation or
response costs to the extent arising out of any violation of, or any obligation
under, any Environmental Laws which is attributable to the ownership or
operation of the Mesteña Assets or any other assets previously owned or operated
by any of the Acquired Companies.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Execution Date” has the meaning set forth in the Preamble of this Agreement.

Appendix A-4

--------------------------------------------------------------------------------

“Financial Statements” has the meaning set forth in Section 3.08(a).

“Governmental Authority” means any instrumentality, subdivision, court,
administrative agency, commission, official or other authority of the United
States or any other country or any state, province, prefect, municipality,
locality or other government or political subdivision thereof, or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority.

“Governmental Order” means any order, writ, judgment, injunction, decree,
consent, stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Substances” means any pollutants, contaminants, toxic, radioactive or
hazardous substances, materials, wastes, constituents, compounds or chemicals
that are regulated by, or may form the basis of liability under any
Environmental Laws, including asbestos-containing materials (but excluding any
Minerals).

“Indebtedness” of any Person means and includes, without duplication, (a)
indebtedness for borrowed money or indebtedness issued or incurred in
substitution or exchange for indebtedness for borrowed money; (b) amounts owing
as deferred purchase price for property or services, including all seller notes
and “earn-out” payments; (c) indebtedness evidenced by any note, bond,
debenture, mortgage or other debt instrument or financial debt security; (d)
commitments or obligations by which such Person assures a creditor against loss
(including contingent reimbursement obligations with respect to letters of
credit); (e) obligations or commitments to repay deposits or other amounts
advanced by and owing to third Persons, (f) obligations under any interest rate,
currency or other hedging agreement; (g) obligations or commitments under
capitalized leases (capital portion); (h) any change of control payments or
prepayment premiums, penalties, charges or equivalents thereof with respect to
any indebtedness, obligation, or liability of the type described in clauses (a)
through (h) above, or (i) guarantees or other contingent liabilities (including
so called take-or-pay or keep-well agreements) with respect to any indebtedness,
obligation, claim or liability of any other Person of a type described in
clauses (a) through (h) above.

“Indemnified Party” has the meaning set forth in Section 9.03(a).

“Indemnifying Party” has the meaning set forth in Section 9.03(a).

“Interim Financial Statement” has the meaning set forth in Section 3.08(a).

“Jones Proven” has the meaning set forth in Section 2.02(c).

“Jones Unproven” has the meaning set forth in the Preamble of this Agreement.

“JUX Agreement” has the meaning set forth in Section 6.01(l).

“knowledge of the Mesteña Entities” or “the Mesteña Entities’ knowledge” have
the meaning set forth in Section 1.02(d).

Appendix A-5

--------------------------------------------------------------------------------

“Laws” means all Permits, statutes, rules, regulations, ordinances, orders, and
codes of Governmental Authorities.

“Liability” (and with the correlative meaning, “Liabilities”) means all losses,
costs, expenses, obligations, damages, fines, fees, penalties, and other
liabilities (or contingencies that have not yet become liabilities), whether
absolute, accrued, matured, contingent (or based upon any contingency), known or
unknown, fixed or otherwise, or whether due or to become due.

“Material Adverse Effect” means any event, condition, effect, change,
development or circumstance that, individually or when considered together with
any other events, conditions, effects, changes, developments or circumstances,
would reasonably be expected to have a material adverse effect on the Acquired
Companies, the Project or the Mesteña Assets, taken as a whole; provided,
however, “Material Adverse Effect” shall not include any condition, effect,
change, development or circumstance arising out of or attributable to: (i)
general economic or political conditions; (ii) conditions generally affecting
uranium prices or mining; (iii) any matter of which an EFI Party is actually
aware on the date hereof; or (iv) any changes in applicable Laws or accounting
rules or the enforcement, implementation or interpretation thereof.

“Material Mitigation Measure” means any mitigation measure proposed by CFIUS
that (i) requires the Purchaser to hold its ownership interests in the Acquired
Companies indirectly, such as through proxy holders or in a voting trust; (ii)
materially interferes with the EFI Parties’ ability to participate in the
management of the Acquired Companies; (iii) requires the exclusion of any
material asset from the scope of the transaction or the EFI Parties or the
Acquired Companies to dispose of any material portion of its businesses,
operations, assets or product lines (or any combination thereof); or (iv)
otherwise is reasonably likely to result in a Material Adverse Effect on the
Acquired Companies or the EFI Parties.

“Membership Interests” has the meaning set forth in the Recitals to this
Agreement.

“Mesteña” has the meaning set forth in the Preamble of this Agreement.

“Mesteña Assets” means any and all of the Mesteña Contracts, the Mesteña Real
Property, the Mesteña Personal Property, the Records and any and all other
assets and properties of the Acquired Companies.

“Mesteña Contract” has the meaning set forth in Section 3.13.

“Mesteña Personal Property” has the meaning set forth in Section 3.15.

“Mesteña Real Property” has the meaning set forth in Section 3.14.

“Mesteña Proven” has the meaning set forth in Section 2.02(c).

“Mesteña Unproven” has the meaning set forth in the Preamble of this Agreement.

“Minerals” means all minerals of any kind or character, other than oil and gas,
including, but not limited to, uranium and all other minerals mined or extracted
primarily for values derived from their content of minerals, in the form of
ores, mine waters, leachates, pregnant liquors,

Appendix A-6

--------------------------------------------------------------------------------

pregnant slurries, concentrated slurries, precipitates, whether in dry or slurry
state, concentrates, or products beneficiated, upgraded or refined further than
concentrates, and whether occurring in intimate depositional relationship with
uranium and recovered as secondary values during the mining, extraction,
processing, or treatment of uranium.

“NYSE MKT” means the NYSE MKT LLC stock exchange.

“Party” and “Parties” have the meanings set forth in the Preamble of this
Agreement.

“Permits” means any permits, licenses, approvals, certificates of authority,
franchises, concessions, registrations, consents, or similar qualifications or
authorizations issued, granted or given by or under the authority of, or filings
with, any Governmental Authority.

“Permitted Encumbrances” means any or all of the following: (i) this Agreement;
(ii) consents to assignment that have been obtained, or will be obtained prior
to the Closing, from the appropriate Person(s) and preferential rights to
purchase with respect to which written waivers are obtained prior to the Closing
from the appropriate Person(s) for the transactions contemplated by this
Agreement and the Ancillary Documents; (iii) liens for Taxes or assessments not
yet delinquent; (iv) materialmen’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by Law); (v) all rights to consent by,
required notices to, filings with, or other actions by Governmental Authorities
in connection with the conveyance of the Mesteña Assets or rights or interests
therein if they are not required prior to, or are customarily obtained
subsequent to, a conveyance in the region where the Mesteña Assets are located;
(vi) easements, rights-of-way, covenants, servitudes, permits, surface leases
and other rights in respect of surface operations which do not, individually or
in the aggregate, prevent or materially adversely affect the use, ownership,
development or operation of any Mesteña Assets; (vii) all rights reserved to or
vested in any Governmental Authority to control or regulate any of the Mesteña
Assets in any manner or to assess Tax with respect to the Mesteña Assets, the
ownership, use or operation thereof, or revenue, income or capital gains with
respect thereto, and all obligations and duties under all applicable Laws of any
such Governmental Authority or under any franchise, grant, license or permit
issued by any Governmental Authority; (viii) the royalties set out in the
amended Uranium Lease at the time of Closing; and (ix) any Encumbrance on or
affecting the Mesteña Assets which is expressly waived in writing, bonded or
paid by EF Holding on or before the Closing or which is discharged on or before
the Closing.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.

“Potential Acquisition Proposal” has the meaning set forth in Section 5.07(d).

“Project” means all exploration, development, mining, milling, processing,
transportation, marketing and related operations and activities of the Acquired
Companies, including all such exploration, development, mining, milling,
processing, transportation, marketing and related operations and activities
involving the Mesteña Assets.

Appendix A-7

--------------------------------------------------------------------------------

“Purchase Consideration” has the meaning set forth in Section 2.02.

“Records” means copies of any files, records, maps, information, and data,
whether written or electronically stored, relating to the Mesteña Assets or the
Acquired Companies, including: (i) land and title records (including title
documents and warranties, abstracts of title, title opinions and memoranda,
title curative documents and prospect files); (ii) contracts, electric logs,
core data, pressure data, decline curves, graphical production curves,
geological and mineral resource data (including all maps, logs and reports) and
a non-exclusive license to all geophysical data owned by an Acquired Company or
any of its Affiliates; (iii) correspondence; (iv) operations, production,
accounting, lease and division order records; (v) production, facility and well
records and data; and (vi) any other records, books and files relating to any of
the Mesteña Assets or the Acquired Companies.

“Representatives” means (i) partners, employees, personnel, officers, directors,
members, equity owners and counsel of a Party or any of its Affiliates; or (ii)
any consultant, advisor or agent retained by a Party or the parties listed in
subsection (i) above.

“Required Consents” has the meaning set forth in Section 3.20.

“Royalty Holders” has the meaning set forth in Section 2.02(c).

“SEC” has the meaning set forth in Section 4.09(a).

“Securities Act” means the United States Securities Act of 1933, as amended.

“SEDAR” means the System for Electronic Document Analysis and Retrieval for
public securities documents and information filed by issuers with the thirteen
Canadian provincial and territorial securities regulatory authorities.

“Surface Use Agreements” has the meaning set forth in Section 3.13, and at and
after the Closing means the amended Surface Use Agreements delivered pursuant to
Section 6.01(f).

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Authority with respect to any Tax.

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other assessments,
duties, fees or charges imposed by any Governmental Authority relating to any of
the Acquired Companies or the Mesteña Assets, including any interest, penalties
or additional amounts which may be imposed with respect thereto.

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement or their respective Representatives.

“Third Party Claim” has the meaning set forth in Section 9.03(a).

Appendix A-8

--------------------------------------------------------------------------------

“Term Conveyances” has the meaning set forth in Section 3.13, and at and after
the Closing means the amended Term Conveyances delivered pursuant to Section
6.01(f).

“TSX” means the Toronto Stock Exchange.

“Uranium Lease” has the meaning set forth in Section 3.13, and at and after the
Closing means the amended Uranium Lease delivered pursuant to Section 6.01(f).

“Uranium Option” has the meaning set forth in Section 3.13, and at and after the
Closing means the amended Uranium Option delivered pursuant to Section 6.01(f).

“Uranium Royalty” has the meaning set forth in Section 2.02(c).

Appendix A-9

--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF MEMBERSHIP INTEREST ASSIGNMENT

ATTACHED TO AND MADE A PART OF THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED MARCH 4, 2016, BY AND AMONG ENERGY FUELS INC., ENERGY FUELS
HOLDINGS CORP., MESTEÑA, LLC, JONES RANCH MINERALS UNPROVEN, LTD., AND MESTEÑA
UNPROVEN, LTD.

Exhibit 1-1

--------------------------------------------------------------------------------

Form of Assignment of Membership Interests attached as Exhibit 1 (1A.1)
to Membership Interest Purchase Agreement, dated March 4, 2016

ASSIGNMENT OF MEMBERSHIP INTERESTS
Mesteña Uranium, L.L.C.

THIS ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into as of ________________ ____, 2016, by and among Jones Ranch Minerals
Unproven, Ltd., a Texas limited partnership (“Assignor”), and Energy Fuels
Holdings Corp., a Delaware corporation (“Assignee”).

RECITALS

A.     Capitalized terms used but not defined herein shall have the respective
meanings set forth in that certain Membership Interest Purchase Agreement, dated
_________ ___, 2016, by and among Assignee and Assignee’s affiliate, Energy
Fuels Inc., and Assignor and Assignor’s affiliates, Mesteña, LLC and Mesteña
Unproven, Ltd. (the “Purchase Agreement”).

B.     Assignor owns and holds 85% of all of the issued and outstanding
membership interests of Mesteña Uranium, L.L.C., a Texas limited liability
company (the “Membership Interests”).

C.     Subject to and in accordance with the terms of the Purchase Agreement and
this Assignment, Assignor desires to assign to Assignee, and Assignee desires to
receive from Assignor, all of Assignor’s right, title, and interest in and to
the Membership Interests.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

 l.     Assignment. Assignor hereby transfers, sells, conveys and assigns to
Assignee all of Assignor’s right, title, and interest in and to the Membership
Interests.

2.     Acceptance of Assignment. Assignee hereby accepts the assignment of the
Membership Interests from Assignor.

3.     Additional Rights and Obligations. Assignor and Assignee hereby
acknowledge and agree that this Assignment is being entered into and delivered
pursuant to and subject to the terms and conditions set forth in the Purchase
Agreement, that additional rights and obligations of the parties are expressly
provided for therein, and that the execution and delivery of this Assignment
shall not impair, diminish or expand any of the rights or obligations of any of
the parties to the Purchase Agreement as set forth therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

4.     Headings. The descriptive headings contained in this Assignment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Assignment.

--------------------------------------------------------------------------------

5.     Counterparts. This Assignment may be executed in one or more counterparts
(and by facsimile or portable document format (.pdf)), each of which will be
deemed to be an original copy of this Assignment and all of which, when taken
together, will be deemed to constitute one and the same instrument.

6.     Governing Law. This Assignment is to be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without regard to
its rules of conflict of laws.

[Remainder of Page Intentionally Left Blank;
Signatures to Follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
date first written above.

Jones Ranch Minerals Unproven, Ltd., a Texas limited partnership Energy Fuels
Holdings Corp., a Delaware corporation       By:     By:   Name:     Name:  
Title:     Title:  

Signature Page to Assignment of Membership Interests

--------------------------------------------------------------------------------

Form of Assignment of Membership Interests attached as Exhibit 1 (1A.2)
to Membership Interest Purchase Agreement, dated March 4, 2016

ASSIGNMENT OF MEMBERSHIP INTERESTS
Mesteña Uranium, L.L.C.

THIS ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into as of _______________ _____, 2016, by and among Mesteña Unproven, Ltd., a
Texas limited partnership (“Assignor”), and Energy Fuels Holdings Corp., a
Delaware corporation (“Assignee”).

RECITALS

A.     Capitalized terms used but not defined herein shall have the respective
meanings set forth in that certain Membership Interest Purchase Agreement, dated
____________, 2016, by and among Assignee and Assignee’s affiliate, Energy Fuels
Inc., and Assignor and Assignor’s affiliates, Mesteña, LLC and Jones Ranch
Minerals Unproven, Ltd. (the “Purchase Agreement”).

B.     Assignor owns and holds 15% of all of the issued and outstanding
membership interests of Mesteña Uranium, L.L.C., a Texas limited liability
company (the “Membership Interests”).

C.     Subject to and in accordance with the terms of the Purchase Agreement and
this Assignment, Assignor desires to assign to Assignee, and Assignee desires to
receive from Assignor, all of Assignor’s right, title, and interest in and to
the Membership Interests.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

l.     Assignment. Assignor hereby transfers, sells, conveys and assigns to
Assignee all of Assignor’s right, title, and interest in and to the Membership
Interests.

2.      Acceptance of Assignment. Assignee hereby accepts the assignment of the
Membership Interests from Assignor.

3.     Additional Rights and Obligations. Assignor and Assignee hereby
acknowledge and agree that this Assignment is being entered into and delivered
pursuant to and subject to the terms and conditions set forth in the Purchase
Agreement, that additional rights and obligations of the parties are expressly
provided for therein, and that the execution and delivery of this Assignment
shall not impair, diminish or expand any of the rights or obligations of any of
the parties to the Purchase Agreement as set forth therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

4.     Headings. The descriptive headings contained in this Assignment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Assignment.

--------------------------------------------------------------------------------

5.     Counterparts. This Assignment may be executed in one or more counterparts
(and by facsimile or portable document format (.pdf)), each of which will be
deemed to be an original copy of this Assignment and all of which, when taken
together, will be deemed to constitute one and the same instrument.

6.     Governing Law. This Assignment is to be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without regard to
its rules of conflict of laws.

[Remainder of Page Intentionally Left Blank;
Signatures to Follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
date first written above.

Mesteña Unproven, Ltd., a Texas limited partnership Energy Fuels Holdings Corp.,
a Delaware corporation       By:     By:   Name:     Name:   Title:     Title:  

Signature Page to Assignment of Membership Interests

--------------------------------------------------------------------------------

Form of Assignment of Membership Interests attached as Exhibit 1 (1B)
to Membership Interest Purchase Agreement, dated March 4, 2016

ASSIGNMENT OF MEMBERSHIP INTERESTS
Leoncito Plant, L.L.C.

THIS ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into as of __________ ___, 2016, by and among Mesteña, LLC, a Texas limited
liability company (“Assignor”), and Energy Fuels Holdings Corp., a Delaware
corporation (“Assignee”).

RECITALS

A.     Capitalized terms used but not defined herein shall have the respective
meanings set forth in that certain Membership Interest Purchase Agreement, dated
_________ ___, 2016, by and among Assignee and Assignee’s affiliate, Energy
Fuels Inc., and Assignor and Assignor’s affiliates, Jones Ranch Minerals
Unproven, Ltd. and Mesteña Unproven, Ltd. (the “Purchase Agreement”).

B.      Assignor owns and holds 100% of all of the issued and outstanding
membership interests of Leoncito Plant, L.L.C., a Texas limited liability
company (the “Membership Interests”).

C.     Subject to and in accordance with the terms of the Purchase Agreement and
this Assignment, Assignor desires to assign to Assignee, and Assignee desires to
receive from Assignor, all of Assignor’s right, title, and interest in and to
the Membership Interests.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

l.     Assignment. Assignor hereby transfers, sells, conveys and assigns to
Assignee all of Assignor’s right, title, and interest in and to the Membership
Interests.

2.     Acceptance of Assignment. Assignee hereby accepts the assignment of the
Membership Interests from Assignor.

3.     Additional Rights and Obligations. Assignor and Assignee hereby
acknowledge and agree that this Assignment is being entered into and delivered
pursuant to and subject to the terms and conditions set forth in the Purchase
Agreement, that additional rights and obligations of the parties are expressly
provided for therein, and that the execution and delivery of this Assignment
shall not impair, diminish or expand any of the rights or obligations of any of
the parties to the Purchase Agreement as set forth therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

4.     Headings. The descriptive headings contained in this Assignment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Assignment.

--------------------------------------------------------------------------------

5.     Counterparts. This Assignment may be executed in one or more counterparts
(and by facsimile or portable document format (.pdf)), each of which will be
deemed to be an original copy of this Assignment and all of which, when taken
together, will be deemed to constitute one and the same instrument.

6.     Governing Law. This Assignment is to be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without regard to
its rules of conflict of laws.

[Remainder of Page Intentionally Left Blank;
Signatures to Follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
date first written above.

Mesteña LLC, a Texas limited liability company Energy Fuels Holdings Corp., a
Delaware corporation       By:     By:   Name:     Name:   Title:     Title:  

Signature Page to Assignment of Membership Interests

--------------------------------------------------------------------------------

Form of Assignment of Membership Interests attached as Exhibit 1 (1C)
to Membership Interest Purchase Agreement, dated March 4, 2016

ASSIGNMENT OF MEMBERSHIP INTERESTS
Leoncito Project, L.L.C.

THIS ASSIGNMENT OF MEMBERSHIP INTERESTS (this “Assignment”) is made and entered
into as of __________ ___, 2016, by and among Mesteña, LLC, a Texas limited
liability company (“Assignor”), and Energy Fuels Holdings Corp., a Delaware
corporation (“Assignee”).

RECITALS

A.     Capitalized terms used but not defined herein shall have the respective
meanings set forth in that certain Membership Interest Purchase Agreement, dated
_________ ___, 2016, by and among Assignee and Assignee’s affiliate, Energy
Fuels Inc., and Assignor and Assignor’s affiliates, Jones Ranch Minerals
Unproven, Ltd. and Mesteña Unproven, Ltd. (the “Purchase Agreement”).

B.     Assignor owns and holds 100% of all of the issued and outstanding
membership interests of Leoncito Project, L.L.C., a Texas limited liability
company (the “Membership Interests”).

C.     Subject to and in accordance with the terms of the Purchase Agreement and
this Assignment, Assignor desires to assign to Assignee, and Assignee desires to
receive from Assignor, all of Assignor’s right, title, and interest in and to
the Membership Interests.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

l.     Assignment. Assignor hereby transfers, sells, conveys and assigns to
Assignee all of Assignor’s right, title, and interest in and to the Membership
Interests.

2.     Acceptance of Assignment. Assignee hereby accepts the assignment of the
Membership Interests from Assignor.

3.     Additional Rights and Obligations. Assignor and Assignee hereby
acknowledge and agree that this Assignment is being entered into and delivered
pursuant to and subject to the terms and conditions set forth in the Purchase
Agreement, that additional rights and obligations of the parties are expressly
provided for therein, and that the execution and delivery of this Assignment
shall not impair, diminish or expand any of the rights or obligations of any of
the parties to the Purchase Agreement as set forth therein. In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.

4.     Headings. The descriptive headings contained in this Assignment are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Assignment.

--------------------------------------------------------------------------------

5.      Counterparts. This Assignment may be executed in one or more
counterparts (and by facsimile or portable document format (.pdf)), each of
which will be deemed to be an original copy of this Assignment and all of which,
when taken together, will be deemed to constitute one and the same instrument.

6.     Governing Law. This Assignment is to be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without regard to
its rules of conflict of laws.

[Remainder of Page Intentionally Left Blank;
Signatures to Follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
date first written above.

Mesteña LLC, a Texas limited liability company Energy Fuels Holdings Corp., a
Delaware corporation       By:     By:   Name:     Name:   Title:     Title:  

Signature Page to Assignment of Membership Interests

--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF AMENDED URANIUM LEASE

ATTACHED TO AND MADE A PART OF THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED MARCH 4, 2016, BY AND AMONG ENERGY FUELS INC., ENERGY FUELS
HOLDINGS CORP., MESTEÑA, LLC, JONES RANCH MINERALS UNPROVEN, LTD., AND MESTEÑA
UNPROVEN, LTD.

Exhibit 2-1

--------------------------------------------------------------------------------

Form of Amended Uranium Lease attached as Exhibit 2
to Membership Interest Purchase Agreement, dated March 4, 2016

AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE

BY AND BETWEEN

 

MESTEÑA UNPROVEN, LTD., ET AL.

AND

LEONCITO PROJECT, L.L.C.

AND

ENERGY FUELS HOLDINGS CORP.

 

AMENDMENT DATE ______________ ____, 2016

--------------------------------------------------------------------------------

AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE

Table of Contents

      Page         1.0 Grant   1   1.1 Leased Substances 1   1.2 Use of Leased
Premises 1   1.3 Effective Date 3         2.0 Stipulations 3   2.1 Surface
Owner’s Use of Surface 3   2.2 Facilities and Other Improvements 3   2.3
Lessee's Use of Water 4   2.4 Surface Owner’s Water Supplies 4   2.5 Plugging 4
  2.6 Contamination 4   2.7 Unauthorized Activities 5   2.8 Title Opinions 5    
    3.0 No Advance or Minimum Royalties; Lease Term 5   3.1 No Advance or
Minimum Royalties 5   3.2 Primary Term 6   3.3 Continuing Term 6   3.4
Adjustment of Term Extension Payment Amounts 7   3.5 Right of First Refusal 8  
      4.0 Royalty 9   4.1 Definitions 9   4.2 Payment of Royalty 11   4.3
Calculation of Royalty 11   4.4 Manner of Payment 12   4.5 Depository Bank 13  
4.6 Objections to Payments 14   4.7 Sampling, Assay, and Analysis 14   4.8
Commingling of Ores 15   4.9 Adjustment of Price Thresholds 15   4.10
Confidentiality of Information Acquired by Royalty Holders 16         5.0 Not
Used. 16       6.0 Pooling 16   6.1 Unit Size 16   6.2 Commingling of Solutions
from Pooled Unit 17   6.3 Notification of Pooling 17         7.0 Not Used. 17  
    8.0 Confidentiality 17       9.0 Inspection 18


--------------------------------------------------------------------------------


10.0 Indemnification 19       11.0 Insurance 20   11.1 Worker's Compensation
Insurance 20   11.2 General Public Liability and Property Damage 20   11.3
Automobile Public Liability and Property Damage Insurance 20   11.4 Excess
Umbrella Coverage 20         12.0 Operations; Compliance with Laws 21       13.0
Removal of Equipment and Other Property 21       14.0 Assignment-Change of
Ownership 22   14.1 Lessor's Right of Assignment 22   14.2 Lessee's Right of
Assignment 22   14.3 Lessor's Written Approval of Encumbrances 22   14.4 Change
of Ownership 23         15.0 Force Majeure 23       16.0 Default   24        
17.0 Warranty 25       18.0 Lessor Interest 25       19.0 Taxes and Liens 26    
  20.0 Termination 26       21.0 Adverse Claim 27       22.0 Conflicts Regarding
Excluded Substances 27       23.0 Notices 28       24.0 Payment of Funds and
Agency of Carrier 29       25.0 Place for Payment and Permissible Venue 29      
26.0 Lease Controls Payments 29       27.0 Apportionment of Payments to Lessor
30       28.0 Homestead 30       29.0 No Waiver of Implied Covenants 30      
30.0 Entire Agreement 30       31.0 Binding Effect 30       32.0 Headings 31    
  33.0 Definitions 31       34.0 Separate Tracts for Royalties 33       35.0
Savings Clause 33       36.0 Time is of the Essence 34

iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE

THIS AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE ("Lease") is entered
into on ________ ___, 2016 (the “Amendment Date”), effective June 1, 2004 (the
“Effective Date”), by and between:

MESTEÑA UNPROVEN, LTD., a Texas limited partnership (“Mesteña Unproven”), JONES
RANCH MINERALS UNPROVEN, LTD., a Texas limited partnership (“Jones Unproven”),
MESTEÑA PROVEN, LTD., a Texas limited partnership (Mesteña Proven”), and JONES
RANCH MINERALS PROVEN, LTD., a Texas limited partnership (“Jones Proven”); and

LEONCITO PROJECT, L.L.C., a Texas limited liability company ("Lessee"), and, as
to Subparagraph 10.0(b) only, Energy Fuels Holdings Corp., a Delaware
corporation (“EFHC”).

Mesteña Unproven, Jones Unproven and Mesteña Proven are together referred to
herein as “Lessor.” Mesteña Unproven, Jones Unproven, Mesteña Proven and Jones
Proven are together referred to herein as the “Royalty Holders.”

R E C I T A L S

WHEREAS, Lessor and Lessee entered into that certain Uranium Solution Mining
Lease, dated June 1, 2004 (the “2004 Lease”);

WHEREAS, Lessor and Lessee wish to amend and restate the terms and conditions of
the 2004 Lease by and through this Lease; and

WHEREAS, Lessor acknowledges that Lessee has entered into a Uranium Mining
Contract dated June 1, 2004, with LEONCITO PLANT, L.L.C., a Texas limited
liability company, which will provide a plant, well field and related facilities
(collectively, the “Existing Plant”) to Lessee, and with MESTEÑA URANIUM,
L.L.C., a Texas limited liability company, which will act as agent and provide
operational mining services and expertise pertaining to the exercise and
enjoyment of Lessee's rights and operations under this Lease.

--------------------------------------------------------------------------------

W I T N E S S E T H:

1.0     Grant

1.1     Leased Substances: For and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and in further consideration of the royalties,
conditions, limitations, covenants and agreements contained in this Lease,
Lessor does grant, demise, lease and let exclusively unto Lessee and Lessee’s
successors and permitted assigns all uranium, thorium, vanadium, molybdenum,
other fissionable minerals, and associated minerals and materials, meaning
minerals and materials associated with and necessarily produced as an incident
to the mining and extraction of the foregoing specifically named minerals by the
methods permitted by this Lease and utilized by Lessee ("Leased Substances"),
all lying in, on or under the lands situated in Brooks County, Texas, described
on Exhibit "A" attached hereto and incorporated into this Lease for all purposes
("Leased Premises"). Lessor retains and specifically excludes from the grant of
this Lease oil, gas, casinghead gas, casinghead gasoline, condensates and
associated hydrocarbon substances, sulfur, coal, lignite, iron ore, all other
minerals and materials, and retains and excludes sand, gravel, fill dirt and
caliche ("Excluded Substances"), unless any such sand, gravel, fill dirt or
caliche are mined primarily for their content of Leased Substances, are
associated with the Leased Substances, are removed as a part of the operations
related to the mining and extraction of Leased Substances, and are not otherwise
used or sold by Lessee. For the purpose of this Paragraph 1.0, the removal of
any sand, gravel, fill dirt or caliche for the purpose of leveling the surface
in constructing roads or other improvements which are reasonably necessary in
Lessee's operations on the Leased Premises, without hauling the same, shall not
be construed as being otherwise used or sold by Lessee. In addition, Lessee's
hauling any such sand, gravel, fill dirt or caliche for the use or benefit of
Lessor shall not be construed as being otherwise used or sold by Lessee.

The Leased Premises shall, for purposes of this Lease, be considered to be
4,597.67 acres, whether there actually be more or less.

1.2     Use of Leased Premises: Subject to the terms, conditions and covenants
contained in this Lease, the Leased Substances are leased together with, and
Lessor grants to Lessee, its successors and permitted assigns, all rights and
privileges attendant to ownership of the mineral estate created by and pursuant
to the terms and conditions of this Lease of the Leased Premises, including but
not limited to:

1

--------------------------------------------------------------------------------

1.2.1     the right of ingress and egress to, from and upon the Leased Premises;

1.2.2     the right to use so much of the surface and subsurface of the Leased
Premises, as may be reasonably necessary to survey, explore, prospect, drill,
develop, extract, mine, produce, own, save, store, stockpile, beneficiate,
process, treat, dispose, upgrade, concentrate, mill, preserve, remove, ship,
transport, sell, market or deal in any other lawful way with anyone or more of
the Leased Substances; provided, Lessee shall mine only by in-situ leaching
methods and shall not strip mine or mine by open pit methods or by traditional
underground methods involving adits, shafts, tunnels, drifts and other open
workings;

1.2.3     the right to construct, install, use, maintain, repair and replace,
buildings, shops, machinery, facilities, and structures of whatever nature,
roads, senderos, wells, lined waste water holding ponds, deep disposal wells,
pits for drilling, dumps, pipelines, telephone lines, electricity transmission
and distribution lines and transportation facilities and other utilities in, on
and under the Leased Premises and the right to relocate and remove the same
subject to and in accordance with the Surface Use Agreement;

1.2.4     the right to inject gas, waters, brines, other fluids, air and any
other substances into the ore-bearing sub-surface strata of the Leased Premises;

1.2.5     the right to dispose of waste substances and materials which have
originated from the Leased Premises, Offsite Substances, or waste substances and
materials discharged by or in connection with the Existing Plant in deep
disposal wells in accordance with the terms of this Lease and the permits,
rules, regulations and orders of the Texas Commission on Environmental Quality,
the Texas Railroad Commission and other governmental agencies having
jurisdiction thereof;

1.2.6     the right to construct, install, use, maintain, repair and replace
pipelines running from or across the Leased Premises for the purpose of moving
Leased Substances and Offsite Substances to the Existing Plant and/or moving
waste substances and materials to deep disposal wells located on the Leased
Premises or on lands outside of the Leased Premises;

2

--------------------------------------------------------------------------------

1.2.7     the right to conduct restoration and reclamation operations on the
Leased Premises; and

1.2.8     such additional rights as are reasonably necessary for the purpose of
exercising the rights and privileges granted by this Lease. The parties further
acknowledge and agree that Lessee is granted by this Lease the exclusive right
to conduct exploration, development and production activities on the Leased
Premises, provided that prior to commencement of production activities, Lessee
shall not conduct exploration activities (i) during the period of time
designated by the Texas Department of Parks and Wildlife as the regular deer
hunting season in Brooks County, Texas or (ii) which use explosives unless it
first obtains the express written consent of Lessor.

1.3     Effective Date: The parties executed this Lease (as an amendment to and
restatement of the 2004 Lease) on _________ __, 2016 (the “Amendment Date,” as
defined in the Preamble above). However, the Effective Date of this Lease (as
defined in the Preamble above) shall be deemed the June 1, 2004 Effective Date
of the 2004 Lease.

2.0     Stipulations: Notwithstanding the general provisions of the foregoing
paragraphs, Lessor and Lessee agree and stipulate as follows:

2.1     Surface Owner’s Use of Surface: Lessee acknowledges that the Surface
Owner has and the Lessors have the right to use the surface of the Leased
Premises for any lawful purpose, so long as the Surface Owner’s or Lessors’ use
thereof does not unreasonably interfere with the rights, interest and privileges
granted to Lessee under this Lease.

2.2     Facilities and Other Improvements: The facilities and other improvements
which Lessee may construct or install on the Leased Premises pursuant to
Subparagraph 1.2 of this Lease shall be confined to those reasonably deemed
convenient or necessary by Lessee for surveying, exploring, prospecting,
drilling, developing, extracting, mining, producing, owning, saving, storing,
stock piling, beneficiating, processing, treating, disposing, upgrading,
concentrating, milling, preserving, removing, shipping, transporting, selling,
marketing, reclaiming, restoring or dealing in any other lawful way with (i) the
Leased Substances, (ii) minerals, metals and materials the same as or similar to
the Leased Substances that are removed from lands outside of the Leased Premises
(“Offsite Substances”), or (iii) waste substances and materials from such Leased
Substances or Offsite Substances.

3

--------------------------------------------------------------------------------

2.3     Lessee's Use of Water: Lessor acknowledges Lessee's right to reasonable
use of water from the Leased Premises for operations, subject to the provisions
of the Surface Use Agreement and applicable law.

2.4     Surface Owner’s Water Supplies: Lessee shall not use water from the
Surface Owner’s wells, tanks, or surface reservoirs except as provided under the
Surface Use Agreement and in accordance with applicable law.

2.5     Plugging: Lessee agrees that it will plug or fill-in any exploratory or
development test holes or other holes dug or drilled by it on the Leased
Premises in such manner as to comply with all regulations and rules of any
governmental authority applicable to operations under this Lease and to prevent
cave-ins. In plugging or filling such holes, the topmost part of any casing
shall be cut-off 36" below the surface so that the top 36" of all holes shall be
filled with topsoil. Lessee further agrees that in the event any
saltwater-bearing sand is penetrated by one of Lessee's holes, the same will be
plugged with cement in such a manner as to prevent passage of any fluid into the
hole above or below such saltwater-bearing sand.

2.6     Contamination: Lessee shall perform all activities on the Leased
Premises in a good and workmanlike manner and in accordance with locally
prevailing industry standards and applicable law. Lessee shall exercise due care
to protect and prevent the Leased Premises from becoming contaminated as a
result of Lessee's operations. Contamination means changes to the surface,
subsurface, water sands or ore bearing sands from their pre-mining condition
through the addition of radioactive or chemical substances to an extent that
requires any response action under federal or state law or renders the surface,
subsurface, water sands or ore bearing sands unsafe or unfit for uses for which
they were otherwise safe and fit before the commencement of Lessee’s operations;
provided, however, upon the release by all applicable regulatory authorities of
Lessee’s reclamation and other obligations under all required licenses and
permits, all such surface, subsurface, water sands and ore bearing sands that
were subject to such licenses and permits shall be deemed to be safe and fit for
uses for which they were otherwise safe and fit before the commencement of
Lessee’s operations.

4

--------------------------------------------------------------------------------

Lessee's obligations relative to the cleanup and restoration of any
contamination on the Leased Premises are set forth in the Surface Use Agreement
and shall be performed in accordance with applicable law.

2.7     Unauthorized Activities: Lessee shall conduct all operations on the
Leased Premises in accordance with the LEONCITO RANCH RULES attached hereto as
Exhibit B.

2.8     Title Opinions: Lessee shall promptly deliver to Lessor a copy of any
title opinion covering all or any part of the Leased Premises obtained by Lessee
or made available to Lessee during the continuation of this Lease. From time to
time and upon reasonable request made by Lessor to Lessee, Lessor shall have the
right at its own costs and expenses to receive copies of abstracts of title
acquired by Lessee. Upon termination of this Lease, Lessee shall deliver to
Lessor any abstracts of title acquired by Lessee which cover all or any portion
of the Leased Premises. Although it is anticipated that Lessee will obtain
abstracts and title opinions covering all or a portion of the Leased Premises
prior to mining, Lessee shall not be required to do so for the benefit of
Lessor. The delivery of such opinions or abstracts and the reliance thereon
shall create no liability or responsibility on Lessee, the addressee, or the
author of any such opinion or the preparer of any such abstract.

3.0     No Advance or Minimum Royalties; Lease Term: Unless sooner terminated
pursuant to the provisions of Subparagraphs 3.1 or Paragraph 20.0 of this Lease
and subject to the other provisions of this Lease, this Lease shall remain in
force and effect for the Primary Term, as set forth in Subparagraph 3.2 below,
and for a Continuing Term as set forth in Subparagraph 3.3 below.

3.1     No Advance or Minimum Royalties: As of the Amendment Date, Lessor
acknowledges and agrees that any and all obligations of Lessee under this Lease
or any prior versions thereof in regard to any Advance Royalties or Minimum
Royalty Payments (as such terms are defined under the 2004 Lease) have been
fully and finally satisfied, and Lessee has no further payment obligations to
Lessor under this Lease or any prior versions thereof except for any Term
Extension Payments (defined below) elected by Lessee pursuant to Subparagraph
3.2, below, and any Royalties payable by Lessee pursuant to Paragraph 4.0 below.

5

--------------------------------------------------------------------------------

3.2     Primary Term: Subject to all of the terms and provisions of this Lease,
this Lease shall be for a term of fifteen (15) years from the Amendment Date (as
may be extended pursuant to this Subparagraph 3.2, the "Primary Term") and shall
remain in force and effect after the Primary Term until terminated pursuant to
the provisions of this Lease; provided, however, Lessee shall have the option to
extend the Primary Term for an additional fifteen (15) years upon payment to
Lessor of $1,250,000.00 (such amount being subject to adjustment pursuant to
Subparagraph 3.4 below) on or before the last day of the fifteenth year from the
Amendment Date. Any payments made by Lessee under this Subparagraph 3.2 for
purposes of extending the Primary Term (“Term Extension Payments”) shall be made
by wire transfer to an account designated by Lessor.

3.3     Continuing Term: Unless sooner terminated pursuant to the provisions of
Paragraph 20.0 of this Lease and subject to the other provisions of this Lease,
this Lease shall remain in force and effect (i) as long after the Primary Term
as Lessee is continuously engaged in any mining, development, production,
processing, treating, restoration or reclamation operations on the Leased
Premises, or lands within a pooled unit pursuant to the provisions of Paragraph
6.0 of this Lease, or (ii) as long after the Primary Term as this Lease may be
maintained in force and effect under any of the other provisions contained in
this Lease including, but not limited to, periods of Force Majeure as defined in
Paragraph 15.0 of this Lease (the "Continuing Term"). Lessee shall be considered
to be continuously engaged in mining, development, production, processing,
treating, restoration or reclamation operations unless and until, from and after
the end of the Primary Term, or any time thereafter, a period of three hundred
and sixty-five (365) consecutive days elapses in which no such operations are
conducted on the Leased Premises or lands pooled therewith, excluding, however,
periods of Force Majeure as provided in this Lease. For purposes hereof, Lessor
acknowledges as of the Amendment Date that no circumstance or event is occurring
or has occurred, including any lapse in or cessation of required operations,
that would give rise to any termination or right of termination of this Lease by
Lessor. Lessee shall give Lessor written notice of the date on which production
begins and the date on which production ceases and full restoration begins, in
each case within thirty (30) days after the date in question. Notwithstanding
anything to the contrary stated herein, if a deep disposal well for waste
substances and materials has been installed on the Leased Premises during the
Primary Term or the Continuing Term, this Lease and all of Lessee’s rights (and
all of Lessee’s obligations directly attendant to such rights) under this Lease
deemed reasonably necessary or convenient by Lessee to access, operate, repair,
replace, maintain and otherwise use such disposal well for its intended purpose
(including but not limited Lessee’s right to construct, install, use, maintain,
repair and replace pipelines across the Leased Premises to connect to such
disposal well), and to conduct restoration and reclamation operations in
connection with such disposal well as may be required, shall continue for as
long after the Continuing Term (or, if this Lease by its terms does not extend
past the Primary Term, as long after the Primary Term) as the Existing Plant
remains licensed to process radioactive materials; provided, however, Lessee’s
rights hereunder shall be limited to those areas of the Leased Premises (above
and below ground) reasonably related to Lessee’s use of such disposal well and
shall not include rights (or obligations directly attendant to such rights)
relating to prospecting or exploration for or mining, extraction, production,
stock piling, beneficiating, processing, selling or marketing of Leased
Substances or Offsite Substances.

6

--------------------------------------------------------------------------------

3.4     Adjustment of Term Extension Payment Amounts: The actual amount of any
Term Extension Payment made under Subparagraph 3.2 above shall be subject to
increase (but not decrease) based on changes in the Producer’s Price Index for
Finished Goods (not seasonally adjusted) (“PPI”) published by the United States
Department of Labor, Bureau of Labor Statistics, on its official website
(http://www.bls.gov/ppi/data.htm). An increase, if any, in the amount of a
particular Term Extension Payment shall be determined by dividing the PPI value
for the month immediately preceding the month of the due date of the Term
Extension Payment (the “comparison month”) by the PPI value for the month of the
Amendment Date (the “base month”) and, if the quotient is greater than 1.0,
multiplying the quotient by $1,250,000 to determine the adjusted amount of the
Term Extension Payment. If, however, the quotient is less than 1.0, the amount
of the subject Term Extension Payment shall remain $1,250,000. For purposes of
the foregoing PPI comparison, all calculations shall be based on the latest
versions of index data available as of the first day of the month of the due
date of the Term Extension Payment. If the PPI data for the comparison month of
a particular Term Extension Payment are not available as of the first day of the
month of the due date of such Term Extension Payment, the PPI data for the month
immediately preceding the comparison month shall be used instead. If the PPI
data for the month immediately preceding the comparison month are not available,
the PPI data for the next immediately preceding month shall be used. If the PPI
data for the next immediately preceding month are not available, Lessee and
Lessor shall agree upon a substitute index.

7

--------------------------------------------------------------------------------

3.5     Right of First Refusal: If this Lease does not remain in effect for the
Continuing Term pursuant to Subparagraph 3.3 above, but rather terminates upon
expiration of the Primary Term under Subparagraph 3.2 above (either fifteen
years or, if extended, thirty years from the Amendment Date), Lessee shall have
for a period of five (5) years after termination a right of first refusal on any
uranium solution mining lease (including without limitation any lease or other
agreement or document that would provide the right to mine or extract uranium
from the Leased Premises in any way or circumstances) (a “Lease Agreement”)
and/or uranium exploration and lease option agreement (including without
limitation any option, agreement or other document that would provide the right
to explore for uranium or the right to enter into a Lease Agreement under any
circumstances) (an “Exploration or Option Agreement”) for all or any portions of
the Leased Premises.

If at any time during the five-year period of Lessee’s right of first refusal
Lessor receives an offer in respect of any Lease Agreement or Exploration or
Option Agreement for all or any portions of the Leased Premises that Lessor is
willing to accept (“Proposed Lease or Option Agreement”), Lessor shall give
Lessee written notice of such Proposed Lease or Option Agreement (“ROFR Notice”)
including a description of the subject properties (sufficient to identify with
particularity the location and boundaries of such properties), the length of
term, the amounts of any payments (royalties, bonus payments, extension
payments, etc.) and any other material terms in respect of such Proposed Lease
or Option Agreement.

Lessee shall have sixty (60) days from the delivery date of the ROFR Notice to
provide written notice to Lessor that Lessee desires to enter into a Lease
Agreement or Exploration or Option Agreement (as the case may be) with Lessor or
its affiliates on the terms identified in the ROFR Notice. If Lessee provides
such written notice within the required sixty-day notice period, then Lessor
agrees to enter into a Lease Agreement or Exploration or Option Agreement (as
the case may be) on the terms identified in the ROFR Notice. If Lessee fails or
refuses to enter into such Lease Agreement or Exploration or Option Agreement
(as the case may be) within thirty (30) days after Lessee provides such written
notice to Lessor for any reason other than Lessor’s failure or refusal to enter
into such Lease Agreement or Exploration or Option Agreement, Lessee shall be
deemed to have declined its right of first refusal hereunder and such right of
first refusal shall terminate (but only with respect to the properties described
in the ROFR Notice).

8

--------------------------------------------------------------------------------

If Lessee fails to provide written notice to Lessor that Lessee desires to enter
into a Lease Agreement or Exploration or Option Agreement (as the case may be)
on the terms identified in the ROFR Notice within the required sixty-day notice
period (or provides written notice that it declines to exercise its right of
first refusal), Lessee shall be deemed to have declined its right of first
refusal hereunder (but only with respect to the properties described in the ROFR
Notice) and Lessor thereafter shall have the right, for a period of one hundred
and twenty (120) days, to enter into a Lease Agreement or Exploration or Option
Agreement (as the case may be) on the same terms identified in the ROFR Notice;
provided, however, if Lessor fails to enter into such Lease Agreement or
Exploration or Option Agreement within one hundred and twenty days after the
expiration of Lessee’s sixty-day notice period, Lessee’s right of first refusal
shall be revived, and Lessor shall again follow the provisions of this
Subparagraph 3.5 before it enters into any Lease Agreement or Exploration or
Option Agreement in respect of all or any portions of the Leased Premises.

4.0     Royalty: As of the Amendment Date, Lessor hereby reserves for the
benefit of, and Lessee shall be obligated to hold and pay over to, the Royalty
Holders a Royalty (as defined below) pursuant to the following terms and
conditions of this Paragraph 4.0.

4.1     Definitions: Unless otherwise defined herein, all capitalized terms in
this Paragraph 4.0 shall have the following meanings:

“Allowable Deductions”, calculated on a per pound basis, mean sales brokerage
costs; transportation costs of transporting U3O8 concentrates from the
processing facility to the conversion facility; weighing and assaying charges at
the converter; and any U3O8 penalties, surcharges or deductions levied by the
converter.

9

--------------------------------------------------------------------------------

“Audit Period” means 12 months after receipt by the Royalty Holders of any
Quarterly Statement.

“Commencement of Commercial Production” means the earlier of (i) the date Lessee
first publicly announces commercial production of Product and (ii) the first
date of the Quarter in which the Market Value of Product sold in such Quarter
equals or exceeds $50,000.

“Depository Bank” has the meaning set forth in Subparagraph 4.5.

“Expert” has the meaning set forth in Subparagraph 4.3.3.

“Market Value” has the meaning set forth in Subparagraph 4.3.1.

“Minerals” means uranium oxide (also referred to herein as U3O8), whether
occurring in intimate depositional relationship with uranium and recovered as
secondary values during the mining, extraction, processing, or treatment of
uranium, and whether the same are known to exist in, on or under the Leased
Premises or are discovered after the Effective Date in, on or under the Leased
Premises and regardless of the method of extraction, mining or processing of
same, whether known to exist or invented or developed after the Effective Date.

“Net Uranium Price” means the Uranium Price less Allowable Deductions.

“Product” means all Minerals mined or extracted from the Leased Premises.

“Quarter” means a three month period commencing on January 1, April 1, July or
October 1 of any calendar year.

“Quarterly Statement” has the meaning set forth in Subparagraph 4.4.

“Royalty” has the meaning set forth in Subparagraph 4.2.

“Royalty Holders” has the meaning set forth in the Preamble of this Lease.

“Uranium Price” means the actual sales price per pound U3O8 received by Lessee
or any of its affiliates for Product.

10

--------------------------------------------------------------------------------

4.2     Payment of Royalty: At all times after the Commencement of Commercial
Production, Lessee shall pay to the Royalty Holders, collectively, a royalty
(the “Royalty”) calculated according to the terms and conditions of Subparagraph
4.3, and subject to certain adjustments set out in Subparagraph 4.9, in the
following amounts:

(a)     7.5% of the Market Value of Product sold at a Uranium Price greater than
$95.00;

(b)     6.25% of the Market Value of Product sold at a Uranium Price greater
than $65.00 and up to and including $95.00; and

(c)     3.125% of the Market Value of Product sold at a Uranium Price of $65.00
or less.

4.3     Calculation of Royalty

4.3.1     Market Value

(a)      In the event Lessee or any of its affiliates sells Product to anyone
other than an affiliate, joint venture partner or joint venture of which it or
any of its affiliates is a member (i.e., an arms-length transaction), “Market
Value” means the number of pounds of Product multiplied by the Net Uranium
Price.

(b)     In the event Lessee or any of its affiliates sells Product to an
affiliate, joint venture partner or joint venture of which it or any of its
affiliates is a member (i.e., a non-arm’slength transaction), “Market Value”
shall mean the number of pounds of Product sold multiplied by the Net Uranium
Price that such affiliates receive in a subsequent sale to a third party that is
not an affiliate. However, if Lessee or any of its affiliates sells or delivers
Product to an affiliate, joint venture partner or joint venture of which it or
any of its affiliates is a member and there is no subsequent sale to a third
party in an arm’s-length transaction, “Market Value” shall mean the number of
pounds of Product delivered or sold (in a non-arm’s length transaction)
multiplied by (i) if Lessee and affiliates have one or more long-term contracts,
the average price that a buyer or buyers pay to Lessee and its affiliates under
long-term contracts in an arm’s length transaction or (ii) if Lessee and its
affiliates have no long-term contracts, the average UxU3O8 Spot Price as quoted
in U.S. dollars in the Ux Weekly for subscription holders for the calendar month
immediately preceding the month of such sale, less, if applicable, Allowable
Deductions.

11

--------------------------------------------------------------------------------

4.3.2     Sale of Raw Ores, etc.; Other Leased Substances: In the event Lessee
or any of its affiliates sells uranium-bearing ores in a raw state or
uranium-bearing mine waters, leachates, pregnant liquors or slurries, produced
by in situ, mine dewatering or other solution mining processes (“Raw Ore or
Solutions”) or produces or sells any other Leased Substances (i.e., Leased
Substances other than uranium), Lessee and the Royalty Holders, acting
reasonably, will negotiate to arrive at a comparable royalty value, adjusted for
the changes in the mode of the transaction, the stage in the mining and milling
process, and the valuation.

4.3.3     Expert resolution: If any index or publication used to determine
Market Value under Subparagraph 4.3.1(b) is discontinued, Lessee and the Royalty
Holders shall use the average of the spot prices or quotations for Product for
immediate delivery as reported in such other publication or source as is
generally recognized in the mining industry as reflecting the price or quotation
at which Product is being offered for sale and purchase, or, if no such
publication or source is available, the price at which Product is or was being
offered for sale and purchase for immediate delivery from the uranium mill or
processing facility nearest the Leased Premises. If Lessee and the Royalty
Holders cannot reach agreement concerning the method to determine Market Value
within 30 days, then an expert (the “Expert”) shall be selected by Lessee and
the Royalty Holders from the list of experts set forth in Schedule 1 (as such
list may be supplemented or otherwise modified from time to time), attached
hereto and incorporated herein. In selecting the Expert to resolve a specific
dispute, the Royalty Holders (together) and Lessee (starting with the Royalty
Holders and thereafter alternating between the Royalty Holders and Lessee for
each dispute thereafter) shall alternate in deleting one name from the list of
expert candidates until only one such expert shall remain, which remaining
expert shall be the Expert with regard to that dispute.

4.4     Manner of Payment: Royalty payments shall become due and payable
quarterly on the thirtieth (30th) day of the month following the last day of the
Quarter in which the same accrue. Royalty payments shall be by wire transfer and
shall be accompanied by a settlement sheet showing the quantities and grades of
Minerals mined or extracted from the Leased Premises for sale or processing,
including all statements or reports that are used for assay of samples which are
the basis of any Royalty and other pertinent information in sufficient detail to
explain the calculation of the Royalty payment (“Quarterly Statement”).

12

--------------------------------------------------------------------------------

4.5     Depository Bank: The payment or tender of Royalties provided for in this
Lease may be made by check or draft of Lessee delivered to the parties entitled
thereto, or delivered to the following bank (the “Depository Bank”) to the
Royalty Holders’ credit: Frost Bank, 802 N. Carancahua St., Corpus Christi,
Texas 78401. Such bank and its successors are the Royalty Holders’ agents and
shall continue as depository for such payments payable hereunder, regardless of
changes in ownership of the Leased Premises, Leased Substances or Royalty. If
such bank (or any successor bank) should fail, liquidate, or be succeeded by
another bank, or for any reason fail or refuse to accept the Royalty, Lessee
shall not be in default for failure to make such payment or tender of Royalties,
until thirty (30) days after the party or parties entitled thereto shall deliver
to Lessee a proper recordable instrument naming another bank as agent to receive
such payment or tender. If there is more than one Royalty Holder, such Royalty
Holders may, at any time, and from time to time, deliver to Lessee (on a form
approved by Lessee) written instructions signed and acknowledged by all of the
Royalty Holders, stipulating to the allocation among themselves of any type of
payment required by this Lease and as to such payments which become due thirty
(30) days or more after receipt by Lessee of such written instructions, Lessee
shall pay or tender such payments to the Royalty Holders in accordance with such
stipulated allocations, or, at Lessee's option, Lessee may deliver such payments
of any or all Royalty to the Depository Bank to their credit in accordance with
such stipulated allocations. At no time shall there be more than one Depository
Bank. The payment of any and all Royalties, in the proper amount or amounts as
provided for in this Lease, to the Depository Bank or its successor shall be a
full waiver and discharge of Lessee of and from any and all liability to the
Royalty Holders for any part of such Royalty. Lessee shall not be responsible at
any time for the disposition or disbursement by any such depository of all or
any part of any moneys received by it, unless such payment or tender is not made
in accordance with the terms and provisions of this Lease. As provided in
Subparagraph 14.4 of this Lease, all references in this Lease to the “Royalty
Holders” shall include the successors and assigns of the Royalty Holders as
reflected in the instruments and evidence furnished to Lessee pursuant to the
requirements of Subparagraph 14.4 of this Lease.

13

--------------------------------------------------------------------------------

4.6     Objections to Payments: All Royalty payments shall be considered final
and in full satisfaction of all obligations of Lessee with respect thereto
unless the Royalty Holders give Lessee written notice describing and setting
forth a specific objection to the calculation thereof within the Audit Period.
During the Audit Period, the Royalty Holders shall have the right to have
Lessee’s accounts and records relating to calculation of the Quarterly Statement
in question audited by a representative of the Royalty Holders. If such an audit
confirms any deficits or excess in the payment made to the Royalty Holders
pursuant to the Quarterly Statement in question, Lessee shall adjust the next
Quarterly Statement following completion of such audit to account for such
deficits or excess in payment. The Royalty Holders shall pay all costs of any
such audit unless the amount of a particular Royalty payment made to the Royalty
Holders hereunder as calculated by the audit requires a payment to the Royalty
Holders to correct a deficit, in which case Lessee shall pay all costs of such
audit. For the purpose of determining the amount of a Royalty payment, all
figures, accounts and records used in connection with the calculation of such
payment shall be determined in accordance with generally accepted accounting
principles and from accounts maintained by Lessee in connection with its
operations on the Leased Premises. Failure on the part of the Royalty Holders to
make a claim against Lessee for an adjustment in the Audit Period shall
establish the correctness of the particular Quarterly Statement and preclude the
filing of exceptions to such Quarterly Statement or making of claims for
adjustment to such Quarterly Statement, and in the absence of fraud, the Royalty
Holders expressly waive any claim or cause of action with respect to such
Quarterly Statement.

4.7     Sampling, Assay, and Analysis: Any determination of weight, volume,
moisture content, amenability, or pay metal content, and any sampling and
analysis shall be made in accordance with sound mining and metallurgical
practices and standard sampling and analysis procedures prevailing in the
industry. The Royalty Holders shall have the right to have a representative
present at the time samples are taken. The Royalty Holders shall be furnished at
their request with a portion of all samples taken for analysis of ore,
leachates, pregnant liquors, or pregnant slurries or other compounds or products
mined or extracted from the Leased Premises. Split samples shall be retained by
Lessee for later analysis by an independent referee selected by mutual agreement
of Lessee and the Royalty Holders and, in the event of a dispute concerning
Lessee’s assay of samples, Royalty payments shall be based on the assay results
determined by such independent referee. All statements or reports wherein
Lessee’s assay of samples are set forth shall be conclusively presumed to be
true and correct, unless, within one hundred and eighty (180) days after such
statements or reports are delivered to the Royalty Holders, the Royalty Holders
make written objection thereto and demand an assay by the independent referee;
and unless such objection and demand is made within such one hundred eighty
(180) day period, Lessee shall have no duty to preserve the split samples after
the end of such one hundred eighty (180) day period. The cost of the independent
referee shall be paid by the party whose assay shows the greatest variance from
that of the independent referee.

14

--------------------------------------------------------------------------------

4.8     Commingling of Ores: Lessee shall have the right to commingle Leased
Substances (whether or not in solution) mined and removed from the Leased
Premises with Offsite Substances (whether or not in solution) mined and removed
from lands outside of the Leased Premises (including without limitation lands
pooled with the Leased Premises pursuant to the provisions of Paragraph 6.0 of
this Lease) after the quantity and mineral content of such Leased Substances and
such Offsite Substances have been determined in accordance with standard
periodic sampling and analysis procedures.

4.9     Adjustment of Price Thresholds: For any given Royalty payment, the
$95.00 and $65.00 price thresholds set out in Subparagraph 4.2 above shall be
subject to increase (but not decrease) based on changes in the Producer’s Price
Index for Finished Goods (not seasonally adjusted) (“PPI”) published by the
United States Department of Labor, Bureau of Labor Statistics, on its official
website (http://www.bls.gov/ppi/data.htm). An increase, if any, in the $95.00
and $65.00 price thresholds for calculating a Royalty payment shall be
determined by dividing the PPI value for the second month of the Quarter during
which the subject Royalty accrued (the “comparison month”) by the PPI value for
the month of the Amendment Date (the “base month”) and, if the quotient is
greater than 1.0, multiplying the quotient by $95.00 and $65.00, respectively,
to determine the adjusted thresholds for calculating the subject Royalty
payment. If, however, the quotient is less than 1.0, the subject Royalty payment
shall be calculated using the existing $95.00 and $65.00 thresholds. For
purposes of the foregoing PPI comparison, all calculations shall be based on the
latest versions of index data available on the last day of the Quarter during
which the subject Royalty accrued. If the PPI data for the comparison month of
any Quarter are not available as of the last day of such Quarter, the PPI data
for the immediately preceding month shall be used instead. If the PPI data for
the immediately preceding month are not available, the PPI data for the next
immediately preceding month shall be used. If the PPI data for the next
immediately preceding month are not available, Lessee and the Royalty Holders
shall agree upon a substitute index.

15

--------------------------------------------------------------------------------

4.10     Confidentiality of Information Acquired by Royalty Holders: All
information developed or acquired by the Royalty Holders as a result of
exercising their rights under this Paragraph 4.0, including their right to visit
the Leased Premises or audit Lessee’s records relating to preparation of
Quarterly Statements, and relating to mineral discoveries, ore reserves, mining
methods, plans and production schedules, terms of agreements, ownership
interests, shall be treated and kept as confidential and shall not be released
or made public without Lessee’s express prior written consent, which consent may
be withheld at Lessee’s sole discretion; provided, however, nothing herein shall
be construed to prohibit or to interfere with any responsibility of the Royalty
Holders to make reasonable disclosures required under applicable securities or
other laws. The Royalty Holders acknowledge and agree that in the event of a
breach of this covenant of confidentiality, remedies at law may be inadequate
and, without limiting any other remedy available at law or equity, Lessee may
enforce this covenant through injunction, specific performance or other form of
equitable relief or money damages or any combination thereof.

5.0     Not Used.

6.0     Pooling: To facilitate production of Leased Substances and Offsite
Substances occurring in a single continuous ore body which lie under or
immediately adjacent to boundaries of the Leased Premises with other lands or
boundaries of separate tracts and to conserve the Leased Substances which might
otherwise not be produced, Lessee shall have the right and power to create
pooled units for the production of Leased Substances and Offsite Substances
under the following terms and conditions:

6.1     Unit Size: Each unit shall consist of an equivalent surface area of not
more than two and one-half (2.5) acres on each side of a boundary which
separates (i) two separate tracts or (ii) any tract in the Leased Premises from
other lands, provided however no unit shall extend more than one-hundred feet
(100') from the boundary in either direction.

16

--------------------------------------------------------------------------------

6.2     Commingling of Solutions from Pooled Unit: All wellhead solutions from
the production wells in the pooled unit shall be commingled into one tank and/or
pipeline. The volume and quality of such wellhead solutions shall be measured
periodically by Lessee prior to the time that production from the unit is
commingled with any other production from the Leased Premises or other lands and
prior to the time that any of such production is processed in the Existing Plant
or any other plant of Lessee on the Leased Premises. The royalties to be paid on
production from the production wells on the pooled unit shall be based upon the
percentage of ore in the pooled unit underlying the Leased Premises, determined
by Lessee from an isopach map of the ore body established prior to production
from a logging of the Leased Premises.

6.3     Notification of Pooling: After thirty (30) days’ notice to Lessor
including a unit designation and plat of the proposed pooled unit, Lessee may
exercise its rights to create pooled units under this Lease by filing a
designation of pooled unit in the real property records of the county in which
the Leased Premises lie and furnishing a copy of such designation to Lessor.
Lessee may terminate such pooled unit at any time by filing a notice of
termination in the records of the same county and furnishing a copy of such
termination to Lessor.

7.0     Not Used.

8.0     Confidentiality: To the extent any information obtained by Lessor or the
Royalty Holders in connection with this Lease is “Confidential Information” (as
defined below), the Confidential Information will be kept confidential until
termination of the Lease as to that portion of the Leased Premises to which such
information pertains. Confidential Information shall not, without Lessee’s prior
written consent, be disclosed by Lessor or the Royalty Holders to third parties
in any manner whatsoever, in whole or in part, other than by Lessor or the
Royalty Holders to their respective boards of directors, officers, attorneys,
agents, representatives, consultants or employees, except as specifically
allowed or authorized under the terms of this Lease. Lessor and the Royalty
Holders shall be obligated to require authorized recipients of Confidential
Information pursuant to the foregoing sentence to maintain such information as
confidential in accordance with this Paragraph.

The term “Confidential Information” shall include all information required to be
delivered to Lessor or the Royalty Holders under any provision of this Lease
that pertains to the Leased Premises or the Royalty, except it shall not include
any information or any portion of such information that (i) is now or hereafter
becomes available to Lessor or the Royalty Holders or anyone else on a
non-confidential basis; (ii) is already in Lessor’s or the Royalty Holders’
possession and not subject to a confidentiality agreement with Lessee or a third
party; (iii) is not held as confidential by Lessee; (iv) is filed with or is
required to be filed with a governmental or regulatory agency, commission or
department; or (v) is obtained pursuant to discovery under the Texas or Federal
Rules of Evidence in any future lawsuit.

17

--------------------------------------------------------------------------------

In the event any third party requests that Lessor or the Royalty Holders produce
such Confidential Information pursuant to or as part of any judicial and/or
administrative proceeding, Lessor and the Royalty Holders agree to use
reasonable efforts to give Lessee notice of said third party request for
production prior to the date said Confidential Information is to be produced in
order to give Lessee the opportunity to file a motion for protective order or
some similar objection to the requested production. In the event Lessee fails to
timely file a motion for protective order or similar objection, Lessee agrees
that Lessor or the Royalty Holders (as applicable) may tender the requested
Confidential Information to the requesting party or to the court or
administrative agency without any liability for disclosure hereunder whatsoever.
Otherwise, Lessee agrees that Lessor or the Royalty Holders (as applicable) may
abide by the order of the court or administrative agency without any risk of
liability hereunder whatsoever. In any event, Lessor or the Royalty Holders (as
applicable) will only furnish that portion of the Confidential Information that
Lessor or the Royalty Holders (as applicable) have been advised by opinion of
counsel is legally compelled or required to be provided.

9.0     Inspection: Lessor and the Royalty Holders, or their respective duly
authorized agents and representatives, shall have the right at all reasonable
times and at Lessor's and the Royalty Holders’ own risk and expense, to enter
into and upon the Leased Premises and workings thereon for the purpose of
examining and inspecting the same and ascertaining whether the terms and
conditions of this Lease are being carried out and performed by Lessee. The
Royalty Holders or their duly authorized agents or representatives, at the
Royalty Holders’ cost and expense, shall at all reasonable times have access to
production records, sales records, payments and other records pertinent and
necessary for verifying the correctness of the Quarterly Statements forwarded to
the Royalty Holders by Lessee pursuant to Subparagraphs 4.4 of this Lease.

18

--------------------------------------------------------------------------------

10.0     Indemnification:

(a)     Lessee and EFHC (but EFHC only in respect of environmental-related
claims as described in the following paragraph (b) and no other claims) shall
hold harmless, indemnify and defend the Royalty Holders from and against any
damages, costs (including attorney's fees), suits or claims for damages, or
injury to persons or property (including but not limited to
environmental-related claims as described in the following paragraph (b)) caused
by, arising out of, or resulting from the operations by Lessee, Lessee's agents,
employees, invitees or independent contractors on the Leased Premises (the
"Lessee's Indemnification"). The Lessee’s Indemnification will apply even if the
subject injury or damage is caused in whole or in part by the negligence of
Royalty Holders, but will not apply to the extent such injury or damage is
caused by the gross negligence or willful misconduct of the Royalty Holders. The
Lessee’s Indemnification shall not be limited to damages, compensation or
benefits payable under insurance policies, workers’ compensation acts,
disability benefit acts or other employees’ benefit acts. This section shall
survive the termination this Lease; provided, however, the Lessee’s
Indemnification set forth herein shall terminate upon the cessation of mining in
regard to the Leased Substances and the completion of applicable reclamation
requirements in the State of Texas as evidenced by a final notice of approval of
same issued by the Texas Commission on Environmental Quality, the Surface Mining
and Reclamation Division of the Railroad Commission of Texas or other applicable
agency within the State of Texas.

(b)     The Lessee's Indemnification includes any and all claims arising out of
or relating to acts or omissions of Lessee (including Lessee's agents,
employees, invitees or independent contractors) that cause or result in: (a)
discharge of hazardous substances (as defined by any federal, state or local
environmental law or regulation), the threat of discharge of hazardous
substances, or the presence of hazardous substances affecting the Leased
Premises (other than the generation, storage, treatment, discharge, location or
presence of hazardous substances permitted by and in accordance with law or
applicable regulations, licenses and permits); and (b) removal costs, remedial
costs, response costs, and assessment costs, incurred or required by federal,
state or local government, with respect to such hazardous substances.

19

--------------------------------------------------------------------------------

11.0     Insurance: At all times while this Lease is in force, Lessee shall
obtain and maintain or cause to be obtained and maintained adequate insurance,
including broad form blanket contractual liability coverage, but excluding
environmental liability, and a waiver of subrogation by the insurance company to
claims against the Royalty Holders. Lessee shall, prior to commencement of any
operations on the Leased Premises, and at all times thereafter during the
existence of this Lease, furnish valid insurance certificates or abstracts
thereof, evidencing coverage, including the following:

11.1     Worker's Compensation Insurance: covering all employees engaged in
operations on the lands subject to this Lease in compliance with the laws of the
State of Texas and Employer's Liability Insurance of not less than $100,000.00
for injuries to or death of any one employee and $100,000.00 for injuries to or
death of more than one employee resulting from any one accident.

11.2     General Public Liability and Property Damage: in connection with all
operations conducted under this Lease, with a limit of not less than
$1,000,000.00 for injuries to or death of any one person resulting from any one
accident, not less than $1,000,000.00 for injuries to or death of more than one
person resulting from any one accident, and property damage limit of not less
than $1,000,000.00 per accident, $5,000,000.00 aggregate. Such property damage
insurance shall not exclude liability for loss of or damage to property on or
above the surface of the earth arising from a blowout or cratering of a drill
hole, injection or production well.

11.3     Automobile Public Liability and Property Damage Insurance: in
connection with all operations conducted under this Lease (including coverage on
owned and non-owned automotive equipment) with bodily injury or death limit of
not less than $500,000.00 for injuries to or death of any person resulting from
any one accident, and not less than $500,000.00 from injuries to or death of
more than one person resulting from any one accident, and property damage limit
of not less than $500,000.00 per accident; and

11.4     Excess Umbrella Coverage: in the amount of at least $10,000,000.00.
Prior to beginning any operations under this Lease, Lessee shall furnish Lessor
current certificates of insurance, or abstracts thereof, issued by its insurers
in a form reasonably satisfactory to Lessor under all such policies as evidence
that all of such insurance is carried and providing that not less than ten (10)
days prior written notice of material change in, cancellation of, or refusal to
renew, such insurance, or any part thereof, will be given to Lessor; which
certificates and written notices shall be addressed to Lessor at Lessor's
address for notice under this Lease. Such insurance certificates shall be
originals issued by Lessee's insurance carrier or agent and shall not be a copy
of a previously issued certificate.

20

--------------------------------------------------------------------------------

12.0     Operations; Compliance with Laws: Lessee shall conduct its operations
and cause all operations under this Lease to be conducted in a workmanlike and
prudent manner and in compliance with all applicable laws and regulations of any
governmental entity having jurisdiction over such operations or the Leased
Substances, including, but not limited to, those laws and regulations pertaining
to mine safety and health, environmental and operational permits. Lessee, or
Lessee's agents, shall fully comply with the terms and provisions of the
Workman's Compensation laws of the State of Texas, and the Occupational Safety
and Health Act. If either the state or federal environmental or reclamation
regulations of the governmental agency having authority over the reclamation and
restoration operations on the Leased Premises are more restrictive than the
other as to reclamation of the Leased Premises, or if such regulations are more
restrictive than conditions contained in this Lease, then the regulations that
provide for greater restriction and improved reclamation shall be controlling
between the parties. Also, Lessee agrees to comply in full with such
regulations.

13.0     Removal of Equipment and Other Property: During the one hundred eighty
(180) days following termination of this Lease and subject to the Lessee's
Indemnification, Lessee shall be entitled to remove all Leased Substances
stockpiled or stored on the Leased Premises (which shall remain subject to the
payment of the Royalty and any other royalty in accord with the provisions of
this Lease, which shall survive termination), and Lessee shall remove any
equipment, machinery, tools, supplies, pipe, buildings and all other facilities
and installations placed on the Leased Premises by Lessee. Lessee's right to
ingress and egress from the Leased Premises and its obligations contained in
Paragraphs 10.0 and 11.0 shall survive termination of this Lease for purposes of
this Paragraph.

21

--------------------------------------------------------------------------------

14.0     Assignment-Change of Ownership: The rights and obligations of either
Lessee or Lessor may be assigned in whole or in part as set forth below and the
provisions of this Lease shall extend to their respective successors and
permissible assigns, but no change or division on the ownership of the Leased
Premises, Leased Substances, Royalty or other payments provided for in this
Lease, however accomplished, shall operate to enlarge the obligations or
diminish the rights of Lessee. No change or division of such ownership shall be
binding upon Lessee until thirty (30) days after Lessee has received from Lessor
a certified copy of a recorded instrument or instruments evidencing such change.

14.1     Lessor's Right of Assignment: The rights and obligations of Lessor
under this Lease may be assigned by Lessor in whole or in part during the term
of this Lease without the consent of Lessee; provided, however, Lessor shall
remain responsible for any obligations or liabilities of Lessor arising
hereunder prior to the date of any such assignment.

14.2     Lessee's Right of Assignment: The rights and obligations of Lessee
under this Lease may be assigned in whole or in part by Lessee without the
consent of Lessor to any affiliate of Lessee who agrees to assume such rights
and obligations. Lessee may assign its rights and obligations under this Lease
to a non-affiliate only upon Lessor’s prior written consent, which consent
Lessor shall not unreasonably withhold or delay. In the event of an assignment
to any affiliate or non-affiliate hereunder, Lessee shall remain responsible for
any obligations or liabilities of Lessee arising hereunder prior to the date of
such assignment. Notwithstanding the foregoing, nothing in this Agreement shall
limit the ability of the publicly traded ultimate parent company of Lessee from
entering into or participating in a merger, acquisition, take-over, arrangement,
amalgamation or other form of business combination that results in a change of
control of such entity, and any such change in control shall not be considered
an assignment of this Agreement that would require the consent of Lessor.

14.3     Lessor's Written Approval of Encumbrances: Except as provided in
Subparagraph 14.2, Lessee may not pledge or encumber any rights, titles or
interests of Lessee under this Lease, in whole or in part, without the prior
written consent from Lessor. If Lessee obtains Lessor's prior written consent to
such pledge or encumbrance, Lessee shall nevertheless remain responsible for the
performance of all obligations imposed upon Lessee by the provisions of this
Lease.

22

--------------------------------------------------------------------------------

14.4     Change of Ownership: In the event of the death of any person entitled
to Royalty or other payments under this Lease, Lessee may pay or tender any such
payments to the credit of the deceased, or to the estate of the deceased, until
such time as Lessee is furnished with proper evidence of the appointment and
qualification of an executor, administrator or personal representative of the
estate, or if there be none, then until Lessee is furnished satisfactory
evidence as to the heirs and devisees of the deceased and that all debts, taxes,
State inheritance taxes and Federal estate taxes of the estate have been
satisfied. Whenever five (5) or more parties are entitled to receive Royalty
payments under this Lease, Lessee may withhold payment thereof unless and until
all such parties designate in a recordable instrument a single depository bank
empowered to receive and distribute all such payments due under this Lease. All
references in this Lease to the Royalty Holders shall include the respective
heirs, devisees, legal representatives, successors and assigns of such Royalty
Holders as reflected in the instruments and evidence furnished to Lessee
pursuant to the foregoing requirements of this Paragraph.

15.0     Force Majeure: Lessee shall not be deemed in default, or to have ceased
performance of Lessee's obligations under this Lease, during any period in which
performance or operations are prevented by any cause beyond Lessee's control,
after a good faith effort to comply with any such obligation ("Force Majeure")
which term shall include: any act of God, including but not limited to storms,
floods, washouts, landslides, and lightning; acts of the public enemy; wars,
blockades, terrorism, insurrections or riots; strikes or lockouts; epidemics or
quarantine regulations; laws, acts, orders or request of federal, state,
municipal or other governmental officers or agents acting under color of
authority. If Lessee is prevented from conducting, or required to cease,
operations directed toward establishment or re-establishment of production or
producing operations under this Lease by (i) any order, decree or denial of
permit by any federal, state or municipal law, agency, order, rule or regulation
enacted or promulgated under color of authority as to the Leased Premises, or
(ii) the failure or delay of any governmental agency to act upon a request or
application or any other act required by any such agency in connection with
Lessee's operations or proposed operations on or affecting the Leased Premises,
or (iii) any other Force Majeure, then until such time as law, order, rule,
regulations, request or other Force Majeure is terminated or the permit issued
or the action taken and for a period of ninety (90) days after such termination
or issuance (nine months in the event Lessee has not been able to construct its
processing plant and commence production, as production is defined herein) the
Primary Term and or the Continuing Term shall be extended. Upon the occurrence
of Force Majeure, Lessee shall give notice to Lessor and reasonably full
particulars in writing of the cause of Force Majeure within thirty (30) days
after the occurrence, and upon giving of such notice Lessee shall be excused
from performing the obligation (other than Lessee's Indemnification) prevented
for a period equal to the period of Force Majeure, but no longer. Lessee shall
also notify Lessor of the ending date of such period of Force Majeure within
thirty (30) days thereafter. Lessee's obligation under this Lease and the term
of this Lease may not be suspended by reason of Force Majeure for a cumulative
period of time in excess of five (5) years after Lessee has obtained all
licenses and permits allowing it to commence production of Leased Substances.

23

--------------------------------------------------------------------------------

16.0     Default: Lessee's breach of any covenant arising under this Lease shall
not serve as a forfeiture, condition or automatic termination of this Lease. If
Lessor considers that there has been a breach of any covenant of this Lease,
then Lessor shall notify Lessee of the facts constituting such breach. Lessee
shall have forty-five (45) days after receipt of such notice to commence
compliance and shall thereafter use due diligence to complete compliance with
such covenant and shall promptly complete compliance within a reasonable time.
Provided, however, if the breach is a failure to pay, when due and payable,
Royalty or other payments provided for in this Lease, Lessee shall have thirty
(30) days after receipt of Lessor's written notice within which to pay or tender
such sum, plus accrued interest as provided in this Lease. If Lessee defaults in
the payment of the Royalty or other monies which may become due under the
provisions of this Lease, then such past due amounts shall bear interest at an
annual rate of one (l) percentage point over the prime commercial rate quoted
from time to time by Frost Bank, Corpus Christi, Texas (but in no event less
than an annual rate of ten percent (10%), and in no event in excess of an annual
rate of fifteen percent (15%)) from the due date until paid. In the case of any
sums advanced or paid by Lessor for the account of Lessee, then such interest
shall accrue from the date Lessor makes such payment until the date Lessee
reimburses Lessee for such amounts. If the named bank (or successor bank) should
fail, liquidate or be succeeded by another bank, then Lessor shall select
another bank publication to use as the established prime commercial rate for
purposes of the interest accrual under this Paragraph 16.

24

--------------------------------------------------------------------------------

17.0     Warranty: Lessor represents and warrants that it holds good and
defensible title to the mineral estate in the Leased Premises (including the
Leased Substances) and agrees to defend the title to the Leased Premises
(including the Leased Substances), as to those claiming by, through, or under
Lessor, but not otherwise, and subject to (i) rights of a Surface Owner and
third parties under any right-of-way easements apparent upon the Leased Premises
or filed of public record, and (ii) all existing leases, rights and encumbrances
of record as of the Amendment Date, and (iii) any agricultural and/or hunting
leases or subleases in existence and identified by a Surface Owner in a Surface
Use Agreement. At its option and after giving Lessor at least thirty (30) days
advance notice, Lessee may discharge any delinquent tax, mortgage or lien upon
the Lessor's interest in the Leased Substances or the Leased Premises, either in
whole or in part, provided the validity or amount of such tax, mortgage or lien
is not being contested in good faith in a court of competent jurisdiction. If
Lessee discharges any such tax, mortgage or lien, then Lessee shall be
subrogated to such tax, mortgage or lien with the right to enforce the same and
the further right to deduct any such payment made by Lessee, together with an
annual interest charge at the same rate as provided in Paragraph 16.0, from any
Royalty or other payments payable by Lessee under this Lease.

18.0     Lessor Interest: If Lessor owns an interest in any or all of the Leased
Premises (including any or all of the Leased Substances) which is less than the
entire and undivided estate therein, whether or not such lesser interest is
referred to in this Lease, then the Royalty provided in this Lease shall be paid
to Lessor only in the proportion which Lessor's interest in the Leased
Substances bears to the entire and undivided estate therein. With respect to
those portions, if any, of the Leased Premises in which Lessor owns no right,
title, or interest in the Leased Substances, Lessee is under no obligation to
pay, and Lessor has no right to receive, any Royalty. If the production of
Leased Substances, or anyone of them, from the Leased Premises, or any part
thereof, is presently subject to any royalty, nonparticipating royalty or other
interests in production, other than those specifically reserved to the Lessor in
this Lease, then such royalty, non-participating royalty or other interests in
production shall be deducted from the Lessor's Royalty reserved under this
Lease.

25

--------------------------------------------------------------------------------

19.0     Taxes and Liens: Lessee shall pay all lawful public taxes and
assessments assessed or levied upon or against, (i) the Leased Premises, but
only insofar as such taxes and assessments are attributable to Lessee's
operations thereon, (ii) any Leased Substances mined from the Leased Premises,
or (iii) any property or improvements placed by Lessee on the Leased Premises.
If any tax is levied on or measured by production of Leased Substances, Lessor
shall pay that portion of such taxes which is attributable to the Royalty
reserved in this Lease. Lessor agrees to pay all general ad valorem taxes and
assessments assessed against the Leased Premises or any part thereof. Lessee
shall have the right, in good faith, to contest any taxes or assessments
attributable to the Lessee's operations, levied upon any Leased Substances mined
from the Leased Premises, or upon any property or improvements placed by Lessee
on the Leased Premises. However, Lessee shall not permit or suffer the Leased
Premises or any part thereof, or any Leased Substances mined from the Leased
Premises, or any improvements or personal property on the Leased Premises to be
sold at any time for such taxes or assessments. In addition, Lessee shall not
permit or suffer any judgment lien or claims of Lessee's creditors to attach to
Lessee's interest under this Lease, the Leased Premises, the Leased Substances
or any improvements or personal property of Lessee located on the Leased
Premises.

20.0     Termination: Provided Lessee has complied with all governmental
regulations, Lessee may at any time, by notice to Lessor, terminate this Lease
as to, and release from this Lease, all or any portion of the Leased Premises
and be freed from all obligation and liability as to the released portion of the
Leased Premises under this Lease except for (i) those obligations which have
then occurred and become fixed, (ii) those obligations which have not been
barred by the statute of limitations, and (iii) those covenants, liabilities and
obligations which specifically survive termination as provided in this Lease. If
Lessee releases only a part or parts of the Leased Premises, Lessee shall
endeavor, but not be required, to release acreage in such a manner that will
result in Lessee's retained portion of the Leased Premise being one (1) nearly
rectangular shaped tract. The provisions of this Lease imposing obligations with
respect to damages, restoration and indemnity shall survive any termination of
this Lease. Upon a transfer or assignment of Lessee's interest under this Lease
in violation of Subparagraph 14.2, then Lessor may, by notice to Lessee,
terminate this Lease as to all or a portion of the Leased Premises. Within
thirty (30) days after the giving or receipt of a notice of termination under
this Paragraph 20, Lessee shall file for record with the County Clerk where the
Leased Premises are situated, a proper and recordable release as to the Leased
Premises, or portion thereof, terminated and released.

26

--------------------------------------------------------------------------------

21.0     Adverse Claim: In the case of a suit, adverse claim, dispute or
question as to the ownership of the Leased Premises or Leased Substances (or any
interest therein) or ownership of the Royalty or other payments payable under
this Lease, Lessee shall not be in default in payment thereof until the suit,
claim, dispute or question has been finally disposed of. Any payments withheld
shall be deposited in an interest bearing account and, together with interest
thereon, shall be paid on or before thirty (30) days after Lessee has been
furnished with the original instruments disposing of the suit, claim or dispute
(or certified copies thereof), or after Lessee has been furnished with proof
sufficient in Lessee's opinion, to settle the question.

22.0     Conflicts Regarding Excluded Substances: As provided above, this Lease
does not cover Excluded Substances. Lessor has made leases covering Excluded
Substances with Excluded Substances lessees which require Excluded Substances
lessee and Lessee to agree that in the event of a conflict between the exercise
of the rights granted under this Lease and the exercise of the rights of an
Excluded Substance lessee under any Excluded Substance lease, Lessee and the
affected Excluded Substance lessee will use their respective best efforts to
mutually accommodate each other's operations and activities and amicably resolve
any disputes in a manner minimizing or avoiding, to the extent reasonably
possible, the disruption of each other's operations and activities, increases in
the cost of operations and the loss of each party's leased substances. Subject
to the foregoing, nothing in this Lease is intended to give either Excluded
Substance lessee or Lessee priority with regard to any particular operation over
the operations of the other. Lessor retains the right to grant future leases or
other conveyances as to Excluded Substances. Provided, however, Lessor agrees
that any future leases or other conveyances of Excluded Substances shall provide
that in the event of any conflict between the exercise of the rights therein
leased or conveyed and the exercise of the rights granted in this Lease, such
conflict shall be resolved under a standard of mutual accommodation to the end
that disruption to Lessee's continuous mining operations be minimized, loss of
Lessee's Leased Substances be avoided and increases in Lessee's costs of
operations, if any, be kept to a minimum. Provided further, Lessor shall not be
liable to Lessee, Lessee's successors or permitted assigns in the event of any
future lessee's failure to cooperate with Lessee in implementing or
accomplishing such objective of resolving any such conflict under a standard of
mutual accommodation. Lessee shall make a reasonable effort to accommodate the
needs of any other lessees and the needs of Lessor, its successor and assigns,
with the intention that the costs of any future lessee's operations shall not be
substantially increased and the use and enjoyment of the Leased Premises shall
not be unduly diminished.

27 

--------------------------------------------------------------------------------

23.0     Notices: All notices required or permitted to be given under this Lease
shall be in writing and may be delivered personally, by recognized overnight
courier service or by registered or certified mail, all charges prepaid, return
receipt requested, to the party to be notified at the address for such party set
forth in this Paragraph 23 or at such other address within the continental
United States of America as the party to be notified may have designated at
least thirty (30) days prior thereto by notice to the other parties. All notices
shall be deemed properly delivered upon actual receipt or three days following
deposit in the United States mail addressed to the party in accord with this
Paragraph. All notices shall be delivered at the following addresses:

If to Lessor

Mesteña, LLC
500 N. Shoreline Blvd., Suite 700
Corpus Christi, Texas 78471
Attn.: President

If to the Royalty Holders

Mesteña Unproven, Ltd.
Jones Ranch Minerals Unproven, Ltd.
500 N. Shoreline Blvd., Suite 700
Corpus Christi, Texas 78471
Attn.: President

If to Lessee

Leoncito Project, L.L.C.
c/o Energy Fuels Resources (USA) Inc.
225 Union Blvd., Suite 600
Lakewood, Colorado 80228

  Attention: David Frydenlund     (dfrydenlund@energyfuels.com)

28

--------------------------------------------------------------------------------

With copy to

Haynes and Boone, LLP
1801 Broadway, Suite 800
Denver, Colorado 80202

  Attention: John D. Fognani; Michael T. Hegarty    
(john.fognani@haynesboone.com;     michael.hegarty@haynesboone.com)

24.0     Payment of Funds and Agency of Carrier: In certain instances, this
Lease refers to Lessee's obligation to pay or tender sums, or to make payments,
to the Royalty Holders or the Depository Bank defined in this Lease.
Notwithstanding any other provision of this Lease to the contrary, the words
"pay", "tender" or "make payment", or words of similar import, when used in
connection with an obligation of Lessee to pay or tender any sums becoming due
under this Lease shall be construed to mean deliver the payment. The parties
agree that the United States Post Office or any other mode or form used in
transmitting funds by Lessee to the Royalty Holders or to the Royalty Holders’
employees, agents, successors or assigns, or the Depository Bank shall always be
conclusively presumed to be the agent of Lessee in transmitting such funds for
delivery.

25.0     Place for Payment and Permissible Venue: Any sums becoming due by
Lessee to the Royalty Holders under this Lease shall be paid to the Royalty
Holders at Corpus Christi, Nueces County, Texas. This Lease is performable, or
partly performable, in Nueces County, Texas. With respect to any dispute between
Lessee, Lessor and the Royalty Holders concerning this Lease, each party agrees
that venue, to the extent allowed by Law is to be determined by the parties,
shall lie and be in the District Court of Nueces County, Texas, or the United
States District Court of the Southern District of Texas. The rights and duties
of the parties under this Lease shall be governed by the laws of the State of
Texas.

26.0     Lease Controls Payments: If Lessee makes or attempts to make any
payments to the Royalty Holders pursuant to this Lease, the provisions of this
Lease shall control and the acceptance or use of the funds by the Royalty
Holders or the Depository Bank of any check, draft or other negotiable
instrument shall not create or constitute a waiver of or an estoppel on the part
of Lessor, regardless of any voucher or settlement statement which may accompany
any such payment and regardless of any restrictive endorsement appearing on any
such check, draft or other negotiable instrument.

29

--------------------------------------------------------------------------------

27.0      Apportionment of Payments to Lessor: Until further written notice is
herein provided, Mesteña Unproven, shall be entitled to fifteen percent (15%),
and Jones Unproven shall be entitled to eighty-five percent (85%) of any Royalty
becoming due under this Lease. The Surface Owners, the owners of the surface, or
their respective tenants, as the case may be, have entered into a separate
Surface Use Agreement with Lessee pertaining to payments which become due as a
result of surface damages, damage to personal property or other payments due the
owner or as a party lawfully in possession of the surface as described in such
certain Surface Use Agreement. Lessor has furnished Lessee with copies of plats
depicting the perimeter of the Lease Premises, the retained acreage under any
oil and gas leases, and the division of surface ownership of the Leased
Premises.

28.0     Homestead: If applicable, Lessor hereby releases and relinquishes any
right of homestead exemption which Lessor may have in the Leased Premises.

29.0     No Waiver of Implied Covenants: Notwithstanding any other provision of
this Lease to the contrary, nothing contained in this Lease shall ever be
construed as a waiver on the part of Lessor of Lessee's obligation to
"reasonably develop" the Leased Premises or any other implied covenant to be
reasonably kept or performed by Lessee, except to the extent of direct conflict
with an express obligation in this Lease, all such express obligations being
construed as providing minimum standards only. However, nothing in this Lease
shall, nor shall this Lease be interpreted to, impose any obligation on Lessee,
its successors or assigns to develop or mine any of the Leased Premises, or to
continue or to resume mining or extraction operations at any time.

30.0     Entire Agreement: The parties hereto agree that the whole agreement
between them is written herein, and that a Memorandum of Lease, if any, entered
into as of the same date and covering the Leased Premises, is intended for
recording and is not intended to supersede, abrogate, change, alter or modify
any of the terms of this Lease.

31.0     Binding Effect: This Lease shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, devisees, legal
representatives, successors and permissible assigns. When fully executed, this
Lease shall be binding upon all parties on whose behalf it is executed, whether
or not named in the body of this Lease as Lessor, but expressly excluding
individuals signing in a representative capacity, unless such individuals are
otherwise bound in their individual capacities. Notwithstanding the above, this
Lease shall not become valid and shall have no force or effect until executed by
or on behalf of all of the parties named as Lessor and Lessee herein.

30

--------------------------------------------------------------------------------

32.0     Headings: Paragraph headings used herein, are for convenience only and
do not constitute part of this Lease.

33.0     Definitions: In addition to the defined terms listed above in
Subparagraph 4.1, as used herein, the following terms shall mean:

“2004 Lease” has the meaning set forth in the Recitals.

“Amendment Date” has the meaning set forth in the Preamble to this Lease.

“Confidential Information” has the meaning set forth in Paragraph 8.0.

“Contamination” has the meaning set forth in Subparagraph 2.6.

“Continuing Term” has the meaning set forth in Subparagraph 3.3.

“Effective Date” has the meaning set forth in the Preamble to this Lease.

“Excluded Substances” has the meaning set forth in Subparagraph 1.1.

“Existing Plant” has the meaning set forth in the Recitals.

“Exploration or Option Agreement” has the meaning set forth in Subparagraph 3.5.

“Force Majeure” has the meaning set forth in Paragraph 15.0.

"Injection wells" shall mean those wells through which a solution of water and
chemicals are injected into the subterranean strata in which the Leased
Substances are located.

“Jones Proven” has the meaning set forth in the Preamble to this Lease.

31

--------------------------------------------------------------------------------

“Jones Unproven” has the meaning set forth in the Preamble to this Lease.

“Lease” means this Amended and Restated Uranium Solution Mining Lease.

“Lease Agreement” has the meaning set forth in Subparagraph 3.5.

"Lease Year" shall mean that period of time which commences on the Amendment
Date or on any anniversary date of the Amendment Date and runs consecutively for
the next 365 days (366 days during Leap Years).

“Leased Premises” has the meaning set forth in Subparagraph 1.1.

“Leased Substances” has the meaning set forth in Subparagraph 1.1.

“Lessee” has the meaning set forth in the Preamble to this Agreement.

“Lessee’s Indemnification” has the meaning set forth in Paragraph 10.0.

“Lessor” has the meaning set forth in the Preamble to this Agreement.

“Mesteña Proven” has the meaning set forth in the Preamble to this Lease.

“Mesteña Unproven” has the meaning set forth in the Preamble to this Lease.

“PPI” has the meaning set forth in Subparagraphs 3.4 and 4.9.

“Primary Term” has the meaning set forth in Subparagraph 3.2.

"Production wells" shall mean those wells which produce wellhead solutions.

“Proposed Lease or Option Agreement” has the meaning set forth in Subparagraph
3.5.

“ROFR Notice” has the meaning set forth in Subparagraph 3.5.

"Separate tracts" shall mean those individual tracts or groups of tracts in the
Leased Premises which have the same ownership of royalties, including
nonparticipating royalties, and such ownership is different from the ownership
of royalty in other tracts in the Leased Premises.

32

--------------------------------------------------------------------------------

“Surface Owner” means Alta Mesa Land, L.L.C. or Alto Colorado Ranch, Ltd., as
the case may be.

“Surface Use Agreement” means that certain Amended and Restated Surface Use
Agreement entered into on ________ ___, 2016, effective June 1, 2004, by and
between Alta Mesa Land, L.L.C. and Leoncito Project, L.L.C., Leoncito Plant,
L.L.C. and Mesteña Uranium, L.L.C. and/or that certain Amended and Restated
Surface Use Agreement entered into on ________ ___, 2016, effective June 1,
2004, by and between Alto Colorado Ranch, Ltd. and Leoncito Project, L.L.C.,
Leoncito Plant, L.L.C. and Mesteña Uranium, L.L.C., as the case may be.

34.0     Separate Tracts for Royalties: By execution of this Lease covering all
of the tracts in the Leased Premises, Lessor does not intend to make an offer to
pool the interests of any outstanding nonparticipating royalty which may exist
as to one or more of the tracts in the Leased Premises. Lessor and Lessee agree
that royalties on production from each separate tract shall be paid in
accordance with the ownership of royalties in such tract. However, production
from any tract in the Leased Premises shall maintain this Lease in force and
effect as to all other tracts after the Primary Term regardless of whether such
other tract be deemed a "separate tract" for payment of royalties or not, and
Lessee shall not be obligated to drill offsetting wells on the one separate
tract in the Leased Premises simply because production is occurring from wells
located on an adjacent separate tract, so long as such production wells are more
than one hundred (100) feet from the boundary separating such tracts.

35.0     Savings Clause: In the event a court of competent jurisdiction
determines by final judgment that any provision of this Lease is invalid, such
invalidity shall not affect the validity of the remaining provisions of this
Lease. If the invalidity concerns the inclusion in this Lease of separate tracts
of land as to which Lessor is vested with executive rights under separate
authority as to each such included tract, then, effective upon such
determination, it shall be considered that the terms of this Lease apply
separately as to each such tract in the same manner as if Lessor and Lessee had
entered into three separate leases, one covering that portion of the lands
covered by this Lease that lies within Tract 1 of the W. W. Jones, Subdivision,
one covering that portion of the lands that lie within Tracts 4 and 5 of such
subdivision and one covering that portion that lies within Tract 6 of such
subdivision. If any such lease is in force and effect under its terms, it will
be considered that each such lease is in full force and effect and shall
continue in force and effect for so long thereafter as Lessee continues any of
the leases in force and effect under the terms thereof.

33

--------------------------------------------------------------------------------

Mesteña Unproven and Jones Unproven, being the owners of all of the minerals
underlying the Leased Premises covered by this Lease, agree that payment to the
Royalty Holders of the entire sums of any Royalty, as provided in the Lease,
shall be full compliance with the payment requirements of the Lease, and Lessee
shall have no obligation or responsibility for allocation thereof between the
separate tracts. It being the intent hereof that the inclusion of the lands
covered by the Lease into three separate leases shall not have the effect of
either increasing or decreasing the rights or obligations of either Lessor or
Lessee. The term "tract(s)" as used in this section shall mean only those tracts
of land that are a part of the 4,597.67 acres of land (more or less) described
in this Lease.

36.0     Time is of the Essence: Time is of the essence in this Lease.

IN WITNESS WHEREOF, this instrument is executed as of and effective on the date
first written above.

  MESTEÑA UNPROVEN, LTD.   By: Mesteña, LLC, its Managing General Partner   (Tax
ID. # 74-2443354)       By:     Benjamin E. Eshleman III, President            
  JONES RANCH MINERALS UNPROVEN, LTD.   By: Mesteña, LLC, its Managing General
Partner   (Tax ID. # 74-2444015)       By:     Benjamin E. Eshleman III,
President

34

--------------------------------------------------------------------------------


  MESTEÑA PROVEN, LTD.   By: Mesteña, Inc., its Managing General Partner   (Tax
ID. #74-2443358)       By:     Benjamin E. Eshleman III, President              
  JONES RANCH MINERALS PROVEN, LTD.   By: Mesteña, LLC, its Managing General
Partner   (Tax ID. # ___________)       By:     Benjamin E. Eshleman III,
President                 LEONCITO PROJECT, L.L.C.   A Texas limited liability
company   By: _________________________   (Tax ID. # )       By:            
ENERGY FUELS HOLDINGS CORP.   A Delaware corporation   By:
_________________________   (Tax ID. # )       By:  

35

--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
________________on behalf of MESTEÑA UNPROVEN, LTD., a Texas limited
partnership.


___________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
_________________on behalf of JONES RANCH MINERALS UNPROVEN, LTD., a Texas
limited partnership.


_____________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
_________________on behalf of MESTEÑA PROVEN, LTD., a Texas limited partnership.


______________________________________
NOTARY PUBLIC, State of Texas

36

--------------------------------------------------------------------------------


STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
_________________on behalf of JONES RANCH MINERALS PROVEN, LTD., a Texas limited
partnership.


_____________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016 by
________________on behalf of LEONCITO PROJECT, L.L.C., a Texas limited liability
company.


________________________________________
NOTARY PUBLIC, State of Texas

STATE OF _____________ §   § COUNTY OF ___________ §

This instrument was acknowledged before me on ______________, 2016 by
________________on behalf of ENERGY FUELS HOLDINGS CORP., a Delaware
corporation.


________________________________________
NOTARY PUBLIC, State of __________


37

--------------------------------------------------------------------------------

EXHIBIT “A”

ATTACHED TO AND MADE A PART OF
AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE BY AND
BETWEEN
MESTEÑA UNPROVEN, LTD., ET AL. AND
LEONCITO PROJECT, L.L.C.
AMENDMENT DATE: _________, 2016
EFFECTIVE DATE: JUNE 1, 2004

Being a called 4,597.67 acre tract, being all of Tract 5 and a portion of Tracts
1, 4 and 6 of the “W.W. JONES SUBDIVISION”, Volume 15, Page 482, Deed Records of
Brooks County, Texas. Said 4,597.67 acre tract being out of the “LA MESTENA Y
GONZALENA” RAFAEL GARCIA SALINAS Survey, Abstract No. 480 and the “LAS MESTENAS”
YSIDRO GARCIA Survey, Abstract No. 218, Brooks County, Texas, located
approximately 2.0 miles West of Tacubaya, Texas and is described, more
particularly, by metes and bounds as follows:

BEGINNING at a 1 1/2” iron pipe (Y = 464,200.16 and X = 2,063,029.47) for the
inner corner of said Tract 6 and an exterior corner of this tract of land herein
described;

THENCE-S 00°33'52" E, a distance of 4,195.27 feet to a 2” iron pipe found for
the lower Southeast corner of said Tract 6 and the Northeast corner of said
Tract No. 5, for a corner of this tract of land herein described;

THENCE-S 00°36'54" E, a distance of 12,344.66 feet to a 5/8” iron rod found in
the Right of Way of County Road 315, for the Southeast corner of said Tract No.
5 and the Northeast corner of said Tract No. 1, for a corner of this tract of
land herein described;

THENCE-S 00°36'02" E, a distance of 6,435.34 feet to a 5/8” iron rod set in the
Right of Way of County Road 315 and on the East line of said Tract No. 1, for
the Southeast corner of this tract of land herein described;

THENCE-S 88°00'47" W, a distance of 4,998.97 feet to a 5/8” iron rod set for an
exterior corner of this tract of land herein described;

THENCE-N 00°37'08" W, a distance of 4,974.44 feet to a 5/8” iron rod set for an
interior corner of this tract of land herein described;

THENCE-S 87°13'03" W, a distance of 3,735.44 feet to a point on the West line of
said Tract 1, for an exterior corner of this tract of land herein described;

THENCE-N 02°58'59" W, a distance of 1,383.24 feet to a large fence post found
for the common corner of Tracts 1, 2, 4 and 5, for an interior corner of this
tract of land herein described;

THENCE-S 87°09'48" W, a distance of 3,327.36 feet to a point on the North line
of said Tract 2 and the South line of said Tract 4, for an exterior corner of
this tract of land herein described;

THENCE-N 02°49'22" W, a distance of 7,559.31 feet to a point for an exterior
corner of this tract of land herein described;

38

--------------------------------------------------------------------------------

THENCE-N 86°38'13" E, a distance of 969.35 feet to a 5/8” iron rod set for an
interior corner of this tract of land herein described;

THENCE-N 01°00'54" W, a distance of 2,933.71 feet to a point on the North line
of said Tract 4 and the South line of Tract 7, for an exterior corner of this
tract of land herein described;

THENCE-N 89°38'55" E, a distance of 2,267.98 feet to a 2” iron pipe found on the
West line of said Tract 5, for a corner of said Tract 7 and the Northeast corner
of said Tract 4, for an interior corner of this tract of land herein described;

THENCE-N 02°52'29" W, a distance of 1,931.09 feet to a 1 ½” iron pipe with brass
cap found for the Northwest corner of said Tract 5 and interior corner of said
Tract 7, for an exterior corner of this tract of land herein described;

THENCE-N 87°07'02" E, a distance of 5,555.49 feet to a 1 ½” iron pipe found on
the North line of said Tract 5, for the Southeast corner of said Share C-1 and a
corner of said Tract 6, for an interior corner of this tract of land herein
described;

THENCE-N 02°52'22" W, a distance of 5,657.36 feet to a point on the East line of
Share C-1, for an exterior corner of this tract of land herein described;

THENCE-N 88°07'04" E, a distance of 2,671.14 feet to a point for an exterior
corner of this tract of land herein described;

THENCE-S 01°52'56" E, a distance of 1,403.88 feet to a point for an interior
corner of this tract of land herein described;

THENCE-N 88°07'04" E, a distance of 1,240.11 feet to the POINT OF BEGINNING and
containing 4,597.67 acres of land, more or less, within these metes and bounds.

All bearings, acreage, coordinates & distances recited refer to the State Plane
Coordinate System, NAD 1927, Texas South Zone with control established based on
NGS monument “HOWN” using the following coordinate value: Y=475,425.77 and
X=2,064,843.35

[EXHIBIT “A” continues on following page with plat]

39

--------------------------------------------------------------------------------

[exhibit2x44x1.jpg]


40

--------------------------------------------------------------------------------

EXHIBIT “B"

ATTACHED TO AND MADE A PART OF
AMENDED AND RESTATED URANIUM SOLUTION MINING LEASE
BY AND BETWEEN
MESTEÑA UNPROVEN, LTD., ET AL. AND
LEONCITO PROJECT, L.L.C.
AMENDMENT DATE: _________, 2016
EFFECTIVE DATE JUNE 1, 2004

LEONCITO RANCH RULES

The following rules apply to all company employees and other third party
contractors that enter the ranch.

1.

Lessor, or Lessor's authorized agent, may prohibit any person employed by, or
contracted by, Leoncito Project, Ltd., or Leoncito Plant, Ltd., or by Mesteña
Uranium, L.L.C., as agent, from entering the lease if they have violated any of
the Leoncito Ranch Rules.

    2.

Lessor, or Lessor's authorized agent, may inspect any vehicle entering and
exiting leased premises, but has no obligation to inspect any such vehicles.

    3.

The speed limit is 30 miles per hour.

    4.

No alcoholic beverages or drugs allowed on ranch.

    5.

Exterior gates are to remain locked at all times unless gate guard is present.
Leave interior gates the way they are found.

    6.

Use a direct route in going to and from any production operation area.

    7.

All third party contractors exit same gate entered.

    8.

Keep surface free of debris.

    9.

Do not damage any large trees.

    10.

No firewood can be taken from ranch.

    11.

Do not disturb livestock or wildlife.

    12.

Do not hunt or fish on lease. Do not carry any hunting or fishing paraphernalia
in vehicles or on your person.

    13.

No firearms or any type of weapons (bows, slingshots, blowguns, etc.).

41

--------------------------------------------------------------------------------


14.

No dogs or other animals allowed to be brought on ranch.

    15.

No overnight sleeping in vehicles or camping on ranch.

    16.

Report any violations or accidents immediately to Benjamin E. Eshleman III.

42

--------------------------------------------------------------------------------

Schedule 1

List of Experts

[To be agreed before closing.]

--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF AMENDED URANIUM OPTION

ATTACHED TO AND MADE A PART OF THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED MARCH 4, 2016, BY AND AMONG ENERGY FUELS INC., ENERGY FUELS
HOLDINGS CORP., MESTEÑA, LLC, JONES RANCH MINERALS UNPROVEN, LTD., AND MESTEÑA
UNPROVEN, LTD.

Exhibit 3-1

--------------------------------------------------------------------------------

Form of Amended Uranium Option attached as Exhibit 3
to Membership Interest Purchase Agreement, dated March 4, 2016

AMENDED AND RESTATED URANIUM TESTING PERMIT AND LEASE OPTION
AGREEMENT

STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTIES OF     BROOKS &
JIM HOGG §  

THIS AMENDED AND RESTATED URANIUM TESTING PERMIT AND LEASE OPTION AGREEMENT
(“Agreement”) is entered into on _________, 2016 (the “Amendment Date”),
effective AUGUST 1, 2006 (the “Effective Date”), by and between MESTEÑA
UNPROVEN, LTD., a Texas limited partnership, JONES RANCH MINERALS UNPROVEN,
LTD., a Texas limited partnership, and MESTEÑA PROVEN, LTD., a Texas limited
partnership, hereinafter referred to as "Grantor" (whether one or more) whose
address is 500 N Shoreline, Suite 700, Corpus Christi, Texas 78471 and LEONCITO
PROJECT, L.L.C., a Texas limited liability company, hereinafter referred to as
"Grantee," whose address is 225 Union Blvd., Suite 600, Lakewood, Colorado
80228.

R E C I T A L S:

WHEREAS, Grantor and Grantee entered into that certain Uranium Testing Permit
and Lease Option Agreement, dated August 1, 2006 (the “2006 Option”) as amended
by that certain First Extension of Uranium Testing Permit and Lease Option
Agreement, dated March 14, 2014, effective August 1, 2011 (the “2011 Option
Extension”); and

WHEREAS, Grantor and Grantee wish to amend and restate the terms and conditions
of the 2006 Option, as amended by the 2011 Option Extension;

NOW THEREFORE,

W I T N E S S E T H:

Grant

Grantor, in consideration of the sum of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, does hereby GRANT, SELL and CONVEY unto Grantee the sole
and exclusive right (including ingress and egress), but not the obligation, to
conduct any and all geological, geophysical, seismic, and electrical surveys,
chemical and physical analysis and to drill all necessary test holes, or to
conduct any and all other exploration or testing operations that Grantee deems
desirable or necessary in an attempt to determine the existence of commercial
quantities of "Subject Minerals" as hereinafter defined, in, on, under and
across the following described lands located in Brooks and Jim Hogg Counties,
Texas covering a total of 195,501.03 acres, more or less, to wit (the
"Premises"):

--------------------------------------------------------------------------------

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES

Subject Minerals

“Subject Minerals” as used herein shall mean and include uranium, thorium,
vanadium, molybdenum, and all other fissionable materials, compounds, solutions,
mixtures, and source materials, or any of them, containing such substances,
including uranium ore and uranium oxide ore and associated minerals, in, upon or
under the Premises, and all other valuable metals, minerals and ores, whether
similar or dissimilar to those specifically mentioned which are necessarily
produced in association therewith, save and except oil, gas, and associated
liquid hydrocarbons (the “Excluded Substances”).

It is specifically understood and agreed that, notwithstanding the description
of the Premises, this Agreement is intended to and does cover all of Grantor's
interest in the Subject Minerals underlying the Premises.

Term

1.     Subject to the terms and conditions of this Agreement, the term of this
Agreement shall commence on the Amendment Date and continue for a period of
eight (8) years from the Amendment Date (with a payment at the end of the third
year as provided in paragraph 2 below); provided, however, Grantee shall have
the option to extend the term of this Agreement for an additional seven (7)
years as to all or any lesser portions of the Premises upon written notice and
payment to Grantor as follows:

(a)     On or before the last day of the eighth year from the Amendment Date,
Grantee shall provide written notice to Grantor indicating its election to
extend the term of this Agreement for an additional seven years. If Grantee
wishes to retain less than the original number of acres constituting the
Premises hereunder (if, for example, Grantee is no longer interested in
conducting exploration activities on certain acreage, or Grantee has placed
certain other acreage under lease pursuant to the “Lease Option” section below),
Grantee’s written notice shall identify with particularity which portions of the
Premises Grantee wishes to retain as part of the Premises under this Agreement.

(b)     On or before the last day of the eighth year from the Amendment Date,
Grantee shall pay Grantor a term extension bonus of $30 (thirty dollars) for
each acre of the Premises that Grantee wishes to retain as part of the Premises
under this Agreement; provided, however, Grantee shall have the option, at its
sole discretion, to pay up to 50% (fifty percent) of the total term extension
bonus in the form of common shares of Energy Fuels Inc. (“EFI’s common shares”),
valued based on the Volume Weighted Average Price of EFI’s common shares on the
NYSE MKT LLC stock exchange for the ten (10) trading days ending on the last
trading day prior to the date of payment to Grantor; provided, further, the
total amount of any term extension bonus shall be subject to deduction as
provided under paragraph 3 below.

Page 2 of 11

--------------------------------------------------------------------------------

2.     At the end of the third year of the initial eight-year term of this
Agreement, Grantee shall make a payment of $600,000 (six hundred thousand
dollars) to Grantor; provided, however, Grantee shall have the option, at its
sole discretion, to pay up to 50% (fifty percent) of such $600,000 in the form
of EFI’s common shares, valued based on the Volume Weighted Average Price of
EFI’s common shares on the NYSE MKT LLC stock exchange for the ten (10) trading
days ending on the last trading day prior to the date of payment to Grantor;
provided, further, the total amount of such payment shall be subject to
deduction as provided under paragraph 4 below.

3.     If pursuant to paragraph 1, above, Grantee elects to extend the term of
this Agreement for an additional seven years in respect of all or any portion of
the Premises, Grantee shall have the right to deduct the total amount of the
$600,000 payment made at the end of year three under paragraph 2 above, less any
amounts previously deducted under paragraph 4, from any term extension bonus to
be paid under paragraph 1(b), above.

4.     If and when Grantee elects to place any of the Premises under lease
pursuant to the “Lease Option” section below at any time at or prior to the end
of the third year of the initial eight-year term of this Agreement, Grantee
shall have the right to deduct all or any portion of the lease Bonus payments
from the total amount of the $600,000 payment to be made at the end of year
three under paragraph 2 above that is remaining after deducting any amounts
previously deducted under this paragraph 4. If and when Grantee elects to place
any of the Premises under lease pursuant to the “Lease Option” section below
after the end of the third year of the initial eight-year term of this
Agreement, Grantee shall have the right to deduct the total amount of the
$600,000 payment made at the end of year three under paragraph 2 above, less any
amounts previously deducted under paragraph 3 or this paragraph 4, from any
lease Bonus payments to be paid.

Right of First Refusal

For a period of five (5) years after expiration of the term of this Agreement
under the “Term” section above (eight or fifteen years from the Amendment Date,
as the case may be), Grantee shall have a right of first refusal on any uranium
solution mining lease (including without limitation any lease or other agreement
or document that would provide the right to mine or extract uranium from the
Premises in any way or circumstances) (a “Lease Agreement”) and/or uranium
exploration and lease option agreement (including without limitation any option,
agreement or other document that would provide the right to explore for uranium
or the right to enter into a Lease Agreement under any circumstances) (an
“Exploration or Option Agreement”) for all or any portions of the Premises.

If at any time during the five-year period of Grantee’s right of first refusal
Grantor receives an offer in respect of any Lease Agreement and/or Exploration
or Option Agreement for all or any portions of the Premises that Grantor is
willing to accept (“Proposed Lease or Option Agreement”), Grantor shall give
Grantee written notice of such Proposed Lease or Option Agreement (“ROFR
Notice”) including a description of the subject properties (sufficient to
identify with particularity the location and boundaries of such properties), the
length of term, the amounts of any payments (royalties, bonus payments,
extension payments, etc.) and any other material terms in respect of such
Proposed Lease or Option Agreement.

Page 3 of 11

--------------------------------------------------------------------------------

Grantee shall have sixty (60) days from the delivery date of the ROFR Notice to
provide written notice to Grantor that Grantee desires to enter into a Lease
Agreement or Exploration or Option Agreement (as the case may be) on the terms
identified in the ROFR Notice. If Grantee provides such written notice within
the required sixty-day notice period, then Grantor agrees to enter into a Lease
Agreement or Exploration or Option Agreement (as the case may be) with Grantee
or its affiliates on the terms identified in the ROFR Notice. If Grantee fails
or refuses to enter into such Lease Agreement or Exploration or Option Agreement
(as the case may be) within thirty (30) days after Grantee provides such written
notice to Grantor for any reason other than Grantor’s failure or refusal to
enter into such Lease Agreement or Exploration or Option Agreement, Grantee
shall be deemed to have declined its right of first refusal hereunder and such
right of first refusal shall terminate (but only with respect to the properties
described in the ROFR Notice).

If Grantee fails to provide written notice to Grantor that Grantee desires to
enter into a Lease Agreement or Exploration or Option Agreement (as the case may
be) on the terms identified in the ROFR Notice within the required sixty-day
notice period (or provides written notice that it declines to exercise its right
of first refusal), Grantee shall be deemed to have declined its right of first
refusal hereunder (but only with respect to the properties described in the ROFR
Notice) and Grantor thereafter shall have the right, for a period of one hundred
and twenty (120) days, to enter into a Lease Agreement or Exploration or Option
Agreement (as the case may be) on the same terms identified in the ROFR Notice;
provided, however, if Grantor fails to enter into such Lease Agreement or
Exploration or Option Agreement within one hundred and twenty days after the
expiration of Grantee’s sixty-day notice period, Grantee’s right of first
refusal shall be revived, and Grantor shall again follow the provisions of this
paragraph before it enters into any Lease Agreement or Exploration or Option
Agreement in respect of all or any portions of the Premises.

Test Period

“Test Period” shall mean the term of this Agreement (as may be extended) as
provided in the “Term” section above.

Lease Option

It is further agreed and understood that for the above stated consideration,
Grantor GRANTS and CONVEYS to Grantee, its agents or assigns, regardless of
whether Grantee, its agents or assigns, actually conduct any exploration
activities upon the described Premises, the exclusive right and irrevocable
option (“Option”) to acquire at any time and from time to time during the term
of this Agreement a Uranium Mining Lease covering all or any portion of the
Premises, provided that any such option must be exercised as to a contiguous
tract of a minimum of two thousand (2,000) acres of the Premises. Grantee may
exercise its Option under this Agreement by delivering to Grantor, an original
copy of the Uranium Mining Lease, attached hereto as Exhibit “B”, as modified by
the provisions described below, together with a lease bonus payment (“Bonus”) in
an amount calculated as follows (subject to deduction as provided under
paragraph 4 of the “Term” section above):

Page 4 of 11

--------------------------------------------------------------------------------

 

(i) for any Uranium Mining Lease covering between two thousand (2,000) and three
thousand five hundred (3,500) contiguous acres, $250 (two hundred fifty dollars)
(subject to adjustment as provided below) per net mineral acre owned by Grantor,
or

 

 



 

 

(ii) for any Uranium Mining Lease covering more than three thousand five hundred
(3,500) contiguous acres, $225 (two hundred twenty five dollars) (subject to
adjustment as provided below) per net mineral acre owned by Grantor.

 

Upon delivery of the original copy of the Uranium Mining Lease attached as
Exhibit “B”, as modified, together with the Bonus, Grantor shall, within five
(5) business days from receipt thereof, execute and deliver said original
Uranium Mining Lease to Grantee. Grantor and Grantee agree that such Uranium
Mining Lease will be for a primary term of fifteen (15) years, and Grantee (or
“Lessee” under the Uranium Mining Lease) shall have an option to extend such
primary term for an additional fifteen (15) years upon payment to Grantor (or
“Lessor” under the Uranium Mining Lease) of (i) for any Uranium Mining Lease
covering between two thousand (2,000) and three thousand five hundred (3,500)
contiguous acres, $250 (subject to adjustment as provided below) per net mineral
acre owned by Grantor, or (ii) for any Uranium Mining Lease covering more than
three thousand five hundred (3,500) contiguous acres, $225 (two hundred twenty
five dollars) (subject to adjustment as provided below) per net mineral acre
owned by Grantor. Grantor and Grantee further agree that Grantee may exercise
its Option at any time during the Test Period. To the extent that Grantee
exercises its Option and purchases a Uranium Mining Lease covering a portion,
but not all, of the Premises, Grantee’s exclusive right and Option to acquire
additional Uranium Mining Leases covering all or a portion of the remaining
unleased Premises shall remain in full force and effect during the Test Period.
It being the intent that Grantee may purchase Uranium Mining Leases on the form
attached hereto as Exhibit “B”, as modified as provided herein, at any time and
from time to time until the first to occur of this Option expires or Grantee has
purchased a Uranium Mining Lease or multiple Uranium Mining Leases covering all
of the Premises.

The per acre amounts (“base amounts”) specified above for calculating a Bonus
payment or a term extension payment ($250 or $225, as the case may be) shall be
subject to increase (but not decrease) based on changes in the Producer’s Price
Index for Finished Goods (not seasonally adjusted) (“PPI”) published by the
United States Department of Labor, Bureau of Labor Statistics, on its official
website (http://www.bls.gov/ppi/data.htm). An increase, if any, in the base
amounts for calculating a particular Bonus payment or term extension payment
shall be determined by dividing the PPI value for the month immediately
preceding the month of the subject payment (the “comparison month”) by the PPI
value for the month of the Amendment Date (the “base month”) and, if the
quotient is greater than 1.0, multiplying the quotient by the applicable base
amount ($250 or $225, as the case may be) to determine the adjusted amount to be
paid per acre under the subject payment. If, however, the quotient is less than
1.0, the amount to be paid per acre under the subject payment shall remain the
applicable base amount ($250 or $225, as the case may be). For purposes of the
foregoing PPI comparison, all calculations shall be based on the latest versions
of index data available as of the first day of the month of the subject payment.
If the PPI data for the comparison month of a particular payment are not
available as of the first day of the month of the payment, the PPI data for the
month immediately preceding the comparison month shall be used instead. If the
PPI data for the month immediately preceding the comparison month are not
available, the PPI data for the next immediately preceding month shall be used.
If the PPI data for the next immediately preceding month are not available,
Lessee and Lessor shall agree upon a substitute index.

Page 5 of 11

--------------------------------------------------------------------------------

Operations; Compliance with Laws

Grantor and Grantee agree that Grantee shall enter into surface use agreements
with the surface owners of each tract of land in the Premises that is subjected
to a Uranium Mining Lease. Grantee shall conduct the drilling of said test holes
or other exploration activities in a good and workmanlike manner or cause same
to be conducted in a workmanlike manner according to accepted industry practice
and in accordance with such surface use agreements. The consideration
hereinabove recited to Grantor includes and is accepted by Grantor as payment
for all damages, if any, to the Premises resulting from Grantee’s exploration
activities, except however, for any damages that may result from Grantee’s
negligence or that of Grantee’s employees, agents or invitees. Provided,
however, nothing in this Agreement shall limit the obligations of Grantee to pay
damages pursuant to a surface use agreement.

Confidentiality

During the term of this Agreement, information supplied by Grantee to Grantor,
if any, and designated by Grantee as "confidential" shall not be disclosed by
the Grantor, its agents, contractors, employees, or assigns without the express
written permission of the Grantee, which may be withheld for any reason.

Indemnity

Grantee shall hold harmless, indemnify and defend Grantor from and against any
damages, costs (including attorney's fees), suits or claims for damages, or
injury to persons or property, caused by, arising out of, or resulting from the
operations by Grantee, and Grantee's agents, employees, invitees or independent
contractors on the Premises (the "Grantee's Indemnification"). The Grantee’s
Indemnification will apply even if the subject injury or damage is caused in
whole or in part by the negligence of Grantor, but will not apply to the extent
such injury or damage is caused by the gross negligence or willful misconduct of
Grantor. The Grantee’s Indemnification shall not be limited to damages,
compensation or benefits payable under insurance policies, workers’ compensation
acts, disability benefit acts or other employees’ benefit acts. This section
shall survive the termination of this Agreement; provided, however, the
Grantee’s Indemnification set forth herein shall terminate upon the cessation of
operations under this Agreement and the completion of applicable reclamation
requirements in the State of Texas as evidenced by a final notice of approval of
same issued by the Texas Commission on Environmental Quality, the Surface Mining
and Reclamation Division of the Railroad Commission of Texas or other applicable
agency within the State of Texas.

Page 6 of 11

--------------------------------------------------------------------------------

Termination

In the event Grantee does not elect to acquire any Uranium Mining Leases before
the expiration of the Test Period as herein provided, this Agreement shall
terminate upon the expiration of Grantee’s rights in respect of Grantee’s right
of first refusal under the “Right of First Refusal” section above without
further notice, demand or putting in default, with Grantor and Grantee owing no
obligation whatsoever to the other, except as specifically provided herein, and
Grantee shall promptly thereafter execute and deliver to Grantor a recordable
release of option thereof.

Mutual Accommodation

Grantor agrees that it will not lease or enter into any agreement or grant any
permits affecting or related to the Subject Minerals during the term of this
Agreement or during the term of any Uranium Mining Lease granted hereunder that
would encumber, impair, diminish or conflict with the interest or rights of
Grantee in any manner whatsoever. In the event the Grantor enters into any
agreement affecting or related to Excluded Substances with any Excluded
Substances grantee, Grantee and Excluded Substances grantee will use their
respective best efforts to mutually accommodate each other’s operations and
activities and amicably resolve any disputes in a manner minimizing or avoiding,
to the extent reasonably possible, the disruption of each other’s operations and
activities, increases in the cost of operations and the loss of each parties
respective substances.

Force Majeure

It is understood and agreed that should Grantee be prevented from conducting any
testing and/or exploration activity contemplated by this Agreement by (1) reason
of force majeure (as hereinafter defined), (2) as a result of any Federal or
State Law, or any Order, Ruling, or regulation of governmental authority, or (3)
any delay in the ability of Grantee to acquire any governmental or regulatory
permit necessary for Grantee to carry out any operation contemplated by this
Agreement, then while so prevented, Grantee’s obligation to comply with such
covenants shall be suspended, Grantee shall not be liable in damages for failure
to comply therewith, and the Test Period of this Agreement shall be extended
while and so long as Grantee is prevented by any such cause from conducting any
testing or exploration operation on the Premises contemplated by this Agreement.
Force majeure for the purposes of this Agreement shall include, without
limitation, fires, floods, windstorms, other damage from the elements,
accidents, explosions, strikes, labor disputes, riots, acts of terror,
unavailability of transportation or necessary equipment, legislation, permitting
delays, public regulations or other action of government authority, litigation,
acts of God and acts of the public enemy.

Page 7 of 11

--------------------------------------------------------------------------------

Venue

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas. Any suit arising from or relating to this
Agreement shall be brought in Nueces County, Texas, and each party hereto waives
any right to any transfer of venue or plea to the jurisdiction that might exist
in the absence of this provision. In the event of any default by a party in the
performance of its obligations under this Agreement, the “party obligee” (which
term shall include the other parties, any third party beneficiary hereunder, and
any legal representative thereof) shall be entitled to recover from the
defaulting party whatever reasonable attorney’s fees, court costs and other
expenses said party obligee may incur in enforcing performance.

Other Agreements

Grantor and Grantee shall execute and deliver any and all other additional
instruments and do any and all other further actions as may be reasonably
necessary to fully and effectively carry out the purposes of this Agreement.

Entire Agreement

The foregoing sets forth the entire Agreement between the parties hereto, and
there are no verbal or oral agreements between the parties not set out here in
writing. If either party hereto desires to amend this Agreement, then such
Amendment shall be accomplished by an instrument in writing, executed by all of
the parties hereto. A Memorandum of Lease Option, if any, entered into as of the
same date of this Agreement and covering the Premises, is intended for recording
and is not intended to supersede, abrogate, change, alter or modify any of the
terms of this Agreement.

Binding Effect

This Agreement shall be binding upon and inure to the benefit to the parties
hereto, their respective heirs, devisees, legal representatives, successors and
permissible assigns. When fully executed, this Agreement shall be binding upon
all parties on whose behalf it is executed, whether or not named in the body of
this Agreement as Grantor, but expressly excluding individuals signing in a
representative capacity, unless such individuals are otherwise bound in their
individual capacities. Notwithstanding anything to the contrary, this Agreement
shall not become valid and shall have no force or effect until executed by or on
behalf of all of the parties named as Grantor and Grantee herein.

Multiple Counterparts

This Agreement may be executed in any number of counterparts and shall be
binding upon each executing party, its successors and assigns.

Page 8 of 11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is as of and effective on the Effective Date
first written above.

  GRANTOR:       MESTEÑA UNPROVEN, LTD.   By: Mesteña, LLC, its Managing General
Partner   (Tax ID. # 74-2443354)       By:     Benjamin E. Eshleman III,
President         JONES RANCH MINERALS UNPROVEN, LTD.   By: Mesteña, LLC, its
Managing General Partner   (Tax ID. # 74-2444015)       By:     Benjamin E.
Eshleman III, President                 MESTEÑA PROVEN, LTD.   By: Mesteña,
Inc., its Managing General Partner   (Tax ID. #74-2443358)       By:    
Benjamin E. Eshleman III, President                 GRANTEE:       LEONCITO
PROJECT, L.L.C.           By:  

Page 9 of 11

--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
________________on behalf of MESTEÑA UNPROVEN, LTD., a Texas limited
partnership.

______________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
_________________on behalf of JONES RANCH MINERALS UNPROVEN, LTD., a Texas
limited partnership.

_____________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016, by
_________________on behalf of MESTEÑA PROVEN, LTD., a Texas limited partnership.

______________________________________
NOTARY PUBLIC, State of Texas

Page 10 of 11

--------------------------------------------------------------------------------


STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ______________, 2016 by
________________on behalf of LEONCITO PROJECT, L.L.C., a Texas limited liability
company.

________________________________________
NOTARY PUBLIC, State of Texas

Page 11 of 11

--------------------------------------------------------------------------------

EXHIBIT 4

FORM OF AMENDED SURFACE USE AGREEMENT

ATTACHED TO AND MADE A PART OF THAT CERTAIN MEMBERSHIP INTEREST PURCHASE
AGREEMENT DATED MARCH 4, 2016, BY AND AMONG ENERGY FUELS INC., ENERGY FUELS
HOLDINGS CORP., MESTEÑA, LLC, JONES RANCH MINERALS UNPROVEN, LTD., AND MESTEÑA
UNPROVEN, LTD.

Exhibit 4-1

--------------------------------------------------------------------------------

Form of Amended Surface Use Agreement attached as Exhibit 4
to Membership Interest Purchase Agreement, dated March 4, 2016

AMENDED AND RESTATED SURFACE USE AGREEMENT

BY AND BETWEEN

 

ALTA MESA LAND, L.L.C., ET AL., AS OWNER

AND

LEONCITO PROJECT, L.L.C., ET AL., AS OPERATOR

 

AMENDMENT DATE: __________ __, 2016

--------------------------------------------------------------------------------

AMENDED AND RESTATED SURFACE USE AGREEMENT

1.0 General Agreements 2   1.1 Use of Property 2   1.2 Production Operation Area
4   1.3 Owner's Use of Surface 4   1.4 Effective Date and Term 4           2.0
Stipulations 5   2.1 Camp Structures 5   2.2 Roads Constructed by Operator 6  
2.3 Fences, Gates and Cattleguards 6   2.4 Maintenance and Repair 8   2.5
Operator's Use of Water 8   2.6 Owner's Water Supplies 9   2.7 Hunting and
Fishing 10     2.7.1 Prohibition of Hunting and Fishing 10     2.7.2 Hunting
Lease Compensation 11           3.0 Payments 11   3.1 Payments or Replacements
and Stipulations 11     3.1.1 Drill Holes 12     3.1.2 Monitor Wells 12    
3.1.3 Senderos and Roads 12     3.1.4 Agricultural Damages 12     3.1.5 Pipeline
13     3.1.6 Due and Payable Period; Partial Waiver 13     3.1.7 Identification
of Surface Damage Area  14   3.2 Adjustment to Certain Payments (PPI) 14        
  4.0 Maintenance and Restoration 15   4.1 Plugging  15   4.2 Trash  15   4.3
Utilities  15   4.4 New Materials  15   4.5 Contamination 15   4.6 Unauthorized
Activities 17           5.0 Indemnification and Insurance 18   5.1 Operator's
Indemnification 18   5.2 Insurance  19           6.0 Removal of Equipment and
Other Property 20           7.0 Assignment-Change of Ownership  20   7.1 Owner's
Right of Assignment  20

i

--------------------------------------------------------------------------------


  7.2 Operator's Right of Assignment  20         8.0 Force Majeure 21       9.0
Default 21       10.0 Warranty and No Homestead 22       11.0 Termination 23    
  12.0 Adverse Claim 23       13.0 Notices 23       14.0 Place for Payment and
Permissible Venue 24       15.0 Apportionment of Payments to Owner 25       16.0
Entire Agreement 25       17.0 Binding Effect 25       18.0 Headings 25      
19.0 Savings Clause 25       20.0 Time is of the Essence 25       Exhibit A    
      Exhibit B    

ii

--------------------------------------------------------------------------------

AMENDED AND RESTATED SURFACE USE AGREEMENT

THIS AMENDED AND RESTATED SURFACE USE AGREEMENT (this "Agreement") is entered
into on ________ ___, 2016 (the “Amendment Date”), effective June 1, 2004 (the
“Effective Date”) by and between ALTA MESA LAND, L.L.C., a Texas limited
liability company (“Alta Mesa”), and ALTO COLORADO RANCHES, LTD., a Texas
limited partnership (“Alto Colorado,” and together with Alta Mesa, "Owner"),
LEONCITO PROJECT, L.L.C., a Texas limited liability company (“Leoncito
Project”), LEONCITO PLANT, L.L.C., a Texas limited liability company, (“Leoncito
Plant”) and MESTEÑA URANIUM, L.L.C., a Texas limited liability company, as agent
(“Mesteña,” and together with Leoncito Project and Leoncito Plant, "Operator"),
and, as to Subparagraph 5.1. b only, Energy Fuels Holdings Corp., a Delaware
corporation (“EFHC”).

R E C I T A L S

WHEREAS, Owner is the surface estate owner of certain lands in Brooks County,
Texas, as described on Exhibit A attached to this Agreement and incorporated by
reference (the "Property") which for purposes of this Agreement shall be
considered to be 4,448.43 acres [NTD: acreage to be verified], whether there
actually be more or less.

WHEREAS, Leoncito Project is the lessee under that certain Amended and Restated
Uranium Solution Mining Lease (the "Mineral Lease") entered into on ___________,
2016, effective June 1, 2004, from MESTEÑA UNPROVEN, LTD., MESTEÑA PROVEN, LTD.,
and JONES RANCH MINERALS UNPROVEN, LTD., as lessors, pertaining to the uranium,
thorium, vanadium, molybdenum, other fissionable minerals, and associated
minerals and materials under or that may be produced from the Property pursuant
to the Mineral Lease (the "Leased Substances") and contemplating the production
of minerals, metals and materials the same as or similar to the Leased
Substances which are removed from real property outside of the Property
(“Offsite Substances”). In relation thereto, Leoncito Project, Leoncito Plant
and Mesteña have entered into that certain Uranium Mining Contract dated June 1,
2004, appointing Mesteña as agent and pertaining to the production of the Leased
Substances and Offsite Substances at a processing facility (the “Existing
Plant”) owned by Leoncito Plant.

1

--------------------------------------------------------------------------------

WHEREAS, Owner and Operator entered into that certain Surface Use Agreement,
dated June 1, 2004 (the “2004 Surface Use Agreement”) to set forth the damages,
compensation, rights, duties and obligations of the parties with respect to
Operator's use of the Property under the Mineral Lease.

WHEREAS, Owner and Operator wish to amend and restate the terms and conditions
of the 2004 Surface Use Agreement by and through this Agreement.

NOW THEREFORE, in consideration of the premises and the payments, agreements,
covenants and obligation of the parties set forth in this Agreement, Owner and
Operator and (as to Subparagraph 5.1. b only) EFHC agree as follows.

A G R E E M E N T

1.0     General Agreements

1.1     Use of Property: Owner acknowledges and confirms, for Owner and for
Owner's members, partners, successors and assigns, that Owner does not own, nor
claim any interest in and to, the Leased Substances or any other minerals in,
on, under or that may be produced from the Property [NTD: For certain other
surface use agreements (with surface owners other than Alta Mesa Land and Alto
Colorado Ranches) which will be based on this form, one or more of the entities
constituting the “Owner” may have a reversionary interest in the minerals.].
Operator confirms that Leoncito Project, Ltd. holds the dominant mineral estate
as to the Property pursuant to the Mineral Lease, including the right to enter
upon the Property and explore for and produce the Leased Substances. The parties
acknowledge that there is no requirement or right of Owner to consent to or
approve of such entry by the holder of the mineral estate upon the Property.
Subject to the terms, conditions and covenants contained in this Agreement and
in consideration of the damage compensation provided for in this Agreement,
Owner acknowledges the right of Operator, its successors and permissible
assigns, to use the Property to exercise its rights as holder of the dominant
mineral estate as to the Property pursuant to and in accordance with the Mineral
Lease, and covenants to cooperate with Operator in the exercise of such rights,
including the following specific rights:

1.1.1     the right of ingress and egress to, from and upon the Property;

1.1.2     the right to use so much of the surface of the Property, as may be
reasonably necessary to survey, explore, prospect, drill, develop, extract and
mine, produce, own, process, transport, sell or deal in any other lawful way
with any one or more of the Leased Substances; provided, Operator shall mine
only by in-situ leaching methods and shall not strip mine or mine by open pit
methods or by traditional underground methods involving adits, shafts, tunnels,
drifts and other open workings; provided further, prior to commencing mineral
production operations, Operator shall give to Owner, or its designated agent,
fifteen (15) days advance notice before moving any drilling or earth moving
equipment onto the Property, and oral confirmation shall be given to Owner, or
its designated agent, no later than forty-eight (48) hours prior to the actual
moving of such equipment onto the Property;

2

--------------------------------------------------------------------------------

1.1.3     the right to construct, install, use, maintain, repair and replace,
buildings, shops, machinery, facilities, structures roads, senderos, wells,
lined waste water holding ponds, deep disposal wells, pits for drilling, dumps,
pipelines, telephone lines, electricity transmission and distribution lines and
transportation facilities and other utilities in, on and under the Property and
the right to relocate and remove the same; provided, however, Operator shall not
place any additional processing plant on the Property without the prior written
consent of Owner, which consent Owner shall not unreasonably withhold or delay
(taking into account any accommodations or compensation by Operator that may be
reasonably required in the circumstances in addition to any payments to which
Owner would already be entitled under Paragraph 3.0 below); provided, further,
Operator shall not dispose of any hazardous waste on or under the Property or
intentionally discharge any substance on the surface of the Property except as
permitted by and in accordance with law and applicable regulations, licenses and
permits governing Operator’s operations on the Property;

1.1.4     the right to inject gas, waters, brines, other fluids, air and any
other substances into the ore-bearing sub-surface strata of the Property;

1.1.5     the right to dispose of waste substances and materials which have
originated from the Property, Offsite Substances, or waste substances and
materials discharged by or in connection with the Existing Plant, but only in
deep disposal wells in accordance with the terms of the Mineral Lease and this
Agreement and the permits, rules, regulations and orders of the Texas Commission
on Environmental Quality, the Texas Railroad Commission and other governmental
agencies having jurisdiction thereof;

1.1.6     the right to construct, install, use, maintain, repair and replace
pipelines running from or across the Property for the purpose of moving Leased
Substances and Offsite Substances to the Existing Plant and/or moving waste
substances and materials to deep disposal wells located on the Property or on
lands outside of the Property;

3

--------------------------------------------------------------------------------

1.1.7    the right to conduct restoration and reclamation operations on the
Property; and

1.1.8    such additional rights as are reasonably necessary for the purpose of
exercising the rights and privileges granted by the Mineral Lease. The parties
further acknowledge Operator's exclusive right to conduct exploration,
development and production activities on the Property, provided that prior to
commencement of production activities, Operator shall not conduct exploration
activities (i) during the period of time designated by the Texas Department of
Parks and Wildlife as the regular deer hunting season in Brooks County, Texas or
(ii) which use explosives unless it first obtains the express written consent of
Lessor.

1.2     Production Operation Area: Operator shall enclose each and every acre of
the Property and any property owned by Operator included within any production
site, fenced storage area, production pattern, building, structure, or site for
erection by Operator of equipment or facilities for use in its operations with a
good and substantial fence secured with sturdy posts and net wire so as to
prevent the entry of any livestock into such enclosed areas. Operator shall keep
all of its fixed machinery, facilities or equipment, ponds, tanks, and other
reservoirs on the Property within such enclosed fenced areas (the "Production
Operation Area").

1.3     Owner's Use of Surface: Each Owner has the right to use its portion of
the surface of the Property for any lawful purpose, so long as Owner's use
thereof does not unreasonably interfere with the rights, interest and uses
granted to Operator under the Mineral Lease and this Agreement.

1.4     Effective Date and Term: The parties executed this Agreement (as an
amendment to and restatement of the 2004 Surface Use Agreement) on _________ __,
2016 (the “Amendment Date,” as defined in the Preamble above). However, the
Effective Date of this Lease (as defined in the Preamble above) shall be deemed
the June 1, 2004 Effective Date of the 2004 Surface Use Agreement. Unless sooner
terminated in accord with its provisions, this Agreement shall remain in force
and effect for the term of the Mineral Lease as defined in the Mineral Lease and
for so long thereafter as Operator continues to be licensed to process either
Leased Substances or Offsite Substances at Operator's processing facility.

4

--------------------------------------------------------------------------------

2.0     Stipulations

2.1     Camp Structures: Without the prior written consent of Owner, which
consent Owner shall not unreasonably withhold or delay (taking into account any
accommodations or compensation by Operator that may be reasonably required in
the circumstances), Operator shall not conduct any exploration, production or
processing nor construct any facilities necessary to the same within one
thousand five hundred (1,500) feet of the location of any of Owner's camp
structures located on the Property as of the Amendment Date. Notwithstanding the
foregoing, Owner hereby consents to the drilling and operation of up to three
(3) water monitor wells within one thousand five hundred (1,500) feet of the
Alta Mesa Camp and the Mesteña Field Office. For purposes of this Subparagraph
2.1, camp structures shall mean the residential or hunting camp principal
buildings and structures, plus the area within the immediate fenced boundaries
surrounding such buildings and structures, located on the Property as of the
Amendment Date. If Operator requests the written consent of Owner to conduct
exploration, production or processing, or to construct facilities necessary to
the same, within 1,500 feet of any of Owner's camp structures, and the proposed
activities will, in the reasonable opinion of Operator, materially impair or
restrict Owner's use of such camp structures, then Operator shall inform Owner
of such opinion in connection with the request for consent. In response to such
a request for consent and if Owner reasonably agrees with Operator's opinion as
to the impairment or restriction on Owner's use of the camp structures, then as
a condition of the consent to such activities, Owner may require Operator to
relocate and reconstruct such camp structures to a different location on the
Property of Owner that is reasonably acceptable to Owner and Operator, at
Operator's expense. If Owner elects to conditionally consent to a request of
Operator under this Subparagraph 2.1 that will require the relocation and
reconstruction of camp structures, then with such conditional consent Owner
shall notify Operator of the selected location for relocation of the camp
structures. If Operator elects to proceed with the proposed activities that will
require the relocation and reconstruction of camp structures, then such
relocated and reconstructed camp structures shall be of reasonably comparable
quality and nature to the original camp structures.

5

--------------------------------------------------------------------------------

2.2     Roads Constructed by Operator: Operator shall not construct new roads on
the Property unless construction of new roads is reasonably necessary for the
efficient conduct of Operator's operations. In such event, the new roads shall
be located and constructed after full consultation with Owner to the end that
damage to the Property and inconvenience to Owner shall be minimized. Whenever
reasonable, Operator shall use existing roads rather than constructing new
roads. Any new road shall be constructed or upgraded and maintained by Operator
in such manner as to bear traffic necessary to Operator's operations.
Maintenance shall include brush control approximately fourteen (14) feet on each
side of the road. Upon termination of operations by Operator on the Property, or
a portion thereof, all roads and senderos constructed by Operator on the
Property, or such portion thereof, shall become the property of Owner. Provided
however, Owner shall have the option to require Operator to remove caliche and
other hard road materials from all or any part of a road and to plow and reseed
with grass of Owner's choice such road or portion thereof. Owner may exercise
such option notice to Operator within thirty (30) days of written notice by
Operator of the termination of Operator's operations on the Property or the
termination of Operator's use of any road, whichever occurs first. Owner may, at
its sole risk, use any road constructed by Operator so long as the use thereof
does not unreasonably interfere with Operator's use of such road.

2.3     Fences, Gates and Cattleguards:

2.3.1     Operator shall construct and maintain for its own use substantial
gates and cattleguards, constructed so as to turn livestock, at all points of
ingress and egress to the various pastures in which Operator may conduct its
operations. However, no cuts shall be made in any fence, no fence posts shall be
removed or relocated and no wire or staples shall be removed unless such
operations are conducted under the supervision and in accordance with the
instructions of Owner or Owner’s designated agent at the time such operations
are conducted. At each such cut for an opening Operator will install and brace a
set of two (2) heavy "corner type" posts at least eight inches (8") in diameter
at their tops and twelve feet (12') in length, embedded in the ground at least
five feet (5'), with each set of such posts being braced against each other with
a two inch (2') pipe and by cross wires, so as to prevent same from being pulled
towards the tension of the fence at each end of the opening to be made, to which
the fence wires shall be tightened and securely fastened in such a manner as to
prevent 'sagging' of any wires of said fence.Operator shall install a good and
substantial gate at each such opening, said gate to be kept locked with key
thereto furnished to Owner, or its designated agent. Owner's current designated
agent is Dan Miller III, 2001 Old Port Isabel Rd., Brownsville, Texas 78521;
Telephone: (956) 203-5568 (for Alto Colorado) or A.C. Jones, IV, 500 N.
Shoreline Blvd., Suite 700, Corpus Christi, Texas 78471; Telephone: (361)
884-3981, (361) 527-3712 (for Alta Mesa).

6

--------------------------------------------------------------------------------

2.3.2     If Operator finds it necessary to relocate any fence on the Property
due to mining operations, Operator shall either pay Owner the reasonable cost
for the relocation of such fence or undertake the relocation of such fence
itself, to such location as is reasonably acceptable to Owner. Prior to such
relocation, Operator shall take all necessary steps to ensure the enclosure of
any pasture or trap, and Owner will reasonably cooperate, or cause Owner's
tenant(s) to reasonably cooperate, in the movement of livestock to facilitate
such relocation. After completion of mining operations and restoration
operations on the Property, and upon written request of Owner, Operator will
restore fences and access roads to their original locations, or to such
reasonable locations as Owner designates. If any fence constructed by Operator
divides or segregates more than 10.0 acres of the Property used for grazing from
another part or cuts off any part from a watering place subject to use by Owner,
Operator shall install passage lanes in any such fence so that livestock may
have reasonable passage to and from such land and/or watering place. If Operator
installs a cattle guard within any gate used for movement of livestock, then,
upon request of Owner, Operator shall install an additional gate (without a
cattleguard) not less than twenty-five feet (25') nor more than one hundred feet
(100') from such cattleguard to allow passage of livestock.

2.3.3     Operator shall keep all gates locked when not in actual use unless
otherwise instructed by Owner or Owner's designated agent. Upon construction or
installation, all gates and cattleguards shall become the property of Owner;
however, Operator shall maintain them during the term of this Agreement.

2.3.4      Operator shall install and maintain a substantial metal gate with
lock on any boundary fence separating the Property from any public road, or any
adjacent premises. Operator shall maintain such gate and lock so as to prevent,
to the best of its ability, unauthorized third parties from gaining access onto
the Property by means of such road and through such boundary fence gate.

7

--------------------------------------------------------------------------------

2.3.5     During such limited periods of unusually heavy ingress and egress to
and from the Property by Operator, its contractors and subcontractors, which
necessitates an unlocked access gate to the Property, Operator shall maintain a
gate guard at such gate in order to control and limit access only to those
parties that have been authorized by Operator or Owner.

2.4     Maintenance and Repair: All roads, bridges, cattleguards, and gates used
by Operator in its operations shall be kept and maintained in good repair by
Operator, and protected against damage by reason of such use. All cattleguards
used by Operator shall be maintained in a clean condition so as to prevent
cattle or other livestock from crossing them.

2.5     Operator's Use of Water: Owner acknowledges and consents to Operator's
reasonable use of water from the Property for operations, subject to the
provisions of this Subparagraph 2.5 and of Subparagraph 2.6. In drilling any
water well, Operator shall complete such well in water sands below a depth of
six-hundred (600) feet beneath the surface of the ground. Any such water well
shall be cased from surface through all zones to total depth with quality casing
of at least reinforced fiberglass pipe having a minimum of five inches (5") I.D.
conforming to API 5LR Grade R.83. If Operator shall drill any water well on the
Property, then, upon cessation of Operator's use of such well, it shall be
delivered to Owner, at Owner's request and without additional cost to Owner or
Operator, for the use of Owner, provided it is not necessary for Operator to
plug and abandon such well by reason of its operations under this Agreement, or
to use such well for its producing operations on the Property. Such well shall
be delivered with existing casing, but Operator may remove surface and/or
subsurface pumping equipment. After delivery of the well to Owner, Owner shall
assume responsibility for such well, and Operator shall have no further
responsibility or liability with regard to the well. With respect to any water
developed by Operator on the Property, by water well or otherwise, Owner shall
have the right without charge to Owner, to take and use water which is not
needed by Operator or so long as such removal or use of water by Owner does not
interfere with or adversely affect Operator's operations.

The right to develop and use surface and ground water shall include, without
limitation, the right to construct and use dams, ponds, and ditches, and the
right to treat, store, inject and re-inject water and other substances for
in-situ solution mining on the Property; provided, however, said rights shall
not include the right to inject or re-inject water or other substances, or
dispose of water or other substances, in any fresh water sands used by Owner
unless such injection or re-injection is for the purpose of recovering Leased
Substances from the Property by solution mining from any such fresh water sands.
Operator will condition the borehole of any hole drilled on the Property with
drilling additives to seal off all saline water zones.

8

--------------------------------------------------------------------------------

2.6     Owner's Water Supplies: Operator shall not use water from Owner's wells,
tanks, or surface reservoirs without Owner's prior written consent. If Operator
desires to purchase water for its operations from Owner's then existing wells,
tanks or surface reservoirs, then Owner shall have the first right, but shall
not be obligated, to sell such water to Operator at the going fair market price
in the area. Operator's operations shall be conducted, to the extent reasonably
practicable, so as not to damage any water supply of Owner. If, however, to
properly explore, develop, and mine the Property for Leased Substances or
otherwise conduct operations hereunder, such operations result in damage,
destruction or other loss of use of Owner's wells, tanks or surface reservoirs,
Operator shall, after consultation with Owner, repair, restore, or replace any
well, tank, reservoir, or other water facility so damaged, destroyed or rendered
unusable, if feasible in the opinion of Operator. If not so feasible, then
Operator shall pay the replacement value to Owner for any such damage sustained,
including, without limitation, any reservoir, water trough, road, and fencing
incidental to such facility.

Operator shall exercise due care to protect and prevent ground water in the
Property from being contaminated or damaged by dangerous materials or poisonous
trace elements from Operator's operations under the Mineral Lease, and shall
protect against contamination by disposing of waste materials in accordance with
the rules and regulations of the Texas Commission on Environmental Quality, the
Texas Department of Health, the Texas Railroad Commission and other governmental
agencies having jurisdiction thereof. Owner and Operator recognize that in-situ
solution mining and Operator's operations under the Mineral Lease may require,
or result in, the alteration, relocation, or degradation in the quality or
quantity of Owner's existing water supplies. In such event, or when Operator
deems it necessary to undertake activities which require or result in such
alteration, relocation or degradation of Owner's existing water supplies,
Operator shall repair, restore or replace any well, tank, surface reservoir,
fences, roads or other water facility or improvements so altered, relocated or
degraded; and said facility as so repaired, restored, or replaced shall be of a
capacity and quality substantially as good as that damaged or degraded.
Replacement of any such facilities shall be at a reasonable location to be
designated by Owner. To the extent possible, Operator shall conduct its
operations in such a manner as not to prevent the passage of livestock to
existing water facilities. The word "damage" and the word "destroy" as used in
this Agreement in connection with any water supply shall mean and include
contamination. Contamination of water supply shall mean the addition of chemical
or radioactive substances to any water supply to a degree that requires any
response action under federal or state law or renders the water supply unsafe or
unfit for uses for which they were otherwise safe and fit before the
commencement of Operator’s operations.

9

--------------------------------------------------------------------------------

Operator's liability with respect to damage, contamination or destruction of any
watering facility under Subparagraphs 2.5 and 2.6 shall survive the termination
of this Agreement, and shall be a continuing liability until four (4) years from
the date Operator receives a full release of performance bond pursuant to Texas
Commission on Environmental Quality TAC.331.142, 331.143 and 331.144. Such four
(4) year limitation of action or actions for damages shall not commence to run
until Operator receives such release.

2.7     Hunting and Fishing:

2.7.1     Prohibition of Hunting and Fishing: Operator and its agents, servants,
invitees, employees, contractors, subcontractors or anyone connected with or
claiming under Operator (collectively with Operator, a "Related Person") shall
have no right to fish, hunt or trap any animals on or from the Property. A
Related Person shall not bring any firearms or any implements designed for
hunting or trapping game onto the Property or on any private road leading to the
Property or on any property in which Owner has an interest, except as may be
required by Operator to comply with applicable State or Federal laws and
regulations. In conducting its operations, Operator shall use commercially
reasonable efforts to prevent Related Persons entering the Property from
unreasonably disturbing livestock or bringing or keeping any type of dog or cat
or livestock on the Property. In addition Operator shall cooperate with Owner to
prevent persons other than Related Persons ("Non-Related Persons") from doing
the same, but Operator shall not be liable for the actions of Non-Related
Persons. Owner or Owner's designated agent may inspect any vehicle entering the
Property or any private road leading to the Property or any other property in
which Owner has an interest for firearms, implements designed for hunting, dogs,
cats or livestock. For each separate violation of this Subparagraph by Related
Persons, Operator shall pay to Owner liquidated damages in the amount of One
Thousand Five Hundred Dollars ($1,500.00), such sum being acknowledged to be a
reasonable estimate and compromise of the actual damages to Owner under the
circumstances. Operator agrees to inform all Related Persons of the terms and
provisions of this Subparagraph prior to allowing any such parties to come upon
the Property by virtue of the Mineral Lease or this Agreement.

10

--------------------------------------------------------------------------------

2.7.2     Hunting Lease Compensation: If as a result of Operator's operations
under the Mineral Lease, (i) any existing hunting or fishing lease or sublease
covering any portion of the Property is terminated by the then current hunting
or fishing lessee or sublessee or must be modified to satisfy the current
hunting or fishing lessee or sublessee, or (ii) Owner or a lessee of Owner is
prohibited from entering into any future hunting or fishing lease on reasonable
market terms, then Owner shall notify Operator, and Operator shall pay to Owner
a dollar amount equal to the fair market rental income lost due to the
termination, modification or failure to lease the portion of the Property in
question. The notice from Owner shall describe the portion of the Property in
question, the dollar amount of the lost rent and the rental terms of the
modified or terminated lease.

3.0     Payments

3.1     Payments or Replacements and Stipulations: Operator shall promptly
repair or replace any roads, fences, buildings or other improvements of Owner
that may be damaged or destroyed by virtue of Operator's operations under the
Mineral Lease to the condition immediately prior to such damage or destruction;
or at Owner's option pay to Owner the fair market cost of repair of damaged
improvements or the fair market value of destroyed improvements. Owner shall
accept such repair, replacement or payment in lieu of common law damages, and
agrees not make claim for damages beyond the repair, replacement or payment
provisions of this Agreement, regardless of whether such damage was caused by
the negligence of Operator. In addition to the foregoing compensatory payments,
Operator also agrees to pay as consideration for the use of, and damage to, the
surface of the Property and Owner's covenant to cooperate with Operator's
exercise of its rights under the Mineral Lease, the following amounts:

11

--------------------------------------------------------------------------------

3.1.1     Drill Holes: Operator shall pay to Owner a one-time payment of $150.00
for each exploratory test hole and a one-time payment of $90.00 for each
development test hole dug or drilled by Operator on the Property outside the
Production Operation Area as defined above in Subparagraph 1.2. Such payments
shall be submitted to Owner along with a diagram, drawn to scale, designating
the location of each hole and the date each hole was drilled. Development test
holes shall be those holes drilled on a density pattern of five (5) or more
holes per acre.

3.1.2     Monitor Wells: For each monitor well required to be placed on the
Property outside of the Production Operation Area, Operator shall pay Owner the
sum of $160.00 per year. In the event that any such monitor well is suitable for
production of water, then, upon cessation of Operator's use thereof, such well,
if not within an existing or contemplated Production Operation Area, shall, upon
request of Owner, subject to applicable regulatory conditions or requirements,
be delivered to Owner in the same manner as wells completed for water production
by Operator and provided for in this Agreement. While in use by Operator,
Operator shall mark the location of each monitor well for visible identification
and shall provide to Owner on a quarterly basis copies of the water sample
reports that Operator normally submits to state regulatory authorities from each
monitor well located on the Property.

3.1.3     Senderos and Roads: Operator shall pay to Owner a onetime payment of
$25.00 per rod (or a pro-rata sum for each fractional rod) within each new road
constructed or $16.00 per rod (or a pro-rata sum for each fractional rod) within
each new sendero made on the Property by Operator. In the event any such new
senderos are constructed, same shall be two (2) bulldozer blades wide, and shall
be properly terraced with spreader dams on slopes so as to prevent erosion and
washing of waters in times of heavy rainfall.

3.1.4     Agricultural Damages: Each acre or portion thereof within the
Production Operation Area, and each acre of the Property outside of the
Production Operation Area containing any pipelines constructed or installed by
Operator on the Property, shall be deemed to have been taken out of agricultural
use on the date on which the enclosure of such acreage is completed, or, as to
pipelines outside of the Production Operation Area, on the date Owner is
deprived of use of the surface area. Operator agrees to pay to Owner from the
date each such acre or fractional acre is deemed taken out of agricultural use,
for the area of the deep disposal well, an annual sum equal to $830.00 per acre
(or pro-rata sum for each fractional acre) and for the area of the well fields,
fenced pipelines, and other production facilities, excluding Monitor wells as
provided for in Subparagraph 3.1.2, an annual sum equal to $500.00 per acre (or
pro-rata sum for each fractional acre). Upon cessation of such use of any
acreage and removal of all equipment, such acreage shall be reclaimed by root
plowing and seeding in grass and through the establishment of plant cover, soil
stability, or other measures appropriate for subsequent beneficial use of the
Property. Owner and Operator recognize that crop or grass damages of whatever
kind or character, wherever located in, on or under the Property, which may be
caused by Operator's operations are very difficult to accurately estimate or
determine. Therefore, Owner and Operator agree that the amounts set forth in
Subparagraphs 3.1.1 through 3.1.4 above are a reasonable forecast of the just
compensation, if any, which would be due Owner for such temporary damages, and
that, therefore, such amounts and payments shall constitute full and complete
liquidated damages for any such temporary damages (excepting damages caused by
the gross negligence or willful misconduct of Operator).

12

--------------------------------------------------------------------------------

3.1.5     Pipeline: Operator shall pay to Owner a one-time payment of $25.00 per
rod (or a pro-rata sum for each fractional rod) of pipeline installed by
Operator outside the Production Operation Area within the Property. At Owner's
request, Operator shall provide a method for cattle to cross the pipelines.
Additionally pipelines laid between pipelines carrying pregnant and barren
lixivant need not be buried.

3.1.6     Due and Payable Period; Partial Waiver: Except as otherwise
specifically provided, any payments under Paragraph 3.1 shall be paid in full on
or before December 31 of the year during which such payments accrue.
Notwithstanding any other provision in this Agreement, Owner hereby agrees to
defer the receipt of any payments under this Paragraph 3.1 for the period
beginning on the Amendment Date and ending on December 31, 2018, until June 30,
2019; further, Operator shall have the option, at its sole discretion, to pay up
to 50% (fifty percent) of the total deferred payment amounts in the form of
common shares of Energy Fuels Inc. (“EFI’s common shares”), valued based on the
Volume Weighted Average Price of EFI’s common shares on the NYSE MKT LLC stock
exchange for the ten (10) trading days ending on the last trading day prior to
the date of payment to Owner. Owner acknowledges that, as of the Amendment Date,
no payments required under Paragraph 3.1 of the 2004 Surface Use Agreement
remain outstanding or unpaid, and Operator has no obligation in respect of any
such payments.

13

--------------------------------------------------------------------------------

3.1.7     Identification of Surface Damage Area: Any damage payment made by
Operator to Owner for damages to the surface of the Property or to improvements
or facilities of Owner, shall be accompanied by a plat, map or other suitable
information so that Owner may readily identify the lands or improvements
involved.

3.2     Adjustment to Certain Payments (PPI): All payment amounts set forth in
Subparagraphs 3.1.1 through 3.1.5 above (“Use Payment Amounts”) shall be subject
to possible increase (but not decrease) on each anniversary of the Amendment
Date based on changes in the Producer’s Price Index for Finished Goods (not
seasonally adjusted) (“PPI”) published by the United States Department of Labor,
Bureau of Labor Statistics, on its official website
(http://www.bls.gov/ppi/data.htm).

For purposes of determining whether or not the Use Payment Amounts for a given
year will be increased pursuant to this Subparagraph, the term "Base Index
Number" shall mean the published PPI value for the month of the Amendment Date
(using the latest version of index data available on the date of then-current
anniversary), and the term “Comparison Index Number” shall mean the published
PPI value for the month immediately preceding then-current anniversary (using
the latest version of index data available on the date of then-current
anniversary). With respect to the Comparison Index Number, if the PPI data for
the month immediately preceding then-current anniversary are not available as of
the date of then-current anniversary, the PPI data available for the next
closest preceding month shall be used instead.

Beginning on the first anniversary of the Amendment Date, and on each
anniversary thereafter during the term of this Agreement, Operator shall
determine the Use Payment Amounts for the upcoming year as follows: First,
Operator shall divide the Comparison Index Number by the Base Index Number. If
the quotient is greater than 1.0, Operator shall multiply the quotient by each
Use Payment Amount, respectively, to determine the increased Use Payment Amounts
for the upcoming year. If the quotient is less than 1.0, the Use Payment Amounts
for the upcoming year shall remain as set forth in Subparagraphs 3.1.1 through
3.1.5 above.

14

--------------------------------------------------------------------------------

If publication of the PPI is discontinued any time after the Amendment Date, the
parties will meet and agree upon a comparable new formula or index.

4.0     Maintenance and Restoration:

4.1     Plugging: Operator agrees that it will plug or fill-in any exploratory
or development test holes or other holes dug or drilled by it on the Property in
such manner as to comply with all regulations and rules of any governmental
authority applicable to operations under the Mineral Lease and to prevent
cave-ins. In plugging or filling such holes, the topmost part of any casing
shall be cut-off 36" below the surface so that the top 36" of all holes shall be
filled with topsoil. Operator further agrees that in the event any
saltwater-bearing sand is penetrated by one of Operator's holes, the same will
be plugged with cement in such a manner as to prevent passage of any fluid into
the hole above or below such saltwater-bearing sand.

4.2     Trash: Operator shall keep the Property free from trash or debris
resulting from Operator's operations.

4.3     Utilities: To the extent allowed by any applicable public utility, Owner
shall have the right to connect to any utility lines utilized by Operator;
provided, Owner’s connection to and use of such utility lines shall not
materially impair Operator’s operations on the Property. In the event Owner
exercises such right, Owner shall be responsible for all expenses of such
connection and for the separate metering of Owner's usage. Upon the termination
of Operator's usage of such utilities, and to the extent possible, said utility
lines shall remain in place and title thereto shall pass to Owner.

4.4     New Materials: New materials of at least equal quality shall be used in
determining replacement value, or in repairing or constructing, any improvements
damaged or destroyed on the Property by Operator.

4.5     Contamination: Operator shall perform all activities on the Property in
a good and workmanlike manner and in accordance with locally prevailing industry
standards and applicable law. Operator shall exercise due care to protect and
prevent the Property from becoming contaminated as a result of Operator's
operations. Contamination means changes to the surface, subsurface, water sands
or ore bearing sands from their pre-mining condition through the addition of
radioactive or chemical substances to an extent that requires any response
action under federal or state law or renders the surface, subsurface, water
sands or ore bearing sands unsafe or unfit for uses for which they were
otherwise safe and fit before the commencement of Operator’s operations;
provided, however, upon the release by all applicable regulatory authorities of
Operator’s reclamation and other obligations under all required licenses and
permits, all such surface, subsurface, water sands and ore bearing sands that
were subject to such licenses and permits shall be deemed to be safe and fit for
uses for which they were otherwise safe and fit before the commencement of
Operator’s operations. At a minimum, Operator shall protect against
contamination as required by governmental regulations.

15

--------------------------------------------------------------------------------

4.5.1     If a portion of the Property becomes contaminated as a result of
Operator's operations, then Operator shall use economically reasonable efforts
to restore the contaminated Property to safe and usable condition consistent
with the pre-mining uses of such Property in compliance with all governmental
regulations in connection therewith. If after attempted full restoration and
reclamation, Operator has been unable to remove said contamination at a cost
reasonably related to the value of such Property prior to such contamination,
Operator will purchase such Property from Owner, and Owner will convey such
Property to Operator. Operator shall pay to Owner, for the purchase of such
Property and as compensation for such contamination, a sum equal to one hundred
percent (100%) of the market value of such Property as of the time that the
Owner discovers such contamination, with such market value determined as if the
contamination did not exist ("Contaminated Value") for the surface area
contaminated. If any statute of limitations is available to Operator as a
defense against a claim by Owner under this Subparagraph, the applicable period
of limitations shall not be deemed to commence until discovery by Owner of the
claimed contamination.

4.5.2      Notwithstanding any other provision of this Agreement, if as a result
of any operation conducted by Operator, the surface of the Property, or the
surface of any lands belonging to Owner, are damaged to the extent that it is
deemed necessary that Owner's land, or any part thereof, should be taken for any
public or quasi-public use under any governmental law, ordinance, or regulation,
or the rights of eminent domain, or should be sold to a condemning authority
under threat of condemnation, Owner shall receive the Contaminated Value for
each surface acre of the surface area acquired under condemnation proceedings or
as a result of a sale to a condemning authority under threat of condemnation. In
the event an award of damages for the taking of the surface of such land is made
as a result of condemnation proceedings, or a sum is received by Owner as a
result of a sale to a condemning authority under threat of condemnation, which
sum is less than the equivalent of the Contaminated Value, Operator agrees to
pay Owner a sum equal to the difference between the amount actually awarded in
such condemnation proceedings, or the amount received by Owner as a result of
sale to a condemning authority under threat of condemnation, and the
Contaminated Value for such land so taken or sold. The damages provided for
under this Subparagraph shall be paid to Owner in addition to any sum or sums
received by Owner as compensation for the diminution in value of land not so
taken or sold as a result of condemnation, or threat of condemnation,
customarily referred to in condemnation proceedings as "the remainder".

16

--------------------------------------------------------------------------------

In determining the Contaminated Value under this Subparagraph 4.5, the parties
shall negotiate in good faith to agree to the market value of the land involved
as of the time that the Owner discovers such contamination. In the event such
agreement cannot be made within thirty (30) days after notification of such
contamination, then the parties shall attempt to agree on a third party land
appraiser to determine such market value, which will be binding upon the
parties. If such independent third party appraiser cannot be agreed upon within
the succeeding thirty (30) day period, then each party shall designate their
respective land appraisers, who in turn will appoint a third party independent
land appraiser who shall thereupon determine such market value of the
contaminated land and such determination shall be final and binding upon the
parties. Notwithstanding any other provision of this Agreement, if the
respective land appraisers designate a third party independent land appraiser,
as provided in this Agreement, such third party independent land appraiser shall
be a member of the American Institute of Real Estate Appraisers.

4.5.3     Operator's obligations relative to the cleanup and restoration of any
contamination on the Property (including the Indemnity provision of Paragraph 5)
shall survive the purchase of contaminated land, assignment of the Mineral
Lease, termination of the Mineral Lease (partial or total), and/or termination
of this Agreement.

4.6     Unauthorized Activities: If any person employed by Operator, contracted
or subcontracted by Operator is found to have violated any of the LEONCITO RANCH
RULES attached to this Agreement as Exhibit B, Owner may notify Operator and
furnish pertinent documentation relating to such violation and request that such
violator shall be prohibited from entering the Property. Within forty-eight (48)
hours after the date of delivery of the notice, Operator shall comply with the
request of Owner and prohibit such violator from thereafter entering the
Property.

17

--------------------------------------------------------------------------------

5.0     Indemnification and Insurance

5.1     Operator's Indemnification:

a.     Operator and EFHC (but EFHC only in respect of environmental-related
claims as described in the following paragraph b. and no other claims) shall
hold harmless, indemnify and defend Owner from and against any damages, costs
(including attorney's fees), suits or claims for damages, or injury to persons
or property (including but not limited to environmental-related claims as
described in the following paragraph b.) caused by, arising out of, or resulting
from the operations by Operator, Operator's agents, employees, invitees or
independent contractors on the Property (the "Operator's Indemnification"). The
Operator's Indemnification will apply even if the subject injury or damage is
caused in whole or in part by the negligence of Owner, but will not apply to the
extent such injury or damage is caused by the gross negligence or willful
misconduct of Owner. The Operator's Indemnification shall not be limited to
damages, compensation or benefits payable under insurance policies, workers’
compensation acts, disability benefit acts or other employees’ benefit acts.
This section shall survive the termination of this Agreement; provided, however,
the Operator’s Indemnification set forth herein shall terminate upon the
cessation of mining in regard to the Leased Substances and the completion of
applicable reclamation requirements in the State of Texas as evidenced by a
final notice of approval of same issued by the Texas Commission on Environmental
Quality, the Surface Mining and Reclamation Division of the Railroad Commission
of Texas or other applicable agency within the State of Texas.

b.     The Operator’s Indemnification includes any and all claims arising out of
or relating to acts or omissions of Operator (including Operator's agents,
employees, invitees or independent contractors) that cause or result in (a)
discharge of hazardous substances (as defined by any federal, state or local
environmental law or regulation), the threat of discharge of hazardous
substances, or the presence of hazardous substances affecting the Property
(other than the generation, storage, treatment, discharge, location or presence
of hazardous substances permitted by and in accordance with law or applicable
regulations, licenses and permits); and (b) removal costs, remedial costs,
response costs, and assessment costs, incurred or required by federal, state or
local government, with respect to such hazardous substances.

18

--------------------------------------------------------------------------------

5.2     Insurance: Operator will require all third party contractors performing
services for Operator on the Property to maintain commercially reasonable
insurance coverage in connection with such services rendered. Operator will
obtain and maintain at all times while this Agreement is in force adequate
insurance, naming Owner as an additional insured on each policy (other than
workers compensation), including broad form blanket contractual liability
coverage, but excluding environmental liability, and a waiver of subrogation by
the insurance company to claims against Owner. Operator shall, prior to
commencement of any operations on the Property, and at all times during the term
of this Agreement, maintain a minimum coverage, including the following:

a.     Workers compensation insurance covering all of Operator's employees
engaged in operations on the Property in compliance with the laws of the State
of Texas and Employer's Liability Insurance of $100,000.00 for injuries to or
death of any one employee and $100,000.00 for injuries to or death of more than
one employee resulting from any one accident; and

b.     General public liability and property insurance in connection with all
operations conducted on the Property, with a limit of not less than
$1,000,000.00 for injuries to or death of any one person resulting from any one
accident, not less than $1,000,000.00 for injuries to or death of more than one
person resulting from any one accident, and property damage limit of not less
than $1,000,000.00 per accident, $5,000,000.00 aggregate, and such property
damage insurance shall not exclude liability for loss of or damage to property
on or above the surface of the earth arising from a blowout or cratering of a
drill hole, injection or production well; and

c.     Automobile public liability and property damage insurance in connection
with all operations conducted on the Property (including coverage on owned and
non-owned automotive equipment) with bodily injury or death limit of not less
than $500,000.00 for injuries to or death of any person resulting from any one
accident, and not less than $500,000.00 from injuries to or death of more than
one person resulting from any one accident, and property damage limit of not
less than $500,000.00 per accident; and

19

--------------------------------------------------------------------------------

d.     Excess umbrella coverage in the amount of at least $10,000,000.00. Upon
request of Owner, Operator shall furnish Owner current certificates of
insurance, or abstracts thereof, issued by its insurers under all such policies
as evidence that all of such insurance is carried

6.0     Removal of Equipment and Other Property: Owner acknowledges that during
the one hundred eighty (180) days following termination of the Mineral Lease,
Operator shall be entitled to remove all Leased Substances and any other
personal property of Operator located, stockpiled or stored on the Property.
Operator shall remove any equipment, machinery, tools, supplies, pipe, buildings
and all other facilities and installations placed on the Property by Operator.

7.0     Assignment-Change of Ownership: The rights and obligations of either
party may be assigned in whole or in part as set forth below, and the provisions
of this Agreement shall extend to their respective successors and permissible
assigns.

7.1     Owner's Right of Assignment: The rights and covenants of Owner under
this Agreement may be assigned by Owner to a successor owner of the Property in
connection with the sale or other conveyance of the Property without the consent
of Operator provided, however, Owner shall remain responsible for any
obligations or liabilities of Owner arising hereunder prior to the date of any
such assignment.

7.2     Operator's Right of Assignment: The rights and obligations of Operator
under this Agreement may be assigned in whole or in part by Operator without the
consent of Owner to any affiliate of Operator or any assignee of Operator under
the Mineral Lease who agrees to assume all such rights and obligations. Operator
may assign its rights and obligations under this Agreement to an entity who is
not an affiliate or an assignee under the Mineral Lease only upon Owner’s prior
written consent, which consent Owner shall not unreasonably withhold or delay.
In the event of any assignment by Operator hereunder, Operator shall remain
responsible for any obligations or liabilities of Operator arising hereunder
prior to the date of such assignment. Notwithstanding the foregoing, nothing in
this Agreement shall limit the ability of the publicly traded ultimate parent
Company of Operator from entering into or participating in a merger,
acquisition, take-over, arrangement, amalgamation or other form of business
combination that results in a change of control of such entity, and any such
change in control shall not be considered an assignment of this Agreement that
would require the consent of Owner.

20

--------------------------------------------------------------------------------

8.0     Force Majeure: Operator shall not be deemed in default, or to have
ceased performance of Operator's obligations under this Agreement, during any
period in which performance or operations are prevented by any cause beyond
Operator's control, after a good faith effort to comply with any such
obligations ("Force Majeure") which term shall include: any act of God,
including but not limited to storms, floods, washouts, landslides, and
lightning; acts of the public enemy; wars, blockades, terrorism, insurrections
or riots; strikes or lockouts; epidemics or quarantine regulations; laws, acts,
rules, regulations, orders, application or permit denials or requests of
federal, state, municipal or other governmental officers or agents acting under
color of authority; or the failure or delay of any governmental agency to act
upon a request or application or any other act required by any such agency in
connection with Operator's operations or proposed operations on or affecting the
Property.

Upon the occurrence of Force Majeure, Operator shall give written notice to
Owner and reasonably full particulars in writing of the cause of Force Majeure
within thirty (30) days after the occurrence, and upon giving of such notice
Operator shall be excused from performing the obligation (other than the
Operator's Indemnification) prevented for a period equal to the period of Force
Majeure, but no longer. Operator shall also notify Owner of the ending date of
such period of Force Majeure within thirty (30) days thereafter. The provisions
of this Paragraph shall not suspend or delay the time for payment of
compensation for damages, or any other payments payable under the provisions of
this Agreement. Operator's obligations under this Agreement may not be suspended
by reason of Force Majeure for a cumulative period of time in excess of five (5)
years after Operator has obtained all licenses and permits allowing it to
commence production of Leased Substances pursuant to the Mineral Lease.

9.0     Default: If Owner considers there to be a breach of this Agreement, then
Owner shall notify Operator in writing and shall, in such notice, set forth the
facts relied upon by Owner for the giving of such notice. Operator shall have
forty-five (45) days after receipt of such written notice within which to
commence compliance and shall thereafter use due diligence to complete
compliance with such covenant and shall promptly complete compliance within a
reasonable time. Provided, however, if the breach is a failure to pay, when due
and payable, any payment provided for in this Agreement, Operator shall have
thirty (30) days after receipt of Owner's written notice within which to pay or
tender such sum.

21

--------------------------------------------------------------------------------

If Operator defaults in the payment of any damages, other obligations, benefits,
and monies which may become due to Owner from Operator under the provisions of
this Agreement, such damages, other obligations, benefits, and monies shall bear
interest at an annual rate of one (1) percentage point over the prime commercial
rate quoted from time to time by Bank of America Corpus Christi, Corpus Christi,
Texas (but in no event less than an annual rate of ten percent (10%), and in no
event in excess of an annual rate of fifteen percent (15%)) from the due date
until paid, or, in the case of sums paid by Owner, from the date Owner makes
such payment until the date Owner is reimbursed by Operator therefor. In the
event such bank (or successor bank) should fail, liquidate, or be succeeded by
another bank, then Owner and Operator shall select another bank as the bank that
shall establish the prime commercial rate.

10.0     Warranty and No Homestead: Owner warrants to Operator that Owner holds
good and indefeasible title and agrees to defend such title to the Property
subject to (i) rights of third parties under any right-of-way easements apparent
upon the Property or filed of public record, and (ii) all existing leases,
rights and encumbrances of record, and (iii) the lease to Big Buffel, LLC, P.O.
Box 1860, Bentonville, Arkansas 72712-1860, Jim Walton, President, Attn: Merrill
White (479-464-1528), and (iv) any agricultural and/or hunting leases or
subleases in existence and identified by Owner in writing prior to the Amendment
Date. At its option and after giving Owner at least thirty (30) days advance
notice, Operator may discharge any delinquent tax, mortgage or lien upon Owner's
interest in the Property, either in whole or in part, provided the validity or
amount of such tax, mortgage or lien is not being contested in good faith in a
court of competent jurisdiction. If Operator discharges any such tax, mortgage
or lien, then Operator shall be subrogated to such tax, mortgage or lien with
the right to enforce the same and the further right to deduct any such payment
made by Operator, together with an annual interest charge at the same rate as
provided in Paragraph 9.0, from any damages or other payments under this
Agreement payable to Owner of the interest in the Property to which such tax,
mortgage or lien applied. If applicable, Owner hereby releases and relinquishes
any right of homestead exemption which Owner may have in the Property.

22

--------------------------------------------------------------------------------

11.0     Termination: Provided Operator has complied with all governmental
regulations and all terms of the Mineral Lease, then Operator may, by notice to
Owner, at any time terminate this Agreement as to all or any portion of the
Property. Upon such a termination Operator shall be released from further
obligations and liabilities under this Agreement except as to those obligations
which have then occurred and become fixed, those obligations which have not been
barred by the statute of limitations and those obligations which survive any
termination of this Agreement. Any partial termination of this Agreement must
describe the portion of the Property to be surrendered under the terms of this
Paragraph.

12.0     Adverse Claim: In case of suit, adverse claim, dispute or question, as
to the ownership of the Property, Operator shall not be in default in payments
under this Agreement until the suit, claim, dispute or question has been finally
disposed of. Any payments withheld shall be deposited in an interest bearing
account and, together with interest thereon, shall be paid on or before thirty
(30) days after Operator has been furnished with the original instruments
disposing of the suit, claim or dispute (or certified copies thereof), or after
Operator has been furnished with proof sufficient in Operator’s opinion, to
settle the question.

13.0     Notices: All notices required or permitted to be given under this
Agreement shall be in writing and may be delivered personally, by recognized
overnight courier, by e-mail or by registered or certified mail, all charges
prepaid, return receipt requested to the party to be notified at the address for
such party set forth in this Paragraph 13 or at such other address within the
continental United States of America as the party to be notified may have
designated at least thirty (30) days prior thereto by notice to the other
parties. All notices shall be deemed properly delivered upon actual receipt or
three days following deposit in the United States mail addressed to the party in
accord with this Paragraph. All notices shall be delivered at the following
addresses:

If to Owner

Alta Mesa Land, L.L.C.
105 West High Street
Charlottesville, Virginia 22902
Attn: Mr. W. McIlwaine Thompson, Manager

23

--------------------------------------------------------------------------------

Alta Mesa Land, L.L.C.
1707 N. Main Street
Suffolk, Virginia 23434
Attn: Mrs. Alice Thompson Cross, Manager

And to

Alto Colorado Ranches, Ltd.
Alto Colorado GP, LLC
2001 Old Port Isabel Rd.
Brownsville, Texas 78521
Attn.: Dan Miller II, Manager

If to Operator

  Leoncito Project, L.L.C., Leoncito Plant, L.L.C., and   Mesteña Uranium,
L.L.C.   c/o Energy Fuels Inc.   225 Union Blvd., Suite 600   Lakewood, Colorado
80228   Attention: David Frydenlund     (dfrydenlund@energyfuels.com)

With copy to

  Haynes and Boone, LLP   1801 Broadway, Suite 800   Denver, Colorado 80202  
Attention: John D. Fognani; Michael T. Hegarty    
(john.fognani@haynesboone.com;     michael.hegarty@haynesboone.com)

14.0     Place for Payment and Permissible Venue: Any sums becoming due by
Operator to Owner hereunder, shall be paid to the Owner at the first address for
notice to such Owner set out above. This Agreement is performable, or partly
performable, in Nueces County, Texas. With respect to any dispute between
Operator and Owner concerning this Agreement, each party agrees that Venue, to
the extent allowed by Law is to be determined by the parties, shall lie and be
in the District Court of Nueces County, Texas, or the United States District
Court of the Southern District of Texas. The rights and duties of the parties
under this Agreement shall be governed by the laws of the State of Texas.

24

--------------------------------------------------------------------------------

15.0     Apportionment of Payments to Owner: Alta Mesa and Alto Colorado, or
their respective tenants, as the case may be, shall be entitled to any payments
which become due under this Agreement as a result of surface damages, damage to
personal property or other payments due Owner, as an owner or as a party
lawfully in possession of the surface. Owner has furnished Operator copies of
plats depicting the perimeter of the Property and the division of surface
ownership of the Property.

16.0     Entire Agreement: This Agreement constitutes the entire agreement of
the parties as to the subject matter covered in this Agreement.

17.0     Binding Effect: This Agreement shall be binding upon and inure to the
benefit to the parties, their respective successors and permissible assigns.

18.0     Headings: Paragraph headings in this Agreement are for convenience only
and do not constitute part of this Agreement.

19.0     Savings Clause: In the event a court of competent jurisdiction
determines by final judgment that any provision of this Agreement is invalid,
such invalidity shall not affect the validity of the remaining provisions of
this Agreement.

20.0     Time is of the Essence: Time is of the essence of this Agreement.

IN WITNESS WHEREOF, this instrument is executed as of and effective on the date
first written above.

[Signature Pages follow]

25

--------------------------------------------------------------------------------


OWNER: ALTA MESA LAND, L.L.C., A Texas Limited Liability Company             By:
    ALICE THOMPSON CROSS, Manager           By:     W. McILWAINE THOMPSON, JR.,
  Manager           ALTO COLORADO RANCHES, LTD.,   A Texas Limited Partnership  
    By: Alto Colorado GP, LLC, a Texas Limited , Liability Company, General
Partner             By:     Dan Miller II, Manager           By:     Dan Miller
III, Manager           By:   William J. Miller, Manager           OPERATOR:
LEONCITO PROJECT, L.L.C., a Texas Limited     Liability Company           By:  

(Signature Page to Surface Use Agreement)

26

--------------------------------------------------------------------------------


  LEONCITO PLANT, L.L.C., a Texas Limited   Liability Company           By:    
        MESTEÑA URANIUM, L.L.C., a Texas Limited   Liability Company          
By:             ENERGY FUELS HOLDINGS CORP., a Delaware corporation   (as to
Subparagraph 5.1.b only)           By:  

(Signature Page to Surface Use Agreement)

27

--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

STATE OF VIRGINIA §   § COUNTY OF
_______________________________________________ §

This instrument was acknowledged before me on ___________________, 2016 by ALICE
THOMPSON CROSS, as manager of ALTA MESA LAND, L.L.C., a Texas limited liability
company.


_________________________________________
NOTARY PUBLIC, State of Virginia

STATE OF VIRGINIA §   § COUNTY OF §

This instrument was acknowledged before me on ________________________, 2016 by
W. McILWAINE THOMPSON, JR., as manager of ALTA MESA LAND, L.L.C., a Texas
limited liability company.


_________________________________________
NOTARY PUBLIC, State of Virginia

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ________________________, 2016 by,
Dan Miller II, as Manager of Alto Colorado GP, LLC, the general partner to ALTO
COLORADO RANCHES, LTD., a Texas limited partnership.


_________________________________________
NOTARY PUBLIC, State of Texas

28

--------------------------------------------------------------------------------


STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ________________________, 2016 by,
Dan Miller III, as Manager of Alto Colorado GP, LLC, the general partner to ALTO
COLORADO RANCHES, LTD., a Texas limited partnership.


_________________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on ________________________, 2016 by,
William J. Miller, as Manager of Alto Colorado GP, LLC, the general partner to
ALTO COLORADO RANCHES, LTD., a Texas limited partnership.


_________________________________________
NOTARY PUBLIC, State of Texas

STATE OF TEXAS §   § COUNTY OF NUECES §

This instrument was acknowledged before me on _______________________, 2016 by
_______________on behalf of LEONCITO PROJECT, L.L.C., LEONCITO PLANT, L.L.C.,
and MESTEÑA URANIUM, L.L.C., Texas limited liability companies.


_________________________________________
NOTARY PUBLIC, State of Texas

29

--------------------------------------------------------------------------------


STATE OF COLORADO §   § COUNTY OF ___________ §

This instrument was acknowledged before me on _______________________, 2016 by
____________________________on behalf of ENERGY FUELS HOLDINGS CORP., a Delaware
corporation.


_________________________________________
NOTARY PUBLIC, State of Colorado

30

--------------------------------------------------------------------------------

"EXHIBIT A"

ATTACHED TO AND MADE A PART OF
AMENDED AND RESTATED SURFACE USE AGREEMENT
BY AND BETWEEN
ALTA MESA LAND, L.L.C., ET AL., AS OWNER, AND
LEONCITO PROJECT, L.L.C., ET AL., AS OPERATOR
AMENDMENT DATE: __________, 2016
EFFECTIVE DATE: JUNE 1, 2004

A tract of land containing 4,494 acres [NTD: acreage to be verified] more or
less, being a part of the La Mestena Y Gonzalena Grant, Rafael Garcia Salinas
Survey, A-480, Brooks County, Texas, and Las Mestenas Grant, Ysidro Garcia
Survey, A-218, Brooks County, Texas, said tract of land also being a part of
tracts 1, 4, 5 and 6 of the W. W. Jones Subdivision, as shown by map or plat
thereof recorded in Volume 15, Page 482 of the Deed Records of Brooks County,
Texas, said 4,494 acre tract being more fully described by metes and bounds as
follows:

BEGINNING at a point on the East line of this tract at the Northeast corner of
said Tract 1 and the Southeast corner of said Tract 5 of said W. W. Jones
Subdivision of said Mestena Grants and said point having coordinates x =
2,063,203.30, y = 447,661.14 and a found 5/8” diameter rod in the center line of
County Road 314 (F.M. 430);

THENCE South 00º 36’ 01” East along the East line of said Tract 1 and the
centerline of said County Road 314 (F.M. 430) a distance of 6396.49 feet to a
point for the most easterly Southeast corner of this Tract.

THENCE South 87º 42’ 36” West across said Tract 1, a distance of 5000.49 feet to
a point for the most southerly Southwest corner of this tract.

THENCE North 00º 09’ 01” East across said Tract No. 1, a distance of 5,009.49
feet to a point in Tract No. 1, for the most southerly inside corner of this
Tract;

THENCE South 88° 00’ 18” West a distance of 3,655.69 feet across said Tract 1 to
a point in said Tract 1 for a Southwest corner of this tract from whence said
point bears East a distance of 108 feet from the West line of said Tract 1;

THENCE North 02° 00’ 18” West a distance of 1,472.20 feet across said Tract 1
and said Tract 5 to a point in said Tract 5 for an inner corner of this tract
from whence said point bears North 42° 58’ 57” East a distance of 121.85 feet
from the Northeast corner of Tract 2 of W. W. Jones Subdivision;

THENCE South 87° 35’ 04” West a distance of 3,411.78 feet across said Tract 5
and said Tract 4 to a point in said Tract 4 for the most westerly southwest
corner of this tract, from whence said point bears North 01° 58’ 58” West a
distance of 86.16 feet from a 1 7/8” diameter I.P. with brass cap marked “No. 7”
in the North line of said Tract 2;

1

--------------------------------------------------------------------------------

THENCE North 01° 21’ 03” West a distance of 10,354.54 feet across said Tract 4
to a point on the North line of said Tract 4 for the most westerly Northwest
corner of this tract;

THENCE North 89° 26’ 26” East a distance of 3,012.16 feet with the North line of
said Tract 4 to a point being the Northeast corner of Tract 4 in the west
boundary line of tract 5 and for an inner corner of said Tract;

THENCE North 03° 20’ 46” West a distance of 1,881.30 feet’ with the West line of
said Tract 5 to a point for the Northwest corner of said Tract 5 and a Northwest
corner of this tract;

THENCE North 87° 23’ 50” East with the South line of Share C-2 a distance of
5,565.07 to a point on the North line of said Tract 5 for an inner corner of
this tract;

THENCE North 02° 48’ 05” West with the East line of Share C-2 a distance of
4,361.84 feet to a point for the most northerly Northwest corner of this tract;

THENCE North 88° 57’ 32” East a distance of 3,823.27 feet across said Tract 6 to
a point at an inner corner of said Tract 6 for the Northeast corner of this
tract;

THENCE South 00° 57’ 44” East with the East line of said Tract 6 a distance of
4,208.28 feet to a point being the Northeast corner of said Tract 5, the
Southeast corner of said Tract 6 and having x and y coordinates of x =
2,026,070.95 and y = 460,005.20;

THENCE South 00° 44’ 24” East with the East line of said Tract 5 a distance of
5,499.82 feet to a point in the intersection and centerline of County Road 314
(F.M. 430);

THENCE South 00° 30’ 47” East with the East line of said Tract 5 and the
centerline of County Road 314 (F.M. 430) a distance of 6,844.97 feet to the
Southeast corner of said Tract 5 and the Northeast corner of said Tract 1 and
the PLACE OF BEGINNING.

SAVE AND EXCEPT the following described Plant Site owned by Leoncito Plant,
Ltd.:

Being a 45.578 acre surface site situated in a called 3467.98 acre tract known
as the Alice Jones Thompson Tract “A” and being out of the “LAS MESTENAS Y
GONZALENA” RAFAEL GARCIA SALINAS Survey, Abstract Number 480 and Tract 5 of the
W.W. Jones Subdivision, as shown by map or plat thereof recorded in Volume 15,
page 482 of the Deed Records of Brooks County, Texas. This surface site being
located approximately 10.7 miles West of Rachal in Brooks County, Texas and
being described, more particularly, by metes and bounds as follows:

BEGINNING at a 5/8 inch iron rod (Y=448,707.00 and X=2,063,192.09) set in the
East line of Tract 5 of said 3467.98 acre tract and center line of County Road
314 and same being set for the Southeast corner of this tract of land herein
described, from which a 5/8 inch iron rod found for the Northeast corner of
Tract 1 of said 3467.98 acre tract and same being for the Southeast corner of
said Tract 5 of said subdivision bears S 00°36’52” E a distance of 1045.92 feet;

2

--------------------------------------------------------------------------------

THENCE – North 90 deg. West across said Tract 5, at 30 feet crossing the West
right-of-way margin of said County Road 314, at 2524.09 passing a 5/8 inch iron
rod set as a reference point for line, in all a distance of 3125.09 feet to a
5/8 inch iron rod set for the Southwest corner of this tract of land herein
described and said corner having coordinates x = 2,060,067.00 and y =
448,707.00;

THENCE – North 00 deg. East a distance of 636.00 feet to a 5/8 inch iron rod set
for the Northwest corner of this tract of land herein described and said corner
having coordinates x = 2,060,067.00 and y = 449,343.00;

THENCE – North 90 deg. East at 601.00 feet passing a 5/8 inch iron rod set as a
reference point for line, at 3088.27 feet passing said West right-of-way margin
of County Road 314, in all a distance of 3118.27 feet to a 5/8 inch iron rod set
in the center of said County Road 314 for the Northeast corner of this tract of
land herein described and said corner having coordinates x = 2,063,185.27 and y
= 449,343.00;

THENCE – S 00°36’52” E, with the East line of said Tract 5 and same being with
the center line of County Road 314, a distance of 636.04 feet to the POINT OF
BEGINNING and containing 45.578 acres of land within these metes and bounds,
more or less.

All bearings and coordinates recited refer to the State Plane Coordinate System,
NAD27, Texas South Zone, with control established based upon NGS monument “BM
J628” using the following data:Y = 454,476.11 and X = 2,060,955.22

3

--------------------------------------------------------------------------------

"EXHIBIT B"

ATTACHED TO AND MADE A PART OF
AMENDED AND RESTATED SURFACE USE AGREEMENT
BY AND BETWEEN
ALTA MESA LAND, L.L.C., ET AL., AS OWNER, AND
LEONCITO PROJECT, LTD., ET AL., AS OPERATOR
AMENDMENT DATE: ___________, 2016
EFFECTIVE DATE: JUNE 1, 2004

LEONCITO RANCH RULES

The following rules apply to all company employees and other third party
contractors that enter the ranch.

1.

Owner may prohibit any person employed by Operator, or utilized by Operator from
entering the lease if they have violated any of the Leoncito Ranch Rules.

    2.

Owner may inspect any vehicle entering and exiting Property.

    3.

The speed limit is 30 miles per hour.

    4.

No alcoholic beverages or drugs allowed on ranch.

    5.

Exterior gates are to remain locked at all times unless gate guard is present.
Leave interior gates the way they are found.

    6.

Use a direct route in going to and from any production operation area.

    7.

All third party contractors exit same gate entered.

    8.

Keep surface free of debris.

    9.

Do not damage any large trees.

    10.

No firewood can be taken from ranch.

    11.

Do not disturb livestock or wildlife.

    12.

Do not hunt or fish on lease. Do not carry any hunting or fishing paraphernalia
in vehicles or on your person.

    13.

No firearms or any type of weapons (bows, slingshots, blowguns, etc.).

    14.

No dogs or other animals allowed to be brought on ranch.

1

--------------------------------------------------------------------------------


15.

No overnight sleeping in vehicles or camping on ranch.

    16.

Report any violations or accidents immediately to Dan Miller III, A. C. Jones
and/or other Owner representative.

2

--------------------------------------------------------------------------------